            Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 1 of 346




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

RENEE RICHARDSON                                     §
Plaintiff                                            §
                                                     §
VS.                                                  §       CIVIL ACTION NO. 5:18-cv-00151-FB
                                                     §
THE MEDICAL TEAM, INC., d/b/a                        §
THE MED TEAM, INC.                                   §
Defendant

          PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION FOR SUMMARY
                                  JUDGMENT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE FRED BIERY:

           Comes now RENEE RICHARDSON (“Ms. Richardson”), Plaintiff in the above entitled

and numbered action against Defendant THE MED TEAM, INC. (“Med Team”), alleging

discrimination and retaliation based on race, and files this Plaintiff’s Response to Defendant’s

Motion for Summary Judgment, and for cause shows unto the Court the following:

                                                  I. PARTIES

1. Plaintiff RENEE RICHARDSON is a former employee of Defendant “Med Team” employed

as a Branch Manager over a New Braunfels branch of Defendant. Plaintiff alleges race

discrimination and retaliation in violation of Title VII of the Civil Rights Act of 1964, as amended,

codified under Title 42 U.S.C. Section 2000e et. seq., and pursuant to supplemental jurisdiction

under Chapter 21 of the Texas Labor Code. She had been a faithful employee of Defendant for

over a year and a half and was promoted within four months of being hired by Defendant. The

decision to terminate her employment was made on January 20, 2017, the same day she

complained of race discrimination in an email sent to HR Representative Sarah Gogo. 1 Plaintiff



1
    Exhibit A: January 20, 2017 email from Renee Richardson to Sarah Gogo



PLAINTIFF’S RESPONSE TO D’S MSJ                                             PAGE 1
            Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 2 of 346




was the only black branch manager and the only branch manager to complain of race

discrimination. 2 5 of the 7 branch managers worked at branches with falling census numbers, but

none were disciplined for census except for Plaintiff, who was terminated. The decision to

terminate Plaintiff was made the same day she sent an email to HR complaining of race

discrimination. These factors alone create enough fact issues to preclude Defendant’s motion for

summary judgment.

2. Defendant THE MEDICAL TEAM, INC., d/b/a THE MED TEAM, INC., is a corporation

that provides home healthcare provider services and operates home healthcare agencies.

Defendant had a census that tracked the retention of billable patients or growth in the number of

billable patients. 3

                              II. RELEVANT FACTUAL BACKGROUND

3. It is against federal law for a company to terminate an employee for complaining of or reporting

to human resources race discrimination. Defendant does not have a written retaliation policy.

Defendant terminated Plaintiff Richardson for performance, an employee with excellent

performance history. Defendant’s corporate representatives testified that it made the decision to

terminate Plaintiff for two years of bad performance related solely to low census numbers on the

same day she sent an email to human resources complaining of race discrimination. Plaintiff’s

evaluations demonstrate that she was receiving 4 out of 5, or “commendable” evaluations.

Defendant testified that five of seven branches in the State of Texas had problems with the census.

Defendant testified that per the nature of their business there are always issues with census.

Defendant testified that census is not in Plaintiff’s job description. Defendant testified that other

employees responsible for the census at Plaintiff’s branch were not disciplined nor terminated.


2
    Ex. C: Nov. 28, 2018 Deposition Testimony of Corp. Rep. Ryan Grisard, Pg. 44 Ln. 22-25 to Pg. 45 Ln. 6
3
    Ex. C: Nov. 28, 2018 Deposition Testimony of Corp. Rep. Ryan Grisard, Pg. 44 Ln. 4-14



PLAINTIFF’S RESPONSE TO D’S MSJ                                                    PAGE 2
            Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 3 of 346




Defendant testified they have never fired a branch manager for the census besides Plaintiff. Prior

to Plaintiff’s termination, Defendant was “looking for an email” that they claim they never

received and had no notice of, which on it’s face lacks credence. It was not HR Representative

Sarah Gogo’s birthday and there was no reason to anticipate an email from Plaintiff, so she was

not sitting by her email anticipating an email from Ms. Richardson, nor was there any scheduled

email from Ms. Richardson on that day for Defendant to search except the one email regarding

discrimination.

7. Pursuant to Federal Rule of Civil Procedure Rule 30(b)(6), Richardson asked for the deposition

of a corporate representative to testify on behalf of Defendants regarding a number of separate

areas relevant to her claims and the Defendants’ asserted defenses. On November 28, 2018,

Defendant Produced Corporate Representatives Human Resources Manager Tia Jackson and Chief

Financial Officer Ryan Grisard. HR Manager Jackson was produced to speak on corporate

representative topics to include the employee personnel file and the employee handbook,

guidelines, policies, and practices, including those that apply to complaints of and investigations

into discrimination, harassment, and retaliation. CFO Ryan Grisard testified about Plaintiff’s

termination, job performance, the decision makers related to termination, the corporate structure,

and Plaintiff’s job duties and performance of the branch where she worked. Their testimony, along

with that of Plaintiff and former HR Representative Sarah Gogo, provides in relevant part the

following:

Testimony of Human Resources Manager Tia Jackson

    a. Defendant has a discrimination and anti-harassment policy, but Defendant does not have a

        written policy against retaliation for employees making protected complaints. 4



4
    Ex. B: Nov. 28, 2018 Deposition Testimony of Corp. Rep. Tia Jackson, Pg. 20 Ln. 2-7



PLAINTIFF’S RESPONSE TO D’S MSJ                                                    PAGE 3
           Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 4 of 346




    b. HR Manager Jackson testified that it is important to protect employees who complain of

       discrimination and to have a thorough investigation of complaints of discrimination. 5

    c. HR Manager Jackson testified that the appropriate time period to respond to a written

       complaint of discrimination is within 24 hours. She further testified that witness statements

       should be gathered in an investigation. 6 Defendant never responded to Plaintiff’s opposition

       to race discrimination, instead pretending it never received the email opposing discrimination.

    d. HR Manager Jackson testified that Defendant gave performance evaluations annually to

       apprise employees of how they are performing and to let them know where they can improve.

       The scale rating was 1 to 5, with 5 being the best performance possible. A 3 indicates the

       employee is meeting expectations. There is a comment box for additional comments by the

       supervisor or manager rating the employee. Plaintiff Richardson received predominately 4’s,

       which indicated her performance was “commendable.” HR Manager Jackson testified that

       Ms. Richardson’s performance was commendable based on her performance evaluations and

       she WOULD NOT have had performance issues as an employee and also had the scores

       she received in her evaluations. 7 Ms. Richardson’s performance was ranked in 12 categories.

       On 9 areas she received a 4 out of 5, or commendable, and on 3 out of 5 she met expectations.8

    e. Ms. Richardson was promoted within four months of being employed by Defendant.

       Employees are promoted after consideration of several “factors” to include not only their

       actual credentials and skills, but also their overall performance, character, and initiative as an



5
  Ex. B: Nov. 28, 2018 Deposition Testimony of Corp. Rep. Tia Jackson, Pg. 23 Ln. 25 to Pg. 24 Ln. 7
6
  Ex. B: Nov. 28, 2018 Deposition Testimony of Corp. Rep. Tia Jackson, Pg. 26 Ln. 1-24
7
  Ex. B: Nov. 28, 2018 Deposition Testimony of Corp. Rep. Tia Jackson, Pg. 28 Ln. 6 to Pg. 29 Ln. 15; Ex. B: Nov.
28, 2018 Deposition Testimony of Corp. Rep. Tia Jackson, Pg. 33 Ln. 22-25 to Pg. 34 Ln. 8; Ex. B: Nov. 28, 2018
Deposition Testimony of Corp. Rep. Tia Jackson, Pg. 44 Ln. 8-14
8
  Ex. B: Nov. 28, 2018 Deposition Testimony of Corp. Rep. Tia Jackson, Pg. 39 Ln. 14-25 to Pg. 40 Ln. 1



PLAINTIFF’S RESPONSE TO D’S MSJ                                                  PAGE 4
           Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 5 of 346




       employee. Jackson confirmed that an employee who was hired then promoted within four
                                                                                                       9
       months after hire had proven to their employer they are excelling in these “factors.”

    f. Defendant has a progressive discipline policy. If an employee is performing below par or not

       to Defendant’s satisfaction, they are first provided a verbal notice, then written notice, then a
                                             10
       performance improvement plan.              Defendant’s Corp Repo Grisard claimed there were

       attempts to provide verbal warnings to Plaintiff, but this is in the face of Defendant’s

       responses to discovery and the evidence in the record.

          Testimony of former Human Resources Representative Sarah Gogo

    a. Former HR Representative Sarah Gogo said that she never received Plaintiff’s complaint of

       discrimination via email.

    b. Sarah Gogo testified that CFO Grisard showed up to her office to search for the email she

       alleges she never received prior to Plaintiff Richardson’s termination. 11

          Testimony of Chief Financial Officer Ryan Grisard

     a. CFO Grisard testified he wasn’t aware that Plaintiff complained of discrimination via e-mail
                                                                                                            12
        until after Plaintiff was terminated, in direct conflict with the testimony of Sarah Gogo.

     b. CFO Grisard testified he did not know about the January 20, 2017 email complaining of race

        discrimination, but that the decision to terminate Plaintiff was made either the same day, or

        the day before or after. 13 Specifically he testified:

              Q.· ·And based on the testimony provided by
              25· Ms. Jackson, she -- in fact, the only evidence of her

9
 Ex. B: Nov. 28, 2018 Deposition Testimony of Corp. Rep. Tia Jackson, Pg. 30 Ln. 14-25 to Pg. 31 Ln. 1
10
   Ex. B: Nov. 28, 2018 Deposition Testimony of Corp. Rep. Tia Jackson, Pg. 36 Ln. 20-25 to Pg. 37 Ln. 22
11
   Ex. D: Deposition Testimony of Sarah Gogo
12
   Ex. C: Nov. 28, 2018 Deposition Testimony of Corp. Rep. Ryan Grisard, Pg. 13 Ln. 18-25
13
   Ex. C: Nov. 28, 2018 Deposition Testimony of Corp. Rep. Ryan Grisard, Pg. 14 Ln. 1-20



PLAINTIFF’S RESPONSE TO D’S MSJ                                                  PAGE 5
           Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 6 of 346




             Page 15
             ·1· performance, at least in her evaluations, is that she
             ·2· was commendable as an employee, correct?
             ·3· · · A.· ·Sure.
             ·4· · · Q.· ·Okay.· So, she's got commendable performance,
             ·5· she has no prior discipline, but around the same day she
             ·6· complains about being treated differently for being a
             ·7· black woman, the decision is made to terminate her,
             ·8· correct?
                 ·9· · · A.· ·Correct.

     c. Grisard testified that Plaintiff Richardson was terminated for performance. 14 He later

        specified that although there is not a single word about census in her job description15,

        Plaintiff was in fact terminated solely for a lowering of the census. 16 Plaintiff had no other

        performance issues. He further testified that no similarly situated comparator or branch

        manager had ever been terminated for census except for Plaintiff Richardson. 17 However, 5

        of the 7 branches of Defendant in the State of Texas had a decline in census over the same

        time period that Ms. Richardson’s branch had a decline in census. 18 During the entire time

        that Ms. Richardson and branch managers at four other branches were employed, there was

        a decline in census. However, there was never a decision to terminate Ms. Richardson until

        the same day she complained of discrimination in writing to HR. 19 No other branch managers

        have been terminated for census. 20          Any low numbers on the census would be the

        responsibility of the entire team at the branch, including Rea Cazares, whose job

        responsibilities included marketing directly related to increasing the census. 21 However,

        none of the employees responsible for the census that worked with Ms. Richardson at her


14
   Ex. C: Nov. 28, 2018 Deposition Testimony of Corp. Rep. Ryan Grisard, Pg. 14 Ln. 21-23
15
   Ex. C: Nov. 28, 2018 Deposition Testimony of Corp. Rep. Ryan Grisard, Pg. 20 Ln. 7-21
16
   Ex. C: Nov. 28, 2018 Deposition Testimony of Corp. Rep. Ryan Grisard, Pg. 20 Ln. 22-25 to Pg. 21 Ln. 7
17
   Ex. C: Nov. 28, 2018 Deposition Testimony of Corp. Rep. Ryan Grisard, Pg. 19 Ln. 13-16
18
   Ex. C: Nov. 28, 2018 Deposition Testimony of Corp. Rep. Ryan Grisard, Pg. 22 Ln. 23-25 to Pg. 23 Ln. 10
19
   Ex. C: Nov. 28, 2018 Deposition Testimony of Corp. Rep. Ryan Grisard, Pg. 23 Ln. 11-13
20
   Ex. C: Nov. 28, 2018 Deposition Testimony of Corp. Rep. Ryan Grisard, Pg. 38 Ln. 9-15
21
   Ex. C: Nov. 28, 2018 Deposition Testimony of Corp. Rep. Ryan Grisard, Pg. 68 Ln. 14-25 to Pg. 69 Ln. 4



PLAINTIFF’S RESPONSE TO D’S MSJ                                                  PAGE 6
           Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 7 of 346




        branch were disciplined in any capacity. Alan Garza, one of the decision makers in

        terminating Plaintiff, would have also been responsible for the low census at the New

        Braunfels’ branch. 22 Additionally, Branch Manager Christina Luna’s branch had low census,

        but she never received any discipline related to the census. Instead, Branch Manager Luna

        was placed on a PIP related to her repeated failures to follow unrelated policies of

        Defendant. 23

     d. Plaintiff complained that Alan Garza discriminated against her because she was a black

        woman in her email to HR. Alan Garza was one of the decision makers involved in the

        decision to terminate Ms. Richardson. 24

     e. Defendant represents that all other emails transmitted between Plaintiff and Sarah Gogo

        before and after January 20, 2017 25 (the email opposing and complaining of discrimination)

        were received without issue, except for one other email complaining of a hostile work

        environment. 26

     f. Defendant testified that turnover is high in their industry and that there were always issues

        with the census. 27 He confirmed that, as a result of high turnover, Defendant needed to work

        with Plaintiff to improve any issues with the census, indicating they had in fact tried to help

        her. 28 There is nothing in the record to corroborate that Defendant attempted to help Plaintiff

        with performance nor that she needed help with performance.




22
   Ex. C: Nov. 28, 2018 Deposition Testimony of Corp. Rep. Ryan Grisard, Pg. 69 Ln. 5-17
23
   Ex. C: Nov. 28, 2018 Deposition Testimony of Corp. Rep. Ryan Grisard, Pg. 39 Ln. 3-25 to Pg. 40 Ln. 9
24
   Ex. C: Nov. 28, 2018 Deposition Testimony of Corp. Rep. Ryan Grisard, Pg 26 Ln. 15-25 to Pg. 27 Ln. 1
25
   Ex. C: Nov. 28, 2018 Deposition Testimony of Corp. Rep. Ryan Grisard, Pg 32 Ln. 21-25 to Pg. 33 Ln. 11
26
   Ex. C: Nov. 28, 2018 Deposition Testimony of Corp. Rep. Ryan Grisard, Pg. 29 Ln. 4-10
27
   Ex. C: Nov. 28, 2018 Deposition Testimony of Corp. Rep. Ryan Grisard, Pg. 35 Ln. 14-25 to Pg. 36 Ln. 7
28
   Ex. C: Nov. 28, 2018 Deposition Testimony of Corp. Rep. Ryan Grisard, Pg 35 Ln. 18-25 to Pg. 36 Ln. 7



PLAINTIFF’S RESPONSE TO D’S MSJ                                                 PAGE 7
           Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 8 of 346




     Deposition Testimony of Plaintiff Renee Richardson

     a. Prior to Ms. Richardson being hired, the census numbers were declining. As a result, Ms.

        Richardson brought up the census numbers to Manager Alan Garza. 29 As the corporate

        representatives testified, census was a problem Defendant always had an issue with over the

        years as a company and in the industry as a whole.

     b. Renee Richardson was hired by Defendant on or around March 2015 as a Provider Assistance

        Supervisor (“PAS”). Approximately three months later, Richardson was promoted to Branch

        Manager of the New Braunfels, Texas location. 30

     c. As Branch Manager, Renee Richardson supervised administrative assistants, PAS

        supervisors, and field staff. Richardson was not responsible for supervising the marketer that

        worked at the New Braunfels branch. 31

     d. The marketer at the New Braunfels branch, who was not under Plaintiff’s supervision, was

        Rea Cazares. Rea Cazares was responsible for census number at the New Braunfels branch. 32

     e. Plaintiff complained to HR that Alan Garzas discriminated against her because she was

        black.

     f. Alan Garza, Plaintiff’s supervisor, changed Plaintiff from salary to hourly. She was the only

        employee whose pay structure was changed. 33




29
   Ex. E: December 4, 2018 Deposition of Renee Richardson, Pg. 114 Ln. 1-12
30
   Ex. E: December 4, 2018 Deposition of Renee Richardson, Pg 41 Ln. 24-25 to Pg. 42 Ln. 23
31
   Ex. E: December 4, 2018 Deposition of Renee Richardson, Pg. 52 Ln. 24-25 to Pg. 53 Ln 1-5
32
   Ex. E: December 4, 2018 Deposition of Renee Richardson, Pg. 117 Ln. 8-25 to Pg. 118 Ln. 1-6; Pg. 119 Ln. 8-19
33
   Ex. E: December 4, 2018 Deposition of Renee Richardson, Pg. 57 Ln. 9-19



PLAINTIFF’S RESPONSE TO D’S MSJ                                                  PAGE 8
           Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 9 of 346




     g. Alan Garza denied Plaintiff resources that her similarly situated employees were not

        denied. 34 For instance, she was told there was no money in the budget for a computer.

        Defendant was implementing an electronic visit verification (“EVV”) program that

        electronically verified patient visits and would require computer use by a staff member.35

        When Executive Rebecca Marquez visited the New Braunfels branch, she comments on the

        staff not having a computer. When Plaintiff Richardson informed her that Garza had denied

        it, Marquez made sure that Garza provided the branch with a computer. 36 Alan Garza further

        denied monitors for another employee on Plaintiff’s staff 37, and then denied a printer for

        “budgetary reasons.” 38 This was despite the fact that the printer was used to receive referrals

        from the State and had been breaking down or “going haywire.”

     h. Alan Garza habitually yelled at and humiliated Plaintiff in front of her co-workers and staff. 39

        This included blaming Ms. Richardson for a EVV system failure that was not her

        responsibility. 40

     i. When Alan Garza he showed up to terminate Plaintiff, he made a comment about her afro. 41

     j. Alan Garza excluded Plaintiff from important meetings regarding the New Braunfels

        Branch. 42

     k. If Alan Garza wanted Plaintiff to improve her census numbers, he made it hard for her to

        improve her census. He specifically instructed Plaintiff’s immediate supervisor Christina


34
   Ex. E: December 4, 2018 Deposition of Renee Richardson, Pg. 58 Ln. 2-4
35
   Ex. E: December 4, 2018 Deposition of Renee Richardson, Pg. 81 Ln. 10-25 to Pg. 82 Ln 1-24
36
   Ex. E: December 4, 2018 Deposition of Renee Richardson, Pg. 82 Ln. 25- Pg. 83 Ln. 1-24
37
   Ex. E: December 4, 2018 Deposition of Renee Richardson, Pg. 84 Ln. 3-22
38
   Ex. E: December 4, 2018 Deposition of Renee Richardson, Pg. 86 Ln. 23-25 to Pg. 87 Ln. 23
39
   Ex. E: December 4, 2018 Deposition of Renee Richardson, Pg. 58 Ln. 7-8
40
   Ex. E: December 4, 2018 Deposition of Renee Richardson, Pg. 90 Ln. 8-24; Pg. 94 Ln. 14-19
41
   Ex. E: December 4, 2018 Deposition of Renee Richardson, Pg. 58 Ln. 14-22
42
   Ex. E: December 4, 2018 Deposition of Renee Richardson, Pg. 58 Ln. 9-13



PLAINTIFF’S RESPONSE TO D’S MSJ                                                 PAGE 9
          Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 10 of 346




        Hernandez to limit her visits to the New Braunfels Branch, despite Plaintiff not taking up

        any extra time of Ms. Hernandez. 43

     l. R.N. Supervisor Christina Hernandez Ayala was Plaintiff’s direct supervisor. 44 She directly

        communicated with Plaintiff regarding many of Alan Garza’s discriminatory behavior.

     m. On Friday, January 20, 2017, Plaintiff Richardson sent an email to Corporate HR

        Representative Sarah Gogo complaining of race discrimination by Alan Garza. Ms.

        Richardson was sick the next Tuesday through Wednesday.                    She was terminated the

        following Friday by Alan Garza. 45

                                 III. THE STANDARD OF REVIEW


8. Pursuant to the summary judgment standard, Defendant’s evidence must be sufficient to allow

      reasonable and fair-minded people to differ in their conclusions on whether the challenged fact

      exists; evidence that raises only a speculation or surmise is insufficient. Summary judgment

      is appropriate when the pleadings, affidavits, and other summary judgment evidence show that

      no genuine issue of material fact exists and the moving party is entitled to judgment as a matter

      of law. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

9. Defendant cannot meet this burden. Defendant, in claiming they did not receive Plaintiff’s

      email, creates fact issues. In not terminating any other similarly situated employees for their

      lowered census, they create fact issues. Defendant’s own HR representative testified that

      Plaintiff’s record demonstrates she was a commendable employee and wouldn’t have had



43
   Ex. E: December 4, 2018 Deposition of Renee Richardson, Pg. 107 Ln. 1-8
44
   Ex. E: December 4, 2018 Deposition of Renee Richardson, Pg. 74 Ln. 2-7
45
   Ex. E: December 4, 2018 Deposition of Renee Richardson, Pg. 173 Ln. 23-25 to Pg. 174 Ln. 1-24; Pg. 171 Ln. 9-
13



PLAINTIFF’S RESPONSE TO D’S MSJ                                                 PAGE 10
       Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 11 of 346




   performance issues based on her performance evaluations, Defendant creates fact issues.

   Defendant’s failure to document any performance issues of Plaintiff further creates fact issues.

   Defendant’s failure to discipline comparators for the same decline in census creates fact issues.

   Defendant’s motion should be denied.

10. Employment-discrimination cases employ a unique burden-shifting analysis. Plaintiff is

   entitled to a presumption of discrimination if she meets the minimal initial burden of

   establishing a prima facie case of discrimination. McDonnell Douglas Corp. v. Green, 411

   U.S. 792, 802-05 (1973). Although the precise elements of the prima facie showing vary

   depending on the circumstances, the plaintiff’s burden at this stage of the case “is not onerous.”

   Mission Consolidated Independent School District v. Garcia, 372 S.W.3d 629, 634

   (Tex.2012) (internal citation omitted). “The McDonnell Douglas presumption is ‘merely an

   evidence producing mechanism that can aid the plaintiff in [her]ultimate task of proving illegal

   discrimination by a preponderance of the evidence.’” Id. “The prima facie case raises an

   inference of discrimination only because we presume these acts, if otherwise unexplained, are

   more likely than not based on the consideration of impermissible factors.” Id.

11. If a plaintiff successfully demonstrates a prima facie case, the burden of production shifts to

   the defendant employer to show a legitimate and non-discriminatory basis for the adverse

   employment decision. McDonnell Douglas, 411 U.S. at 802. “If the defendant employer

   demonstrates a non-discriminatory reason for its employment action, the plaintiff must show

   that the defendant’s proffered reason is merely a pretext.” Id. at 804. Here, Defendant cannot

   provide a reason for termination that is not pretextual. Defendant’s motion should be denied.

12. The Supreme Court of the United States, in reversing a summary judgment affirmed by the

   Fifth Circuit, recently reminded us that courts cannot resolve genuine disputes of fact in favor


PLAINTIFF’S RESPONSE TO D’S MSJ                                         PAGE 11
       Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 12 of 346




   of the moving party, especially where there are competing affidavits. Tolan v. Cotton, 134 S.

   Ct. 1861, 1868 (May 5, 2014); See also Brosseau v. Haugen, 543 U.S. 194, 195, n. 2, 125

   S.Ct. 596, 160 L.Ed.2d 583(2004)(per curiam). In ruling on a motion for summary judgment,

   a judge=s role is to determine whether there is a genuine issue for trial, not Ato weight the

   evidence and determine the truth of the matter.@ Tolan v. Cotton at 1866. The fundamental

   principal at the summary judgment stage of a case is that all reasonable inferences should be

   drawn in favor of the nonmoving party. Id.

13. Moreover, the Supreme Court, reiterated the importance of a jury as opposed to a single judge

   deciding the facts, most recently announcing in Hana Financial, Inc., v. Hana Bank,         S.Ct.

   , 2015 WL 248559 (Jan.21, 2015):

       Indeed, we have long recognized across a variety of doctrinal contexts that, when the
       relevant question is how an ordinary person or community would make an assessment, the
       jury is generally the decisionmaker that ought to provide the fact-intensive answer. See,
       e.g., United States v. Gaudin, 515 U.S. 506, 512, 115 S.Ct. 2310, 132 L.Ed.2d 444 (1995)
       (recognizing that “delicate assessments of the inferences a ‘reasonable [decisionmaker]’
       would draw ... [are] peculiarly one[s] for the trier of fact” (quoting TSC Industries, Inc. v.
       Northway, Inc., 426 U.S. 438, 450, 96 S.Ct. 2126, 48 L.Ed.2d 757 (1976); first alteration
       in original)); id., at 450, n. 12, 96 S.Ct. 2126 (observing that the jury has a ‘unique
       competence in applying the reasonable man standard’); Hamling v. United States, 418 U.S.
       87, 104105, 94 S.Ct. 2887, 41 L.Ed.2d 590 (1974) (emphasizing the ability of the juror
       to ascertain the sense of the average person by drawing upon his own knowledge of the
       views of the average person in the community or vicinage from which he comes and his
       knowledge of the propensities of a reasonable person); Railroad Co. v. Stout, 17 Wall. 657,
       664, 21 L.Ed. 745 (1874) (It is assumed that twelve men know more of the common affairs
       of life than does one man, [and] that they can draw wiser and safer conclusions from
       admitted facts thus occurring than can a single judge).
   Id., 2015 WL 248559 at pp.4-5 (hn 5).

                                  IV. METHOD OF PROOF




PLAINTIFF’S RESPONSE TO D’S MSJ                                         PAGE 12
        Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 13 of 346




14. Direct evidence is rare in employment cases. As one court once put it, “[e]mployers rarely

   leave concrete evidence of their retaliatory purposes and motives.” Nowlin v. Resolution Trust

   Corp., 33 F.3d 498, 508 (5th Cir. 1994). Another court put it this way:

       Unless the employer is a latter-day George Washington, employment
       discrimination is as difficult to prove as who chopped down the cherry tree.
       (Citation omitted). Employers are rarely so cooperative as to include a notation in
       the personnel file, fired due to age, or to inform a dismissed employee candidly that
       he is too old for the job.Thornbrough v. Columbus & Greenville R.R. Co., 760
       F.2d 633, 640B41 (5th Cir. 1985).
15. As a result, and Ato ease the evidentiary burden on employment plaintiffs, most employment

   cases turn on circumstantial evidence, which is not only sufficient, but may also be more

   certain, satisfying and persuasive than direct evidence.@ Desert Palace v. Costa, 539 U.S. 90,

   100 (2003).

             V. PLAINTIFF’S SUMMARY JUDGMENT RESPONSE EVIDENCE
16. Plaintiff relies upon and incorporates herein the pleadings on file with the court (and requests

   the court take judicial notice of the court file), and Plaintiff’s exhibits attached to her Appendix,

   EX. 1, filed with this response, including the deposition of Defendant’s Corporate

   Representatives and former HR Representative Sarah Gogo. Plaintiff further relies on her

   own testimony in her deposition.

                             VI. ARGUMENTS AND AUTHORITIES

A. PLAINTIFF ESTABLISHES EACH ELEMENT OF HER PRIMA FACIA CASE FOR
    RETALIATION BASED ON RACE
17. Defendant took an adverse employment action against Plaintiff because of her opposition in

   writing to race discrimination in violation of Title VII of the Civil Rights Act of 1964 as

   amended and the Texas Commission on Human Rights Act codified as Chapter 21 of the Texas

   Labor Code.




PLAINTIFF’S RESPONSE TO D’S MSJ                                           PAGE 13
       Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 14 of 346




18. Following the framework for a Title VII or Chapter 21 claim, Plaintiff must first establish her

   prima facie case of retaliation. To establish a claim of retaliation, an employee must establish

   the following three elements:

   (1)That s/he engaged in activity protected by the applicable statutes; (2) that s/he suffered from

   an adverse employment action; and (3) that there is a causal connection between the taken

   protected activity and the adverse employment action. See City of Waco v. Lopez, 259 S.W.3d

   147, 150 (Tex.2008) (protected activity under the TCHRA includes: (1) opposing a

   discriminatory practice; (2) making or filing a charge; (3) filing a complaint; or (4) testifying,

   assisting, or participating in any manner in an investigation, proceeding, or hearing). See also

   Lopez v. Tex. State Univ., 368 S.W.3d 695,703 (Tex. App.—Austin 2012, pet. denied). So

   long as a Plaintiff meets the “minimal” initial burden of establishing a prima facie case, she is

   entitled to a presumption of retaliation. Mission Consolidated Independent School District,

   372 S.W.3d at 634, citing Texas Dep't of Cmty. Affairs v. Burdine, 450 U.S. 248, 254, 101

   S.Ct. 1089, 67 L.Ed.2d 207 (1981).The causal link required by the third prong does not rise to

   the level of a “but for” standard at the prima facie stage. It is undisputed that Ms. Richardson

   sent an email on January 20, 2017 alleging she was being discriminated against because of her

   race, meeting her first element. Defendant instead tries to dispute this email by saying that it

   was not received, the only email never sent or received to not reach its destination between

   Sarah Gogo and Plaintiff besides one other email alleging hostile work environment.

   Defendant’s assertions lack credence.

19. Additionally, it is undisputed that Ms. Richardson meets her second element: an adverse

   employment action occurred when the decision to terminate Ms. Richardson was made the




PLAINTIFF’S RESPONSE TO D’S MSJ                                         PAGE 14
       Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 15 of 346




   same day she complained of race discrimination. Ms. Richardson was terminated within one

   week of complaining of race discrimination.

20. Thus, Ms. Richardson must show whether a causal nexus exists between Richardson’s

   protected activity and her termination. Temporal proximity between a protected activity and

   an adverse employment action may be sufficient circumstantial evidence to justify an inference

   of retaliatory motive. Martin v. Kroger Co., 65 F. Supp. 2d 516 (S.D. Tex. 1999). Temporal

   proximity between an employer’s knowledge of protected activity (Complaint to HR or EEOC

   Charge of Discrimination) and an adverse employment action (termination) suffice as

   sufficient evidence of causality to establish a prima facie case, particularly where, as in this

   case, there is other evidence of factors evidencing pretext. Clark Cnty. Sch. Dist. v. Breeden,

   532 U.S. 268, 273 (2001). In Ms. Richardson’s case, the same day she complained of

   discrimination is the same day a decision to terminate was made.

21. In Bregon v. Autonation USA Corp., 128 Fed. Appx. 358, 361-362 (5th Cir. 2005), the district

   court concluded that Bregon had not made a prima facie case for retaliatory termination.

   Specifically, it found that he failed to show that there was a causal connection between the

   participation in the protected activity ... and the adverse employment action. However, Bregon

   was fired only a week after he filed his complaint and he offered evidence that people at work

   were likely aware of his complaint. The appellate court recognized that it had held that the

   combination of temporal proximity and possibility of knowledge of the complaint is sufficient

   to satisfy a defendant's prima facie burden for a retaliation claim. Therefore, the court held

   that Bregon satisfied his burden of proof. In evaluating the “causal link” element of a

   retaliation claim, the court may consider the following:




PLAINTIFF’S RESPONSE TO D’S MSJ                                       PAGE 15
       Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 16 of 346




22. “Close timing between an employee's protected activity and the adverse action can provide the

   causal connection required for a prima facie case” of retaliation under the TCHRA and Title

   VII. Johnson, 203 S.W.3d at 11; Tex. State Office of Admin. Hearings v. Birch, No. 04–12–

   00681–CV, 2013 WL 3874473, at *23 (Tex.App.—San Antonio July 24, 2013, pet. denied)

   (mem.op.). Periods of three months, four months, and twenty months between an employee's

   protected activity and the adverse action, however, have been deemed insufficient without

   other evidence. Clark County Sch. Dist. v. Breeden, 532 U.S. 268, 273–74 (2001). Alamo

   Heights Indep. Sch. Dist. v. Clark, 04-14-00746-CV, 2015 WL 6163252, at *7 (Tex. App.--

   San Antonio Oct. 21, 2015).

23. Important to our consideration is also the fact that, whether Defendant alleges that the

   Plaintiff’s claims for discrimination do not reach the level of a violation of law, this is irrelevant

   to whether Plaintiff has met her burden pursuant to a retaliation claim and is not the legal

   standard in reviewing such a claim. Under prevailing Fifth Circuit authority, it is not necessary

   for the court to conclude whether or not the alleged complaint regarding harassment or

   discrimination was in fact a violation of Title VII or not. Payne v. McLemore's Wholesale and

   Retail Stores, 654 F.2d 1130, 1138 (5th Cir.1981). The court need only find that the Plaintiff

   held a reasonable or good faith belief that the complaint was a genuine complaint of

   discrimination or harassment. Jenkins v. Orkin Exterminating Co., Inc., 646 F. Supp. 1274,

   1278 (E.D. Tex. 1986). Further, the courts have sketched an outline of indicia of causation in

   Title VII cases, because causation is difficult to prove. Employers rarely leave concrete

   evidence of their retaliatory purposes and motives. For example, in Jenkins, the court looked

   to three factors for guidance in determining causation. First, the court examined the employee's

   past disciplinary record. Second, the court investigated whether the employer followed its




PLAINTIFF’S RESPONSE TO D’S MSJ                                            PAGE 16
        Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 17 of 346




   typical policy and procedures in terminating the employee. Third, it examined the temporal

   relationship between the employee's conduct and discharge. Jenkins, 646 F. Supp. at 1278.

   This analysis is highly fact specific, as the Supreme Court recently noted. St. Mary's,            U.S.

   at    , 113 S. Ct. at 2756 ("the question facing triers of fact in discrimination cases is both

   sensitive and difficult.") (quoting United States Postal Service Bd. of Governors v. Aikens,

   460 U.S. 711, 716, 103 S. Ct. 1478, 1482, 75 L. Ed. 2d 403 (1983)). Nowlin v. Resolution Tr.

   Corp., 33 F.3d 498, 508 (5th Cir. 1994). Here we have a Defendant failing to follow its

   progressive discipline policy, close temporal proximity, and a Plaintiff with no prior discipline

   and exemplary evaluations.

24. Plaintiff has established each and every element of her prima facie case.

B. PLAINTIFF ESTABLISHES EACH ELEMENT OF HER PRIMA FACIA CASE FOR
   RETALIATION BASED ON RACE
25. Mrs. Richardson’s allegation for discrimination on the basis of race are brought under the

   Texas Labor Code and Title VII of the Civil Rights Act. To establish a prima facie case, a plaintiff

   must “provid[e] evidence that she: (1) is a member of a protected class; (2) was qualified for her

   position; (3) was subject to an adverse employment action; and (4) was replaced by someone outside

   the protected class or, in the case of disparate treatment, shows that others similarly situated were

   treated more favorably.” Okoye v. Univ. of Tex. Houston Health Sci. Cntr., 245 F.3d 507, 512–13

   (5th Cir. 2001) (Lee v. Mission Chevrolet, Ltd., EP-16-CV-00034-DCG, 2017 WL 4784368, at *18

   (W.D. Tex. Oct. 23, 2017). It is undisputed that Plaintiff was in protected class based on race, black,

   that she was qualified for her job bases on her performance evaluations and discipline history, and that

   she suffered an adverse employment action, she was terminated. It is also undisputed that Plaintiff was

   treated less favorably than her similarly situated branch managers. She was the only one disciplined in

   any capacity for census and 4 others outside of her class were not disciplined for their lowered census

   numbers.




PLAINTIFF’S RESPONSE TO D’S MSJ                                             PAGE 17
         Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 18 of 346




C. DEFENDANT’S LEGITIMATE NON-DISCRIMINATORY REASON FOR TERMINATION
     IS PRETEXTUAL

26. Once the claimant makes a prima facie showing, the burden shifts to the employer to articulate

     a legitimate, non-retaliatory reason for the adverse employment action. If the employer meets

     this burden of production, then the burden shifts back to the Claimant to show that the

     employer's proffered explanation is a pretext for retaliation. See Dutton v. Univ. Healthcare

     Sys., L.L.C., 136 Fed. App. 596, 599-600 (5th Cir. 2005). Plaintiff believes Defendant fails to

     even establish a legitimate non-discriminatory reason for termination. Defendant failed to

     follow it’s own progressive discipline policy in terminating the only branch manager that has

     ever been terminated for low census. At the time Plaintiff was terminated, there were four

     other branch managers with low census at their branches, and none had received as much as a

     single write up. This argument goes not only to a lack of legitimate reasons for termination

     but also that this reason is clearly pretextual, addressed below. Defendant’s motion should be

     denied

27. A plaintiff may establish pretext either through demonstrating evidence that there is evidence

     of disparate treatment, by showing that the employer's proffered explanation is false or

     “unworthy of credence” or that an inference of discrimination is reason for adverse

     employment action; Reeves, 530 U.S. at 143, 120 S.Ct. at 2106. Laxton v. Gap Inc., 333 F.3d

     572, 578 (5th Cir. 2003). De Luna v. Cheers, Inc., SA06CV525WRF, 2007 WL 708561, at

     *5 (W.D. Tex. Feb. 2, 2007). 46 It has been established that Plaintiff was treated differently



46
   The Supreme Court, in rejecting the Fifth Circuit's "Pre-Text Plus" standard, explained that the rejection
of the defendant's proffered reason for the adverse employment action will permit the trier of fact to infer the
ultimate fact of intentional discrimination. Reeves, 120 S.Ct. at 2109; St. Mary's Honor Ctr, v. Hicks, 509 U.S.
502, 511, 113 S. Ct. 2742, 125 L. Ed. 2d 407 (1993). "Proof that the defendant's explanation is unworthy of credence
is simply one form of circumstantial evidence that is probative of intentional discrimination, and it may be quite
persuasive." Id., 120 S. Ct. at 2109. Here Defendant’s proffered reason of terminating plaintiff for census, when
no other branch manager has ever been disciplined for census, is patently false



PLAINTIFF’S RESPONSE TO D’S MSJ                                                    PAGE 18
       Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 19 of 346




   than other branch managers in discipline and that employees at her branch that were also

   responsible for census were not disciplined in any capacity.

28. Pretext can further be shown in a variety of ways (although not all are relevant and there

   are additional ways of showing pretext):

29. Suspicious Timing. Close timing alone may be sufficient to provide not only a causal

   connection but also pretext, when the adverse action happens in close proximity to the

   discrimination complaint. "Close timing between an employee's protected activity and an

   adverse action against [her] may provide the 'causal connection' required to make out a prima

   facie case of retaliation." Swanson v. Gen. Servs. Admin., 110 F. 3d 1180, 1188 (5th Cir.

   1997), cert. denied, 529 U.S. 948 (1998); see also Armstrong v. City of Dallas, 997 F. 2d 62,

   27 (5th Cir. 1993) (finding the causal link prong established where "[t]he only evidence

   available to support an inference of discrimination . . . is the temporal proximity" of the

   protected activity and the adverse employment action). In numerous cases the Fifth Circuit has

   recognized that close temporary proximity alone sufficed to establish a causal connection. In

   the instant case, the Plaintiff was terminated within the same day of sending an email to HR

   complaining of discrimination.

30. Lack of Investigation in violation of Defendant’s procedures and/or policies. Defendant

   failed to conduct any form of a reasonable investigation that would be expected if the

   allegations in the direct face of what the HR Manager believed was appropriate. Plaintiff’s

   complaints of discrimination were never once looked into, which is further evidence of pretext.

   O.C. v. Chevron Phillips Chemical Co., LP, 570 F.3d 606, 624-625 (5th Cir. 2009) (“jury

   could find alleged misrepresentation was a pretext because neither decision maker had read the

   questionnaire or made any effort to investigate whether their medical assumptions were




PLAINTIFF’S RESPONSE TO D’S MSJ                                       PAGE 19
       Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 20 of 346




   incorrect, even though the plaintiff had given them info that did not support the assumption;

   jury reasonably could find that employer first decided to fire plaintiff because of her disability

   or accommodation requests, "and only afterwards developed the purely pretextual reasons they

   advanced for their actions." Further, a company's deviation from its own policy or procedure

   may be evidence of pretext. Quezada v. Earnhardt El Paso Motors, LP, 592 F.Supp.2d 915,

   923 (W.D. Tex. 2009) (citing Machinchick v. PB Power, 398 F.3d 345, 355 n.29 (5th Cir.

   2005)); Mercer v. Arbor E & T, LLC, 11-CV-3600, 2013 WL 164107, at *12 (S.D. Tex. Jan.

   15, 2013). Defendant failed to follow it’s own progressive discipline policies, and didn’t even

   have a retaliation policy in place.

31. More Favorable Treatment of Employees not Opposing Discrimination and Failure to

   Apply a Neutral Policy on Discipline and Failure to Follow Procedures. A lack of a

   uniformly applied disciplinary process, combined with a lack of a uniformly implemented

   process for rules regarding the census allows Defendant to pick and choose which employee

   to use policies against as weapons as opposed to neutral implementations of practice, or

   alternatively, shows a grave departure from Defendant’s alleged normal policies, which is

   further evidence of pretext, particularly when there is a double standard in the application of

   the policy. For example, Defendant failed to discipline any other branch managers for low

   census.   Defendant failed to follow it’s own progressive discipline policy.           Defendant

   repeatedly indicated to Plaintiff her performance was commendable and above average. Only

   when she complained of discrimination was she now not doing her job. And regardless of

   lower census numbers the question still arises, why, if there are months of low census, was the

   decision to terminate her made when she complained of discrimination? When decision

   making criteria is entirely subjective, it forces the court to make improper credibility




PLAINTIFF’S RESPONSE TO D’S MSJ                                         PAGE 20
        Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 21 of 346




    determinations in the summary judgment context See Medina v. Ramsey Steel Co., 238 F. 3d

    674, 681-82 (5th Cir. 2001). Defendant’s Motion should be denied.


                                            VII. PRAYER


        WHEREFORE, PREMISES CONSIDERED, Richardson respectfully prays that

Defendant’s motion be denied in full; and such other and further relief to which the Plaintiff may

be entitled at law or in equity.

                                                    Respectfully submitted,

                                                    BY: /s/ Thomas N. Cammack, III

                                                            ADAM PONCIO
                                                            State Bar No. 16109800
                                                            salaw@msn.com
                                                            THOMAS N. CAMMACK, III
                                                            State Bar No. 24073762
                                                            tcammack@ponciolaw.com
                                                            ALAN BRAUN
                                                            State Bar No. 24054488
                                                            abraun@ponciolaw.com

                                                    PONCIO LAW OFFICES
                                                    A Professional Corporation
                                                    5410 Fredericksburg Road, Suite 109
                                                    San Antonio, Texas 78229-3550
                                                    Telephone: (210) 212-7979
                                                    Facsimile:   (210) 212-5880

                                                    ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S RESPONSE TO D’S MSJ                                       PAGE 21
       Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 22 of 346




                                  CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was forwarded to

the following counsel of record by the court’s filing system on this the 3rd day of April, 2019:




Richard G. Garza                            VIA EFILE
Jackson Walker LLP
State Bar No. 07737200
rgarza@jw.com
112 E. Pecan, Suite 2400
San Antonio, Tx 78205
210-978-7734 Telephone
210-242-4606 Facsimile

Judy Bennett Garner                         VIA EFILE
Jackson Walker LLP
State Bar No. 24092403
jgarner@jw.com
2323 Ross Avenue, Suite 600
Dallas, Tx 75201
214-953-6000 Telephone
214-953-5822 Facsimile




                                                   /s/ Thomas N. Cammack, III
                                                   Thomas N. Cammack, III




PLAINTIFF’S RESPONSE TO D’S MSJ                                     PAGE 22
      Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 23 of 346



                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                         SAN ANTONIO DIVISION

RENEE RICHARDSON                     §
Plaintiff                            §
                                     §
VS.                                  § CIVIL ACTION NO. 5:18-cv-00151-FB
                                     §
THE MEDICAL TEAM, INC., d/b/a        §
THE MED TEAM, INC.                   §
Defendant
                APPENDIX FOR PLAINTIFF’S RESPONSE TO
            DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
          _______________________________________________________



                                     Respectfully Submitted,

                                     PONCIO LAW OFFICES
                                     A Professional Corporation
                                     5410 Fredericksburg Road, Suite 109
                                     San Antonio, Texas 78229-3550
                                     Telephone:(210) 212-7979
                                     Facsimile:(210) 212-5880


                                     BY: /s/ Thomas N. Cammack, III
                                            ADAM PONCIO
                                            State Bar No. 16109800
                                            THOMAS N. CAMMACK, III
                                            State Bar No. 24073762

                                     ATTORNEYS FOR PLAINTIFF
                                     RENEE RICHARDSON
       Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 24 of 346




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was forwarded to

the following counsel of record by the court’s filing system on this the 3rd of April, 2019:




Richard G. Garza                           VIA EFILE
Jackson Walker LLP
State Bar No. 07737200
rgarza@jw.com
112 E. Pecan, Suite 2400
San Antonio, Tx 78205
210-978-7734 Telephone
210-242-4606 Facsimile

Judy Bennett Garner                        VIA EFILE
Jackson Walker LLP
State Bar No. 24092403
jgarner@jw.com
2323 Ross Avenue, Suite 600
Dallas, Tx 75201
214-953-6000 Telephone
214-953-5822 Facsimile




                                                   /s/ Thomas N. Cammack, III
                                                   Thomas N. Cammack, III
   Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 25 of 346




                             TABLE OF CONTENTS

1. EXHIBITS IN SUPPORT OF PLAINTIFF’S MOTION FOR SUMMARY
   JUDGMENT
      a. January 20, 2017 Email from Renee Richardson to Sarah Gogo (Exhibit “A”);

       b. Deposition Transcript of Corporate Representative Tia Jackson (Exhibit “B”);

       c. Deposition Transcript of Corporate Representative Ryan Grisard (Exhibit “C”);

       d. Deposition Transcript of Sarah Gogo (Exhibit “D”);

       e. Deposition Testimony of Renee Richardson (Exhibit “E”);
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 26 of 346




                   Exhibit A
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 27 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 28 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 29 of 346




                    Exhibit B
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 30 of 346




          Transcript of the Testimony of
                       Tia Jackson


                            Date:
                   November 28, 2018



                            Case:
 RENEE RICHARDSON vs MEDICAL TEAM, et al
      Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 31 of 346
Tia Jackson                                                        November 28, 2018
                                                                                   ·


 · · · · · ·IN THE UNITED STATES DISTRICT COURT
 · · · · · · FOR THE WESTERN DISTRICT OF TEXAS
 · · · · · · · · · SAN ANTONIO DIVISION


 RENEE RICHARDSON,· · · · · ·)
 · · · · ·Plaintiff· · · · · )
 · · · · · · · · · · · · · · )
 VS.· · · · · · · · · · · · ·) NO. 5:18-CV-151-FB
 · · · · · · · · · · · · · · )
 THE MEDICAL TEAM, INC.· · · )
 d/b/a THE MED TEAM, INC.,· ·)
 · · · · ·Defendant· · · · · )

 ********************************************************

 · · · · · · · · VIDEOTAPED DEPOSITION OF

 · · · · · · · · · · · ·TIA JACKSON

 · A CORPORATE REPRESENTATIVE OF THE MEDICAL TEAM, INC.

 · · · · · · · · d/b/a THE MED TEAM, INC.

 · · · · · · · · · · NOVEMBER 28, 2018

 ********************************************************

 · · · · ·VIDEOTAPED DEPOSITION of TIA JACKSON, a

 CORPORATE REPRESENTATIVE OF THE MEDICAL TEAM, INC. d/b/a

 THE MED TEAM, INC., produced as a witness at the

 instance of the Plaintiff, and duly sworn, was taken in

 the above-styled and numbered cause on the 28th day of

 November, 2018, from 9:35 a.m. to 10:42 a.m., before

 Naomi R. Peltier, CSR in and for the State of Texas,

 reported by machine shorthand, at the offices of JACKSON

 WALKER, LLP, 112 East Pecan Street, Suite 2400, San

 Antonio, Texas, pursuant to the Federal Rules of Civil

 Procedure.


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900   San Antonio, Texas 78232
210-697-3400                                                             210-697-3408
          Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 32 of 346
Tia Jackson                                                                                                       November 28, 2018
                                                                                                                       Pages 2 to 5
                                                       Page 2                                                                   Page 4
·1·   · · · · · · · · · A P P E A R A N C E S                    ·1· · · · · · · · THE VIDEOGRAPHER:· Today's date is
·2
                                                                 ·2· November 28, 2018.· We're on the record at approximately
· ·   FOR THE PLAINTIFF:· RENEE RICHARDSON
·3·   · · THOMAS N. CAMMACK, III                                 ·3· 9:35 a.m. to take the oral video deposition of corporate
· ·   · · and LORNA GRIFFIN                                      ·4· representative of The Medical Team, Tia Jackson, in the
·4·   · · PONCIO LAW OFFICES
· ·   · · 5410 Fredericksburg Road, Suite 103                    ·5· case styled Renee Richardson versus The Medical Team,
·5·   · · San Antonio, Texas· 78229                              ·6· Incorporated, d/b/a The Med Team, Incorporated.· By
· ·   · · (210) 212-7979
·6·   · · tcammack@ponciolaw.com                                 ·7· previous agreement, we are forgoing the formal federal
·7·   FOR THE DEFENDANT:· THE MEDICAL TEAM, INC. D/B/A THE MED   ·8· preamble.· If the attorneys would introduce themselves,
· ·   TEAM, INC.
                                                                 ·9· and the court reporter can swear in the witness, please.
·8·   · · RICK GARZA
· ·   · · JACKSON WALKER, LLP                                    10· · · · · · · · MR. CAMMACK:· Yes, my name is Thomas
·9·   · · 112 E. Pecan Street, Suite 2400                        11· Cammack.· I'm taking this deposition -- or the Poncio
· ·   · · San Antonio, Texas· 78205
10·   · · (210) 978-7700                                         12· Law Offices, taking this deposition, and we are here on
· ·   · · rgarza@jw.com                                          13· behalf of the Plaintiff, Renee Richardson.
11
· ·   THE VIDEOGRAPHER:                                          14· · · · · · · · MR. GARZA:· Rick Garza, with Jackson
12·   · · NEAL CASTILE                                           15· Walker, on behalf of The Medical Team.
13·   ALSO APPEARING:
                                                                 16· · · · · · · · THE VIDEOGRAPHER:· Thank you.
· ·   · · RYAN GRISARD
14                                                               17· · · · · · · · MR. CAMMACK:· All right.· I'm sorry.· Go
· ·   · · · · · · · · · · · ·* * * * * *
                                                                 18· ahead.
15
16                                                               19· · · · · · · · · · · · TIA JACKSON,
17                                                               20· · A CORPORATE REPRESENTATIVE OF THE MEDICAL TEAM, INC.
18
19                                                               21· · · · · · · · · d/b/a THE MED TEAM, INC.,
20                                                               22· having been first duly sworn, testified as follows:
21
22                                                               23· · · · · · · · · · · · ·EXAMINATION
23                                                               24· · · Q.· ·(BY MR. CAMMACK) Okay.· And Ms. Jackson, could
24
                                                                 25· you please state your job title with The Med Team?
25

                                                       Page 3                                                             Page 5
·1·   · · · · · · · · · · · · I N D E X                          ·1· · · A.· ·Human resources manager.
·2
                                                                 ·2· · · Q.· ·And what's your full name?
· ·   · · · · · · · · · · · · · · · · · · · · · · · · · PAGE
·3·   Appearances .........................................2     ·3· · · A.· ·Tia Alisa Jackson.
·4·   · · · · · · · · · · · EXAMINATIONS                         ·4· · · Q.· ·Okay.· And Ms. Jackson, you currently have been
· ·   · · · · · · · · · · · · · · · · · · · · · · · · · PAGE     ·5· designated as a corporate representative to testify on
·5·   TIA JACKSON
                                                                 ·6· their behalf; is that correct?
· ·   · ·Examination By Mr. Cammack .......................4
·6
                                                                 ·7· · · A.· ·That's correct.
·7·   · · · · · · · · · · · · EXHIBITS                           ·8· · · · · · · · MR. CAMMACK:· Okay.· And now, as far as
· ·   · · · · · · · · · · · · · · · · · · · · · · · FIRST        ·9· Rick and I were briefly having a discussion, we also
·8·   NO.· · · · DESCRIPTION· · · · · · · · · · · REFERENCED
                                                                 10· have another corporate representative that's actually in
·9·   ·1· ·Deposition Notice .............................11
10·   ·2· ·Administrative Employee Handbook ..............16
                                                                 11· the room right now.· Usually, if I'm garnishing
11·   ·3· ·Employee Guide to Workforce HR Self Service           12· testimony, I would invoke the Rule, and I would say,
· ·   · · · ·and Performance Management ..................32     13· "Any other witnesses that aren't essential would need to
12                                                               14· leave the room," and my understanding there's a
· ·   ·4· ·Performance Review ............................38
                                                                 15· disagreement related to that.
13
14·   · · · · · · · · · · · · ·-o-O-o-                           16· · · · · · · · MR. GARZA:· Yes, there is a disagreement,
15                                                               17· because what we have done is -- and we've -- we've --
16                                                               18· we -- we -- you and I have spoken about the topics that
17
                                                                 19· Ms. Jackson is going to testify.· And Mr. Grisard, who
18
19                                                               20· is the other person present, he is the CFO of The
20                                                               21· Medical Team.· He's not a -- not a -- a lower level
21                                                               22· employee.· He is going to testify regarding the
22
                                                                 23· remaining items to be discussed.
23
24                                                               24· · · · · · · · MR. CAMMACK:· So, if I'm clarifying, the
25                                                               25· understanding you-all have of the Rule is that if


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                                San Antonio, Texas 78232
210-697-3400                                                                                                          210-697-3408       YVer1f
         Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 33 of 346
Tia Jackson                                                                                                  November 28, 2018
                                                                                                                  Pages 6 to 9
                                                           Page 6                                                                Page 8
·1· someone is a higher level employee, they're allowed to          ·1· calling the Court about, but I think it's essential that
·2· stay in the room while I'm taking deposition testimony          ·2· we go through the process.· And the process is that
·3· of the other employees?                                         ·3· she's here, she's the corp rep, she's allowed to have
·4· · · · · · · · MR. GARZA:· It is -- It is -- My                  ·4· counsel here, but there's not supposed to be other
·5· understanding of the Rule is that a -- at each                  ·5· people here.· Let's say you had five corporate reps here
·6· deposition, the corporation has a right to have a               ·6· that were all going to testify today.· Is -- Is it my
·7· corporate rep -- corporate representative at, and attend        ·7· understanding that you're saying all five could sit in,
·8· that deposition.                                                ·8· based on the fact they're corporate reps and they'd be
·9· · · · · · · · MR. CAMMACK:· And what is --                      ·9· providing testimony today?
10· · · · · · · · MR. GARZA:· And so --                             10· · · · · · · · MR. GARZA:· No.
11· · · · · · · · MR. CAMMACK:· -- Ms. Jackson's role?              11· · · · · · · · MR. CAMMACK:· Okay.
12· · · · · · · · MR. GARZA:· Her role here is to testify           12· · · · · · · · MR. GARZA:· No, not necessarily.· I mean,
13· regarding certain aspects of the corporate                      13· if -- if -- if those individuals are providing
14· representative deposition.· And so, my position is, is          14· additional testimony regarding aspects different from
15· that Mr. Grisard can stay in and -- and watch this              15· what Ms. Jackson is going to testify about, then the
16· deposition to the extent that Ms. Jackson is being              16· corporation has a right to have a representative -- a
17· examined.                                                       17· corporate representative.· It doesn't mean that we can
18· · · · · · · · MR. CAMMACK:· And -- And I think the whole        18· bring in a hundred people in -- nor can we bring other
19· purpose of the Rule is to get the individuals' testimony        19· witnesses in -- in this deposition to act as the
20· one by one.· She's been designated on specific topics --        20· corporate representative.· I can't bring in a branch
21· in fact, we just went over it.· It's 3, 8, 12, 38, 39,          21· manager of The Medical Team to sit in on this deposition
22· 40, 41, and 42, as a corporate representative, which she        22· when Mr. Grisard is the CFO upper management and is --
23· just testified she is a corporate representative.               23· I -- in my -- in my contention, allowed to be present
24· · · · · · · · MR. GARZA:· Yes.                                  24· during this particular deposition.
25· · · · · · · · MR. CAMMACK:· So, her role is fulfilling          25· · · · · · · · MR. CAMMACK:· Okay.· I mean, I just

                                                         Page 7                                                                Page 9
·1· the role of a corporate representative in her capacity.         ·1· disagree that -- that he's allowed to be here, and I
·2· Why does he need to be present -- or why is he even             ·2· think -- you know, part of the purpose of the rule is
·3· allowed to be present, pursuant to the Rules, if he's           ·3· that -- so there's not a parroting of testimony by
·4· not being asked questions about those -- those specific         ·4· individuals that will be testifying.
·5· parameters?                                                     ·5· · · · · · · · MR. GARZA:· Understood.
·6· · · · · · · · MR. GARZA:· She testifying regarding those        ·6· · · · · · · · MR. CAMMACK:· And --
·7· particular topics, and at every deposition a -- the             ·7· · · · · · · · MR. GARZA:· And -- I'm sorry.· Go ahead.
·8· corporation has a right to have a corporate                     ·8· · · · · · · · MR. CAMMACK:· Go ahead.
·9· representative attend the deposition.                           ·9· · · · · · · · MR. GARZA:· I understand that.· And the --
10· · · · · · · · MR. CAMMACK:· But she is the corporate            10· the -- the topics -- and that's why we've designated
11· rep.                                                            11· Ms. Jackson to testify regarding certain aspects of
12· · · · · · · · MR. GARZA:· She's testifying regarding            12· those topics.· And -- And Mr. Grisard is going to answer
13· certain aspects.                                                13· questions regarding the other topics that have been --
14· · · · · · · · MR. CAMMACK:· As the corporate                    14· that have been listed in your deposition notice.
15· representative.                                                 15· · · · · · · · MR. CAMMACK:· Okay.· I mean, I don't
16· · · · · · · · MR. GARZA:· Well, certainly.· As -- She is        16· see --
17· going to testify on behalf of the corporation, but it is        17· · · · · · · · MR. GARZA:· So, I don't -- I don't see a
18· a separate question as to whether or not the -- the             18· doubling up of -- of the questions.· And if that's what
19· corporation has a right to have a corporate                     19· you're -- If that's the intent, then we need to have
20· representative present to watch that deposition and to          20· another discussion.· You're not going to ask Ms. Jackson
21· be present during the deposition.                               21· questions and then ask Mr. Grisard the same questions --
22· · · · · · · · MR. CAMMACK:· I mean, I -- I disagree with        22· · · · · · · · MR. CAMMACK:· Well, I'm not --
23· the understanding of it.· I've never heard it put that          23· · · · · · · · MR. GARZA:· -- I assume.
24· way either.· I think this is something -- you know, I           24· · · · · · · · MR. CAMMACK:· -- going to ask -- I'm --
25· don't want to start off so early getting a ruling on or         25· I'm not here to ask the same questions, but I am going


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                        San Antonio, Texas 78232
210-697-3400                                                                                                  210-697-3408                YVer1f
         Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 34 of 346
Tia Jackson                                                                                                 November 28, 2018
                                                                                                               Pages 10 to 13
                                                           Page 10                                                           Page 12
·1· to, obviously, have some overlap.· I have a                      ·1· representative.· Could you turn to the second page with
·2· discrimination/harassment/retaliation case.· If she's            ·2· me?
·3· going to talk about policies and he's going to talk              ·3· · · A.· ·Okay.
·4· about investigations pursuant to those policies, there's         ·4· · · Q.· ·My understanding is, one of the topics you've
·5· going to be some overlap.· Let's say I say, hey --               ·5· been designated on is number 3, the employee handbook
·6· · · · · · · · MR. GARZA:· Sure.· And I -- And I -- I --          ·6· and guidelines.
·7· That, I understand.· I -- I -- I can see that there              ·7· · · A.· ·Yes.
·8· would be some overlap, but it's not as if you're asking          ·8· · · Q.· ·Are you prepared to speak about that today?
·9· Ms. Jackson the exact same questions as you're asking            ·9· · · A.· ·Yes.
10· Mr. Grisard.· So -- So, although there may be some               10· · · Q.· ·Okay.· And number 8, the employee's personnel
11· overlap, there's -- there are vast differences, in my --         11· file and prior attendance and discipline and prior leave
12· You're going to be in control of the questions.· There           12· requests?
13· are vast differences in what Ms. Jackson is going to             13· · · A.· ·Yes.
14· testifying about as opposed to what Mr. Grisard is going         14· · · Q.· ·Are you prepared to speak on that today?
15· to test about --                                                 15· · · A.· ·Yes.
16· · · · · · · · MR. CAMMACK:· Okay.                                16· · · Q.· ·And number 12, the Defendant's policies related
17· · · · · · · · MR. GARZA:· -- testify about.                      17· to discipline, including of management and policies of
18· · · · · · · · MR. CAMMACK:· Can we -- So, do you think,          18· progressive discipline?
19· then, that we -- Because my -- my position, I think, is          19· · · A.· ·Yes.
20· that she can sit here as a representative.· You're               20· · · Q.· ·Are you prepared to speak on that today, as
21· saying absolutely not, you disagree with that.· There's          21· well?
22· not a way we could agree that he could just not sit in           22· · · A.· ·Yes.
23· during her testimony?· I don't -- I don't see what the           23· · · Q.· ·Okay.· If you could turn a couple of pages with
24· point of him would be to be here, in any event.                  24· me to the second to the last page until you see topic
25· · · · · · · · MR. GARZA:· Well, I -- I think that -- The         25· number 38.

                                                          Page 11                                                             Page 13
·1· point is, is that the corporation has the right to --            ·1· · · A.· ·I'm there.
·2· to -- to a corporate representative at every deposition.         ·2· · · Q.· ·Okay.· And number 38, the policies and/or
·3· My contention, even at the corporate -- at a corporate           ·3· guidelines of Defendant regarding the appropriate or
·4· representative's deposition.· You know, once again, I            ·4· expected manner of conduct between male and female
·5· mean, there may be some -- some small overlap, but               ·5· employees.
·6· Ms. Jackson is designated to testify regarding certain           ·6· · · A.· ·Yes.
·7· aspects of this case and Mr. Grisard is -- is going to           ·7· · · Q.· ·Okay.· Number 39, the policies, guidelines, and
·8· testify regarding other aspects of the case.                     ·8· procedures of Defendant regarding the reporting by
·9· · · · · · · · MR. CAMMACK:· Okay.· Do you mind if we go          ·9· employees of sexual harassment or other inappropriate
10· off the record and then I make a phone call real quick?          10· sexual conduct, or of harassment based on race or
11· · · · · · · · MR. GARZA:· Sure.                                  11· national origin?
12· · · · · · · · MR. CAMMACK:· Okay.                                12· · · A.· ·Yes.
13· · · · · · · · THE VIDEOGRAPHER:· We're off the record at         13· · · Q.· ·Okay.· Number 40, the policies, guidelines, and
14· 9:43.                                                            14· procedures of Defendant regarding the documentation of
15· · · · · · · · (Recess 9:43 a.m. to 10:05 a.m.)                   15· employees' reports of sexual harassment or other
16· · · · · · · · THE VIDEOGRAPHER:· We're back on the               16· inappropriate sexual conduct, or the documentation of
17· record at 10:05.                                                 17· reports of harassment based on race or national origin?
18· · · Q.· ·(BY MR. CAMMACK) All right.· And I'm sorry,             18· · · A.· ·Yes.
19· again, could you please state your full name again?              19· · · Q.· ·Number 41, the policies, guidelines, and
20· · · A.· ·Tia Alisa Jackson.                                      20· procedures of Defendant regarding the investigation of
21· · · · · · · · (Exhibit No. 1 marked.)                            21· claims made by employees of sexual harassment, or other
22· · · Q.· ·(BY MR. CAMMACK) Okay, Ms. Jackson.· You've             22· inappropriate sexual conduct, or of harassment based on
23· been designated to speak on some topics, and you have            23· race or national origin?
24· before you Exhibit Number 1.· And Exhibit Number 1 is            24· · · A.· ·Yes.
25· the notice of intent to take the deposition of corporate         25· · · Q.· ·And number 42, the policies, guidelines, and


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                        San Antonio, Texas 78232
210-697-3400                                                                                                  210-697-3408              YVer1f
        Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 35 of 346
Tia Jackson                                                                                              November 28, 2018
                                                                                                            Pages 14 to 17
                                                       Page 14                                                             Page 16
·1· procedures of Defendant regarding the documentation of        ·1· · · A.· ·Yes.
·2· the investigation of claims made by employees of sexual       ·2· · · Q.· ·And if you provide an answer and don't ask me
·3· harassment, or other inappropriate sexual conduct, or of      ·3· to clarify, can we assume that you understood my
·4· harassment based on race or national origin.                  ·4· question?
·5· · · A.· ·Yes.                                                 ·5· · · A.· ·Yes.
·6· · · Q.· ·Okay.· Have you ever provided a deposition           ·6· · · Q.· ·And at the end, I'm going to ask you if you
·7· before?                                                       ·7· need to clarify any of your testimony, but feel free to
·8· · · A.· ·No.                                                  ·8· do it on the spot if you need to, you know, make a
·9· · · Q.· ·Okay.· I'm going to go over some of the ground       ·9· clarification or change to your testimony.
10· rules of the deposition, a lot of them will make her job      10· · · A.· ·Okay.
11· a little bit easier today.                                    11· · · Q.· ·Okay.· Thank you.
12· · · A.· ·Okay.                                                12· · · · · · · · (Exhibit No. 2 marked.)
13· · · Q.· ·You're doing a good job today so far.· She           13· · · Q.· ·(BY MR. CAMMACK) I'm going to hand you -- So,
14· can't record nonverbal responses, or "uh-huhs" or             14· we'll be skipping back and forth between Exhibit Number
15· "huh-uhs" aren't clear on the record, so if you can           15· 1, but I'm going to hand you Plaintiff's Exhibit
16· continue to provide a "yes," "no," or whatever your           16· Number 2.· Are you familiar with this document?
17· answer is, so we can have a clear record.                     17· · · A.· ·Yes.
18· · · A.· ·Okay.                                                18· · · Q.· ·And what is this document?
19· · · Q.· ·And then, she also can't record anytime where        19· · · A.· ·Employee handbook.
20· we're talking over each other.· You may know where I'm        20· · · Q.· ·And when did you first become familiar with the
21· going with a question, I may think I know where you're        21· employee handbook?
22· going with an answer, but if you could wait until I           22· · · A.· ·When I was hired in September of 2017.
23· finish my question, and I'll extend you the same              23· · · Q.· ·Okay.· And when you were hired, what did you
24· courtesy.                                                     24· say your job title was?· I'm sorry.
25· · · A.· ·Absolutely.                                          25· · · A.· ·Human resources manager.

                                                        Page 15                                                            Page 17
·1· · · Q.· ·And then, I don't mean you any disrespect by         ·1· · · Q.· ·And you said September of 2017?
·2· this question.· I ask this of every witness.· And I know      ·2· · · A.· ·That's correct.
·3· it's early in the morning, but have you had anything to       ·3· · · Q.· ·And were you promoted or was this the first
·4· drink today?                                                  ·4· time you were hired with The Med Team?
·5· · · A.· ·Like alcohol?                                        ·5· · · A.· ·That's the first time I was hired with The Med
·6· · · Q.· ·Correct.                                             ·6· Team.
·7· · · A.· ·No.                                                  ·7· · · Q.· ·Okay.· And do you have prior experience as an
·8· · · Q.· ·All right.· And have you taken any medication        ·8· HR manager?
·9· that would affect your memory?                                ·9· · · A.· ·Yes.
10· · · A.· ·No.                                                  10· · · Q.· ·Where is your prior experience?
11· · · Q.· ·Is there any reason you couldn't give full and       11· · · A.· ·Do you want it all, or my last previous job?
12· truthful testimony today?                                     12· · · Q.· ·Your previous job.
13· · · A.· ·No.                                                  13· · · A.· ·I worked for Padgett Stratemann, also known as
14· · · Q.· ·And even though we're in a conference room, is       14· RSM at this point.
15· it your understanding that your testimony has the same        15· · · Q.· ·Okay.· And how long were you with them?
16· weight as it would in a trial?                                16· · · A.· ·Two years.
17· · · A.· ·Yes.                                                 17· · · Q.· ·Okay.· I haven't printed out the whole manual,
18· · · Q.· ·And you understand that, in the state of Texas,      18· I printed out a couple of pages relevant to our case.
19· it's a third degree felony to purger yourself?                19· If you could turn to the second page of Exhibit Number 2
20· · · A.· ·Yes.                                                 20· with me.
21· · · Q.· ·Okay.· Now, sometimes I get in a rush or I may       21· · · · · · · · MR. GARZA:· Just for clarification, would
22· be trying to think of a question and I word it a little       22· you -- let's designate it by the --
23· strange.· If you have a problem understanding my              23· · · · · · · · MR. CAMMACK:· The Bates?
24· question or if I word it in a way that doesn't quite          24· · · · · · · · MR. GARZA:· -- designation number, please,
25· make sense, could you please ask me to clarify?               25· yeah.


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                     San Antonio, Texas 78232
210-697-3400                                                                                               210-697-3408              YVer1f
         Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 36 of 346
Tia Jackson                                                                                               November 28, 2018
                                                                                                             Pages 18 to 21
                                                         Page 18                                                          Page 20
·1· · · · · · · · MR. CAMMACK:· Oh, perfect.                        ·1· · · A.· ·I believe it's a separate document.
·2· · · · · · · · MR. GARZA:· That might make it easier.            ·2· · · Q.· ·Okay.· And is -- is there also a separate one
·3· · · Q.· ·(BY MR. CAMMACK) And that's -- that's another          ·3· for retaliation, as well -- an anti-retaliation policy?
·4· thing I didn't go over today.· So, at the bottom of the         ·4· · · A.· ·No.
·5· page, you'll see "Richardson, L," and then a dash and           ·5· · · Q.· ·Do you have an anti-retaliation policy that
·6· some numbers.· That means that this document was                ·6· you're aware of?
·7· produced in discovery.· This particular designation             ·7· · · A.· ·Not that I'm aware of.
·8· means that our office produced it.· You'll see some that        ·8· · · Q.· ·Okay.· And is it -- So, it's your understanding
·9· say "Med Team" and some numbers, and that means that The        ·9· that the employees are not instructed on retaliation if
10· Med Team produced those documents.                              10· they report discrimination?
11· · · · · · · · But for frame of references, Rick has             11· · · A.· ·They are, but I don't know that it's a separate
12· pointed out there's -- there's numbers to which document        12· policy.
13· page it is, and so this page in particular is 000421.           13· · · Q.· ·Okay.· So, they are instructed on it, but
14· And on this page is the Equal Employment Opportunity            14· there's not a written policy indicating who they can
15· policy.· What's your understanding of this policy?              15· report to or how to go about reporting it?
16· · · A.· ·That we don't discriminate against any employee        16· · · A.· ·Separate from the anti-harassment policy.
17· based on race, creed, color, national origin, sex, age,         17· · · Q.· ·And I didn't understand your answer.· You're
18· or gender, or disability.                                       18· saying there is or isn't one separate?
19· · · Q.· ·Okay.· And when you say you don't discriminate,        19· · · A.· ·So, there isn't a specific policy on
20· does that mean in making any employment-related                 20· retaliation, but a policy on anti-harassment which
21· decisions?                                                      21· should include retaliation.
22· · · A.· ·Correct.                                               22· · · Q.· ·Okay.· And is that harassment specific to
23· · · Q.· ·So, if you were to determine whether or not to         23· sexual harassment?
24· discipline an employee, your -- this policy prevents it         24· · · A.· ·All harassment.
25· from being done based on their race?                            25· · · Q.· ·Okay.· So, when an employee says, "I've been

                                                          Page 19                                                           Page 21
·1· · · A.· ·Correct.                                               ·1· harassed in the workplace," that policy says, based on
·2· · · Q.· ·And if you were to discipline an employee based        ·2· their complaint of harassment, retaliation is
·3· on their race, that would be a violation of this policy,        ·3· prohibited?
·4· correct?                                                        ·4· · · A.· ·Correct.
·5· · · A.· ·Correct.                                               ·5· · · Q.· ·And are you aware of whether or not
·6· · · Q.· ·And if you were to suspend an employee based on        ·6· Ms. Richardson would have signed or reviewed that
·7· their race, that would be a violation of this policy?           ·7· policy?
·8· · · A.· ·Yes.                                                   ·8· · · A.· ·I am not aware.
·9· · · Q.· ·And to terminate an employee based on their            ·9· · · Q.· ·Okay.· Currently, what kind of training is
10· race would be a violation of this policy?                       10· provided to employees related to the retaliation policy?
11· · · A.· ·Yes.                                                   11· · · A.· ·Each employee is provided an employee handbook
12· · · Q.· ·Now, this -- this policy particularly -- or            12· and some policies when they are onboarded.· There's also
13· specifically prohibits discrimination.· Do you know if          13· orientation that they go through.· I can only speak to
14· there's a separate policy that prohibits harassment or          14· from the time that I was hired to the present.· So, as
15· retaliation?                                                    15· far as orientation when Ms. Richardson was hired, I
16· · · A.· ·We have an anti-harassment policy.                     16· cannot speak to that.
17· · · Q.· ·Okay.· Is that also in the handbook or in              17· · · Q.· ·Okay.· So, currently, employees, they're handed
18· another location?                                               18· a handbook and they're supposed to review it?
19· · · A.· ·There -- I'm not sure if it's in the handbook.         19· · · A.· ·Yes.· And they sign an acknowledgment that they
20· I know that there is another policy.                            20· have reviewed it.
21· · · Q.· ·Okay.· Do -- Do you know the name of the policy        21· · · Q.· ·And then, during their initial hiring,
22· that prohibits harassment retaliation?                          22· there's -- there's an orientation checklist they go
23· · · A.· ·It's called anti-harassment.                           23· through?
24· · · Q.· ·Okay.· So, is it a separate document or a              24· · · A.· ·Yes.· Now --
25· separate policy book?                                           25· · · Q.· ·And --


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                      San Antonio, Texas 78232
210-697-3400                                                                                                210-697-3408              YVer1f
         Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 37 of 346
Tia Jackson                                                                                                   November 28, 2018
                                                                                                                 Pages 22 to 25
                                                         Page 22                                                                 Page 24
·1· · · A.· ·-- from September 2017 to present, again, I            ·1· harmed, if they believe they have been discriminated
·2· can't speak on.                                                 ·2· against, correct?
·3· · · Q.· ·Oh, sure, sure.· So, from September 2017 to            ·3· · · A.· ·Correct.
·4· present, there's an orientation process.· Now, you're           ·4· · · Q.· ·And do you think if an employee reports
·5· saying you can't speak onto it.· Is that because that's         ·5· discrimination, it's important to thoroughly investigate
·6· a new policy, or you're just not aware of prior --              ·6· that, pursuant to this policy?
·7· · · A.· ·I'm not aware to prior.                                ·7· · · A.· ·Absolutely.
·8· · · Q.· ·Okay.                                                  ·8· · · Q.· ·Why is it important to have a thorough
·9· · · · · · · · MR. CAMMACK:· Am I talking too fast?              ·9· investigation related to complaints of discrimination?
10· · · · · · · · THE REPORTER:· Yes.                               10· · · A.· ·Because we don't -- Well, it's -- it's a strict
11· · · · · · · · MR. CAMMACK:· Okay.· Sorry.                       11· rule that we don't allow it to happen in the
12· · · Q.· ·(BY MR. CAMMACK) What all is covered in the            12· organization, so we need to do our due diligence to make
13· orientation as it relates to discrimination retaliation?        13· sure an employee feels comfortable when they're working
14· · · A.· ·We talk about our anti-harassment policy, we           14· in -- in our agency -- or, period.
15· talk about -- Off the top of my head, I can't remember          15· · · Q.· ·Now, if an employee -- And I don't know if
16· everything that's in the orientation.· I'm actually not         16· you're designated --
17· the one that gives it on a daily -- on a weekly basis.          17· · · · · · · · MR. CAMMACK:· Is she designated to talk
18· · · Q.· ·Okay.· Beyond the handbook and this                    18· about, kind of, policies related to the investigation,
19· orientation, though, is there any additional training           19· Rick, or is that going to be more...
20· provided regarding compliance with discrimination               20· · · · · · · · MR. GARZA:· That's going to be
21· retaliation policies?                                           21· Mr. Grisard, I believe.
22· · · A.· ·Not unless we do a separate -- if -- if there          22· · · · · · · · MR. CAMMACK:· Say again?· I'm sorry.
23· was an issue in the office and we did, like, a separate         23· · · · · · · · MR. GARZA:· I think that's going to be
24· training on it.· There are annual in-services that              24· Mr. Grisard --
25· they -- that employees take, provided through our HRIS          25· · · · · · · · MR. CAMMACK:· Okay.· I'll -- I'll --

                                                          Page 23                                                               Page 25
·1· system.· It's not a classroom training.                         ·1· · · · · · · · MR. GARZA:· -- I believe.
·2· · · Q.· ·Now, what is an annual in-service?· You're             ·2· · · · · · · · MR. CAMMACK:· I'll skip over that then.
·3· saying it's online, they go onto --                             ·3· · · Q.· ·(BY MR. CAMMACK) If you could turn to the next
·4· · · A.· ·They -- For our agency, we are required to have        ·4· page, and that's going to be Richardson 425.
·5· employees sign off on certain policies on an annual             ·5· · · A.· ·Okay.
·6· basis, so that's an in-service.                                 ·6· · · · · · · · MR. CAMMACK:· I knocked off my microphone.
·7· · · Q.· ·Okay.· So, annually, an employee, to continue          ·7· · · · · · · · MR. GARZA:· And Thomas, I'm assuming you
·8· their employment with The Med Team, will go on and click        ·8· were -- you were going to go down the -- Pertaining to
·9· yes that they reviewed the policy?                              ·9· the investigation, you were going to talk -- question
10· · · A.· ·Yes.                                                   10· about Richardson, any investigation of any complaints by
11· · · Q.· ·Okay.· Is there any other additional training          11· Richardson, or anyone?
12· that's provided regarding compliance with the                   12· · · · · · · · MR. CAMMACK:· I was going to ask her her
13· discrimination retaliation policy?                              13· understanding of just the investigation policies related
14· · · A.· ·Not that I'm aware of.                                 14· to complaints of discrimination, in general.
15· · · Q.· ·Why do you think it's important to have the            15· · · · · · · · MR. GARZA:· Okay.· I mean, I -- I think --
16· Equal Employment Opportunity policy?                            16· I think she can -- she can answer that question.
17· · · A.· ·Well, the employee needs to know their rights          17· · · · · · · · MR. CAMMACK:· Okay.
18· and the company needs to have something to stand on, to         18· · · Q.· ·(BY MR. CAMMACK) Now, if an employee makes a
19· allow the employee to know that these are our rules, and        19· complaint of discrimination, let's say they say, "I've
20· its state regulation or federal regulation.                     20· been discriminated because -- against because of my race
21· · · Q.· ·Do you think it's also important to protect            21· or my gender," what -- what is the process pursuant to
22· those employees from any type of discrimination in the          22· the policy of investigating that complaint?
23· workplace?                                                      23· · · A.· ·A verbal statement of what happened, any
24· · · A.· ·Absolutely.                                            24· witnesses that were present when the situation happened,
25· · · Q.· ·And it's also to prevent them from being               25· and then a full investigation of the complaint.


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                        San Antonio, Texas 78232
210-697-3400                                                                                                  210-697-3408                 YVer1f
        Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 38 of 346
Tia Jackson                                                                                              November 28, 2018
                                                                                                            Pages 26 to 29
                                                      Page 26                                                             Page 28
·1· · · Q.· ·And so, if I'm understanding you, the first          ·1· · · A.· ·To allow them to -- To allow the supervisor and
·2· step is to get a verbal statement of the complainant?         ·2· the employee to see where they are performing, whether
·3· · · A.· ·From the person complaining, yeah.                   ·3· or not, you know, they need to work on some things, to
·4· · · Q.· ·And then, to get witness statements?                 ·4· pat them on the back if they're doing a good job, set
·5· · · A.· ·Not necessarily witness statements, but              ·5· some goals for the next year.
·6· investigate -- or talk to the witnesses.· A written           ·6· · · Q.· ·Okay.· And -- And my understanding is, is that
·7· statement can be requested, yes.                              ·7· there's an -- someone giving an appraisal, someone -- a
·8· · · Q.· ·Okay.· And then, any -- just gather facts, in        ·8· manager or supervisor, correct?
·9· general, about what did or didn't happen?                     ·9· · · A.· ·Yes.
10· · · A.· ·Correct.                                             10· · · Q.· ·And first, they give a numerical score, a 1 to
11· · · Q.· ·Now, let's say that witness makes a complaint        11· a 5?
12· to HR specifically, sends an email, sends a letter,           12· · · A.· ·Yes.
13· makes a phone call.· Is that process still the same for       13· · · Q.· ·And a 1 being as bad as it can be, and a 5
14· processing the investigation?                                 14· being as good as the employee can be scored?
15· · · A.· ·Well, if they've written an email, that would        15· · · A.· ·Correct.
16· be a written statement already, so then a conversation        16· · · Q.· ·And then, after that, there's a comment box for
17· would need to happen after that.                              17· the supervisor to further evaluate the employee?
18· · · Q.· ·Okay.· Do you know what the timeline would be        18· · · A.· ·Yes.
19· for, I guess, escalating their complaint or -- or             19· · · Q.· ·Okay.· And is it your understanding that a 3
20· responding to their complaint?                                20· meets expectations, under that grading system?
21· · · A.· ·Not written, but no more than 24 hours.              21· · · A.· ·Without looking at the document, I believe so,
22· · · Q.· ·So, 24 hours is an appropriate timeline for          22· but off the top of my head, I can't say that that's -- 3
23· responding to a complaint of discrimination?                  23· is -- meets expectations.· I don't --
24· · · A.· ·In my opinion.                                       24· · · Q.· ·Okay.· But if 5 is the best you can get, a 4
25· · · Q.· ·Okay.· Do you think that more than 48 hours          25· would be a high score on the scale?

                                                        Page 27                                                            Page 29
·1· would be way too long to follow up with that                  ·1· · · A.· ·Right.
·2· complainant?                                                  ·2· · · Q.· ·And 3 is the mid-point between 1 and 5?
·3· · · A.· ·Yes.                                                 ·3· · · A.· ·So -- Yes.
·4· · · Q.· ·How about a week, would that be way too long to      ·4· · · Q.· ·Okay.· Now, if an employee is -- is not doing
·5· respond to a complaint?                                       ·5· well, is it the policy to provide specific -- a
·6· · · A.· ·Yes.                                                 ·6· numerical reflection of their scores?· For instance,
·7· · · Q.· ·And why is that too long to respond to that          ·7· something to indicate they need improvement or they're
·8· complaint?                                                    ·8· not doing their job?
·9· · · A.· ·Because it could still be happening, one; and        ·9· · · A.· ·Yes.
10· depending on the situation, it may not be safe.· So, as       10· · · Q.· ·So, if they're not meeting their job
11· soon as possible is always better.                            11· performance duties, it would be reflected in the numbers
12· · · Q.· ·Would you believe that taking a week to respond      12· as -- as a score, correct?
13· to that complaint would be a violation of the policies        13· · · A.· ·That, as well as a comment --
14· of the company?                                               14· · · Q.· ·Okay.
15· · · A.· ·I can't say it's a violation if there's no           15· · · A.· ·-- yes.
16· documentation that says it has to be done in 24 hours.        16· · · Q.· ·So, a combination of both the numbers and the
17· · · Q.· ·I got you.· But you find that it's                   17· comments would say, "Here's an employee who needs to
18· inappropriate to take longer than 24 hours?                   18· improve"?
19· · · A.· ·Yes.                                                 19· · · A.· ·Yes.
20· · · Q.· ·Okay.· Now, back to Richardson 425, this is the      20· · · Q.· ·Or, alternatively, "Here's an employee who's
21· performance reviews policy.· Is that your understanding       21· doing what they need to do, here's our goals to getting
22· of this policy?                                               22· them better"?
23· · · A.· ·Yes.                                                 23· · · A.· ·Yes.
24· · · Q.· ·And what is the purpose of giving an employee        24· · · Q.· ·Okay.· Now, even if the employee would have
25· an annual performance review?                                 25· predominantly 4s, there's always room for improvement


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                     San Antonio, Texas 78232
210-697-3400                                                                                               210-697-3408              YVer1f
         Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 39 of 346
Tia Jackson                                                                                                 November 28, 2018
                                                                                                               Pages 30 to 33
                                                          Page 30                                                              Page 32
·1· for an employee?                                                ·1· related to discrimination or harassment?
·2· · · A.· ·Absolutely.                                            ·2· · · A.· ·Not that I'm aware of.
·3· · · Q.· ·And sometimes the room -- Is there ever                ·3· · · Q.· ·Okay.· Now, if you could turn a couple more
·4· comments in the box that you're aware of that are               ·4· pages to Richardson 455, and towards the bottom of this
·5· saying, "Hey, this particular branch needs to grow, as          ·5· page it looks like there's a grievance policy.· What's
·6· well as the employee, and here's how we can meet those          ·6· your understanding of the grievances policy?
·7· goals"?                                                         ·7· · · A.· ·If an employee is feeling like they're
·8· · · A.· ·Depending on the position, yes.                        ·8· treating -- treated unfairly in regards to policy,
·9· · · Q.· ·Okay.· If you could turn to the next page, it's        ·9· wages, or any unequal treatment, then they should report
10· Richardson 426.· This is the opportunities for                  10· it.
11· advancement specific to promotions policy.· Is that your        11· · · Q.· ·And is it your understanding that an employee
12· understanding of this policy?                                   12· can try and use the grievance process to also complain
13· · · A.· ·Yes.                                                   13· of discrimination and harassment?
14· · · Q.· ·And it looks like, if you look at the third            14· · · A.· ·If it's against a particular individual, yes.
15· paragraph down, it starts with "Factors," that an               15· · · Q.· ·Okay.· I'm going to hand you what's being
16· employee's -- not only their performance, but their             16· marked as Plaintiff's Exhibit Number 3.
17· actual credentials, their skills, their overall                 17· · · · · · · · (Exhibit No. 3 marked.)
18· initiative and character are factors that are considered        18· · · · · · · · MR. GARZA:· Thank you.
19· in whether or not to promote an employee, correct?              19· · · · · · · · MR. CAMMACK:· Uh-huh.
20· · · A.· ·Correct.                                               20· · · Q.· ·(BY MR. CAMMACK) Are you familiar with this
21· · · Q.· ·Now, if an employee is hired, let's say in             21· document?
22· March, and then is promoted, you know, a few months             22· · · A.· ·I have not actually seen it, no.
23· later, would you find that that's because it's been             23· · · Q.· ·Do you-all still use a program called Workforce
24· evaluated that they are -- they are meeting all these           24· Employee Self Service?
25· factors?                                                        25· · · A.· ·No.

                                                         Page 31                                                             Page 33
·1· · · A.· ·Yes.                                                   ·1· · · Q.· ·Okay.· And since you were hired on, has that no
·2· · · Q.· ·Okay.· And what's your understanding of the            ·2· longer been something that's been used?
·3· reasons that people are provided promotions?· Are they          ·3· · · A.· ·Correct, because I have never seen it.
·4· handpicked?· Do they apply for the jobs?· How does that         ·4· · · Q.· ·Okay.· Do they have some type of program called
·5· usually work?                                                   ·5· a Performance Management Process, that you're aware of,
·6· · · A.· ·Could be either/or, it depends on the -- the           ·6· still?
·7· situation.· If we have an employee who works in that            ·7· · · A.· ·No, not that I'm aware of.
·8· same department and we -- and they meet all these               ·8· · · Q.· ·And have you ever heard them say that they set
·9· requirements, then it may be -- we may feel that it's a         ·9· SMART objectives, using SMART as an acronym?
10· good idea to push them into another position.                   10· · · A.· ·I've seen it, yes.
11· · · Q.· ·Okay.· And if you could turn to Richardson 449,        11· · · Q.· ·Okay.· What -- What -- What's your
12· and this is the work environment policy.· I believe this        12· understanding of the SMART objective set for a
13· may be the separate sexual harassment policy you                13· manager -- or by managers?
14· mentioned.· Is this that one?                                   14· · · A.· ·There's specific goals, there are measurable
15· · · A.· ·Yes.                                                   15· goals, actions taken -- I can't remember the -- the
16· · · Q.· ·Okay.· So, this policy specifies that the work         16· definition -- I mean the --
17· environment is supposed to be free from any form of             17· · · · · · · · THE VIDEOGRAPHER:· Excuse me.
18· discrimination or sexual harassment, correct?                   18· · · · · · · · THE WITNESS:· -- what the acronym stands
19· · · A.· ·Correct.                                               19· for.
20· · · Q.· ·An employee who believes they have been a              20· · · · · · · · THE VIDEOGRAPHER:· -- could you push your
21· victim of discrimination or sexual harassment should            21· hair off?· Thank you.
22· report immediately to HR?                                       22· · · Q.· ·(BY MR. CAMMACK) Okay.· If you could turn to
23· · · A.· ·Yes.                                                   23· Richardson 396, it looks like, at the bottom, there's an
24· · · Q.· ·Okay.· Do you know if there's any other                24· overall performance rating scale.· And then, this looks
25· policies besides this one and the one we just observed          25· like the number system we discussed earlier, the 1 to 5?


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                        San Antonio, Texas 78232
210-697-3400                                                                                                  210-697-3408               YVer1f
         Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 40 of 346
Tia Jackson                                                                                                 November 28, 2018
                                                                                                               Pages 34 to 37
                                                           Page 34                                                           Page 36
·1· · · A.· ·Yes.                                                    ·1· would you be able to say -- to be able to say, "Oh, yes,
·2· · · Q.· ·It has 3 listed as proficient with, in                  ·2· I'm familiar with these performance evaluations," as we
·3· parentheses, work is thorough and complete.· And a 4 as          ·3· went over it, or...
·4· commendable, meaning they regularly meet performance             ·4· · · A.· ·Meaning, if you had her evaluation, would I be
·5· levels to ensure successful work completion.· Is that            ·5· familiar with what's in her --
·6· your understanding that's still the -- the ranking               ·6· · · Q.· ·Her specific one, yes.
·7· system for performance evaluations?                              ·7· · · A.· ·No.
·8· · · A.· ·Yes.                                                    ·8· · · Q.· ·Okay.· Would you be familiar with, kind of, her
·9· · · Q.· ·Okay.· Are you familiar with Ms. Richardson's           ·9· pay stubs and pay structure?
10· prior evaluations?                                               10· · · A.· ·No, not specifics.
11· · · A.· ·No.· I mean, I wasn't there.                            11· · · Q.· ·Okay.· Do you know if she's ever been
12· · · Q.· ·Okay.· Well, the reason I ask is -- So, you've          12· disciplined prior to her termination?
13· been designated to testify as to the employee's                  13· · · A.· ·Off the top of my head, no.
14· personnel file, prior attendance, prior discipline, and          14· · · Q.· ·Off the top of your head, you don't know or she
15· prior leave requests.· So, as to her personnel file,             15· hasn't?
16· what -- what would you have knowledge of and be able to          16· · · A.· ·No, I do not know.
17· testify about?                                                   17· · · Q.· ·Okay.· Do you know if she ever requested leave
18· · · A.· ·What do you mean?                                       18· requests or had any request for time off from work?
19· · · Q.· ·Sure.· So, in her personnel file, or at least           19· · · A.· ·I don't, no.
20· in theory, I assume would be any requests for time off,          20· · · Q.· ·Okay.· Do you know if the company has a
21· any discipline she's received, any evaluations of the            21· progressive discipline policy?
22· employee, any -- any performance improvement plans,              22· · · A.· ·We do.
23· things of that nature, correct?                                  23· · · Q.· ·What's your understanding of the progressive
24· · · A.· ·Correct.                                                24· discipline policy?
25· · · Q.· ·So, would her evaluations be separate to her            25· · · A.· ·That it's up to -- it's up to management's

                                                         Page 35                                                              Page 37
·1· personnel file?                                                  ·1· discretion on how they want to proceed with the -- the
·2· · · A.· ·No.· They would be in her personnel file.               ·2· employee, meaning that there's no specific "you must do
·3· · · Q.· ·Okay.· Are you familiar, then, with her                 ·3· this, this, and this first."
·4· evaluations in her personnel file then?                          ·4· · · Q.· ·Okay.· So, there's a policy in place, though,
·5· · · A.· ·Meaning, like, what they said or --                     ·5· for progressive discipline, correct?
·6· · · Q.· ·Sure.                                                   ·6· · · A.· ·Correct.
·7· · · A.· ·No.                                                     ·7· · · Q.· ·And that policy indicates that if an employee's
·8· · · Q.· ·Okay.· Is that more of a topic for the other            ·8· got deficiencies, they could at least help them to meet
·9· corporate representative?                                        ·9· their goals, correct?
10· · · · · · · · MR. GARZA:· Well, it may be a topic for --         10· · · A.· ·Correct.
11· for Mr. Grisard, but -- but as far as the -- the -- the          11· · · Q.· ·And so, if an employee is lacking in, let's
12· personnel file, the description wasn't as -- didn't get          12· say, their performance overall, there's a way to give
13· into the content or the knowledge of the content --              13· them verbal notice of that, right?
14· · · · · · · · MR. CAMMACK:· Okay.                                14· · · A.· ·Correct.
15· · · · · · · · MR. GARZA:· -- of the -- of the personnel          15· · · Q.· ·And then give them a written notice of that?
16· file.· So, if -- if you're asking for people who have            16· · · A.· ·Right.
17· knowledge of the content that's in the evaluations or --         17· · · Q.· ·And then put them on a performance improvement
18· · · · · · · · MR. CAMMACK:· I got --                             18· plan --
19· · · · · · · · MR. GARZA:· -- anything else --                    19· · · A.· ·Yes.
20· · · · · · · · MR. CAMMACK:· -- what you're saying.               20· · · Q.· ·-- so that not only they, but the company, can
21· · · · · · · · MR. GARZA:· -- I just -- we'll have to             21· both improve together?
22· find out who that would be.                                      22· · · A.· ·Yes.
23· · · · · · · · MR. CAMMACK:· Okay.                                23· · · Q.· ·Okay.· And that's preferable when you have
24· · · Q.· ·(BY MR. CAMMACK) So, let me ask you this.· If I         24· someone that's been there for a while, you know, for a
25· were to review her performance evaluation with you,              25· lot of reasons, but also to include to get them in the


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                        San Antonio, Texas 78232
210-697-3400                                                                                                  210-697-3408              YVer1f
         Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 41 of 346
Tia Jackson                                                                                                  November 28, 2018
                                                                                                                Pages 38 to 41
                                                           Page 38                                                          Page 40
·1· spot they need to be, correct?                                   ·1· · · A.· ·Correct.
·2· · · A.· ·Correct.                                                ·2· · · Q.· ·Okay.· Now, you had mentioned that if an
·3· · · Q.· ·And it's also expensive to get a new employee           ·3· employee reported to HR discrimination, that it had to
·4· in a position that's been fulfilled for a while, right?          ·4· be thoroughly investigated, correct?
·5· · · A.· ·Yes.                                                    ·5· · · A.· ·Correct.
·6· · · Q.· ·Okay.· I'm going to see if you have knowledge           ·6· · · Q.· ·Besides taking witness statements, is there any
·7· of, otherwise we may ask the next corp rep on -- on her          ·7· other documentation that would be produced within that
·8· actual performance evaluation.                                   ·8· 24- to 48-hour period of time regarding the
·9· · · A.· ·Okay.                                                   ·9· investigation?
10· · · Q.· ·You may -- Because I have actual -- Here, let           10· · · A.· ·Not unless there was pictures or something of
11· me hand this to Rick first, and see what he...                   11· that nature that -- No.· I mean...
12· · · · · · · · MR. GARZA:· Thank you.                             12· · · Q.· ·So, HR wouldn't put together a separate report?
13· · · · · · · · (Exhibit No. 4 marked.)                            13· · · A.· ·Oh, yes.
14· · · Q.· ·(BY MR. CAMMACK) But here's Plaintiff's Exhibit         14· · · Q.· ·Okay.
15· Number 4 that I've marked.· Are you familiar with this           15· · · A.· ·I'm sorry.· I must have misunderstood.
16· format for the review of employees?                              16· · · Q.· ·Okay.· And I might have worded the question
17· · · A.· ·Yes.                                                    17· strange.· So, HR puts together documentation, and what
18· · · Q.· ·Is this still the current format?                       18· kind of documentation do they put together?
19· · · A.· ·Yes.                                                    19· · · A.· ·Well, I write an investigative report, so
20· · · Q.· ·And on the system, it looks like there's about          20· everybody that I've talked to will be on that -- when I
21· 12 categories -- or not on the system -- on the page.            21· talked to them, what day I talked to them, what time I
22· I'm sorry.                                                       22· talked to them would be on that report.
23· · · A.· ·Yes.                                                    23· · · Q.· ·Okay.· And then -- So, the whos, the whats, the
24· · · Q.· ·And this is Med Team 311 through 313.· And it           24· wheres, the whens, and the whys?
25· looks like this was given to Ms. Richardson on                   25· · · A.· ·Correct.

                                                         Page 39                                                               Page 41
·1· April 8th, 2016.                                                 ·1· · · Q.· ·Okay.· And then, from that, do you have a final
·2· · · A.· ·This is to be completed by the appraiser only.          ·2· result or a final determination that you -- you also put
·3· There is a self evaluation form.· So, this was given to          ·3· together?
·4· the manager.                                                     ·4· · · A.· ·Yes.
·5· · · Q.· ·Okay.· So, this is not completed by Alan Garza?         ·5· · · Q.· ·And who -- who are these documents put together
·6· · · A.· ·Yes --                                                  ·6· for or on behalf of?· And I can reword that.
·7· · · Q.· ·It is --                                                ·7· · · A.· ·Yes, please.
·8· · · A.· ·-- the manager.                                         ·8· · · Q.· ·Sure.· So, once you put together this report,
·9· · · Q.· ·Okay.                                                   ·9· what's the next step?· Who -- Who do you talk to next,
10· · · A.· ·You said "Ms. Richardson."                              10· who is it submitted to next?
11· · · Q.· ·I'm sorry.· But it is completed by Alan Garza,          11· · · A.· ·I would usually submit it to the corporate
12· reviewing Ms. Richardson?                                        12· office, to have them review it.
13· · · A.· ·Yes.                                                    13· · · Q.· ·Okay.
14· · · Q.· ·Okay.· And Alan Garza went through, and it              14· · · A.· ·And, you know, see what their next step -- they
15· looks like besides two categories -- or I'm sorry --             15· wanted it to be, depending on the findings.· So, if it
16· three categories, gave her 4 on nine of 12 categories.           16· was an unsubstantiated claim, then it doesn't need to go
17· Is that your understanding of this?                              17· any further than that.
18· · · A.· ·That's what it looks like, yes.                         18· · · Q.· ·Now, how soon, once you receive a complaint, do
19· · · Q.· ·Okay.· And then she got 3s on the other three.          19· you notify corporate from the receipt of a complaint?
20· · · A.· ·Yes.                                                    20· · · A.· ·I'm going to first do the investigation before
21· · · Q.· ·Okay.· Based on this numerical evaluation, like         21· I report it to them.
22· we just discussed, this would indicate that the employee         22· · · Q.· ·Okay.· How long would that investigation take?
23· was not only meeting expectations, but they were                 23· · · A.· ·Depends on how many people are involved.· So --
24· commendable in -- in meeting their performance and work          24· and whether or not they're there that day, you know,
25· completion, correct?                                             25· their attendance or not.· So, it could take a few days,


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                        San Antonio, Texas 78232
210-697-3400                                                                                                  210-697-3408               YVer1f
         Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 42 of 346
Tia Jackson                                                                                                 November 28, 2018
                                                                                                               Pages 42 to 45
                                                        Page 42                                                               Page 44
·1· depending on, you know, the availability of the other           ·1· · · A.· ·Uh-huh.
·2· employees that I need to speak to.                              ·2· · · Q.· ·But there's some mentions in the written part
·3· · · Q.· ·Okay.· So, if I say to you, on Monday, "Hey, I         ·3· about the office.· And if you'd like, you can take the
·4· think this one individual discriminated against me,"            ·4· time to read that, and then I can ask questions about
·5· based on the fact that it's one individual I'm                  ·5· it, or -- or I can just kind of keep with my line of
·6· complaining about and I haven't listed a bunch of               ·6· questioning.· Which would you prefer?
·7· witnesses, does that change your time frame at all?             ·7· · · A.· ·You can go on with your questions.
·8· · · A.· ·Yeah.· Maybe 48 hours, if I get to talk to all         ·8· · · Q.· ·Okay.· So, she's got -- she's been shown to
·9· the people involved.                                            ·9· have 4s, right --
10· · · Q.· ·And 48 hours within your report being complete         10· · · A.· ·Uh-huh.
11· and submitted to corporate?                                     11· · · Q.· ·-- overall.· If she was having personal
12· · · A.· ·Yeah.                                                  12· performance issues, she wouldn't have predominantly 4s,
13· · · Q.· ·Okay.· And then, what's -- Is -- Are you aware         13· correct?
14· of what the next step is, or is that corporate's job to         14· · · A.· ·Correct.
15· then --                                                         15· · · Q.· ·Okay.· I don't believe I have any other
16· · · A.· ·They're going to -- We're going to discuss             16· questions for you.· Did you understand my questions
17· it -- Well, they'll discuss it between those two parties        17· today?
18· in the corporate office, and then they'll discuss it            18· · · A.· ·Yes.
19· with me, and then that's it.                                    19· · · Q.· ·Is there any part of your testimony you'd like
20· · · Q.· ·Okay.· And then, do you ever say to that               20· to clarify?
21· individual, "Here's our determination, we could or              21· · · A.· ·No.
22· couldn't substantiate your claims"?                             22· · · · · · · · MR. CAMMACK:· All right.· Thank you for
23· · · A.· ·Yes.                                                   23· your time.
24· · · Q.· ·Besides your investigative report, does                24· · · · · · · · THE WITNESS:· All right.· Thank you.
25· corporate put together a separate investigative report?         25· · · · · · · · MR. GARZA:· Take a break.

                                                          Page 43                                                            Page 45
·1· · · A.· ·I do not know that.                                    ·1· · · · · · · · THE VIDEOGRAPHER:· We're off the record at
·2· · · Q.· ·Okay.· Now, is it discretionary whether or not         ·2· 10:42.
·3· you submit it to corporate, or is that something that           ·3· · · · · · · · (Deposition concluded 10:42 a.m.)
·4· has to be done once the complaint is made?                      ·4· · · · · · · · (Pursuant to FRCP 30(e)(1), request to
·5· · · A.· ·I submit it.                                           ·5· · · · · · · · ·review the transcript was not made by
·6· · · Q.· ·Okay.· If you could look back at Exhibit Number        ·6· · · · · · · · ·either deponent or party before the
·7· 4, to the last page, or Med Team 313.                           ·7· · · · · · · · ·deposition was completed.)
·8· · · A.· ·Okay.                                                  ·8· · · · · · · · · · · ·* * * * *
·9· · · Q.· ·These are comments left by the manager related         ·9
10· to what looks like, at least on my review, struggles            10
11· that the New Braunfels office branch had in -- in               11
12· general.· I mean, without having read the whole thing,          12
13· is that pretty common for them to discuss what the              13
14· office is or isn't lacking, the appraiser?                      14
15· · · A.· ·I would say, depending on the person's                 15
16· position, and then her position as a branch manager,            16
17· yes.                                                            17
18· · · Q.· ·Okay.· Now, if I am an appraiser and I've given        18
19· someone predominantly 4s and a few 3s, if I had problems        19
20· with their individual performance and not necessarily           20
21· the branch, would I have reflected that in the numerical        21
22· evaluations?                                                    22
23· · · A.· ·Say that again.· I'm sorry.                            23
24· · · Q.· ·Sure.· So, she's got numbers to indicate               24
25· commendable overall.                                            25

Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                       San Antonio, Texas 78232
210-697-3400                                                                                                 210-697-3408
              Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 43 of 346
Tia Jackson                                                                                   November 28, 2018
                                                                                                 Pages 46 to 47
                                                                              Page 46
·1·   · · · · · ·IN THE UNITED STATES DISTRICT COURT
· ·   · · · · · · FOR THE WESTERN DISTRICT OF TEXAS
·2·   · · · · · · · · · SAN ANTONIO DIVISION
·3
· ·   RENEE RICHARDSON,· · · · · ·)
·4·   · · · · · · · · · · · · · · )
· ·   · · · · ·Plaintiff· · · · · )
·5·   · · · · · · · · · · · · · · )
· ·   VS.· · · · · · · · · · · · ·) NO. 5:18-CV-151-FB
·6·   · · · · · · · · · · · · · · )
· ·   THE MEDICAL TEAM, INC.· · · )
·7·   d/b/a THE MED TEAM, INC.,· ·)
· ·   · · · · · · · · · · · · · · )
·8·   · · · · ·Defendant· · · · · )
·9·   ________________________________________________________
10·   · · · · · · · · ·REPORTER'S CERTIFICATE
11·   · · · · · VIDEOTAPED DEPOSITION OF TIA JACKSON
12·   · A CORPORATE REPRESENTATIVE OF THE MEDICAL TEAM, INC.
13·   · · · · · · · · d/b/a THE MED TEAM, INC.
14·   · · · · · · · · · · NOVEMBER 28, 2018
· ·   ________________________________________________________
15
16·   · · · · ·I, NAOMI R. PELTIER, Certified Shorthand
17·   Reporter in and for the State of Texas, do hereby
18·   certify to the following:
19·   · · · · ·That the witness, TIA JACKSON, A CORPORATE
20·   REPRESENTATIVE OF THE MEDICAL TEAM, INC. d/b/a THE MED
21·   TEAM, INC., was duly sworn by the officer and that the
22·   transcript of the oral deposition is a true record of
23·   the testimony given by the Witness.
24·   · · · · ·I further certify that pursuant to FRCP Rule
25·   30(e)(1) that the signature of the Deponent:

                                                                              Page 47
·1· · · · · ·_____ was requested by the Deponent or a party
·2· before the completion of the deposition and is to be
·3·   returned within 30 days from date of receipt of the
·4·   transcript.
·5·   · · · · ·If returned, the attached Changes and Signature
·6·   Page contains any changes and the reasons therefor;
·7· · · · · ·__X__ was not requested by the Deponent or a
·8· party before the completion of the deposition.
·9· · · · · ·That the amount of time used by each party at
10· the deposition is as follows:
11· · · · · ·Thomas N. Cammack, III - 1 hour 17 minutes
12· · · · · ·I further certify that I am neither attorney,
13·   nor counsel for, related to, nor employed by any of the
14·   parties to the action in which this testimony is taken.
15·   Further, I am not a relative or employee of any attorney
16·   of record in this cause, nor do I have a financial
17· interest in the action.
18· · · · · ·SUBSCRIBED AND SWORN TO on this ______ day of
19· _________________, 2018.
20
· · · · · · · · · · · · · · ___________________________
21· · · · · · · · · · · · · Naomi R. Peltier, CSR, RPR
· ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Texas CSR 3672
22·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Expiration:· 10/31/21
· ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Kim Tindall & Associates, LLC
23·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Firm No. 631
· · · · · · · · · · · · · · 16414 San Pedro, Suite 900
24· · · · · · · · · · · · · San Antonio, Texas· 78232
· · · · · · · · · · · · · · (210) 697-3400
25


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                              San Antonio, Texas 78232
210-697-3400                                                                                        210-697-3408
          Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 44 of 346
Tia Jackson                                                                                 November 28, 2018
                                                                                          ·Index: 000421..bad

                                        3s 39:19 43:19                      advancement 30:11
                Exhibits
                                                                            affect 15:9
                                                           4
 Jackson, Tia Ex 01 11:21,24                                                age 18:17
  16:14,15                                                                  agency 23:4 24:14
                                        4 28:24 34:3 38:13,15 39:16 43:7
 Jackson, Tia Ex 02 16:12,15,16                                             agree 10:22
                                        40 6:22 13:13
  17:19
                                        41 6:22 13:19                       agreement 4:7
 Jackson, Tia Ex 03 32:16,17
                                        42 6:22 13:25                       ahead 4:18 9:7,8
 Jackson, Tia Ex 04 38:13,14,15
  43:6,7                                425 25:4 27:20                      Alan 39:5,11,14
                                        426 30:10                           alcohol 15:5
                    0                                                       Alisa 5:3 11:20
                                        449 31:11
 000421 18:13                           455 32:4                            allowed 6:1 7:3 8:3,23 9:1
                                        48 26:25 42:8,10                    alternatively 29:20
                    1                   48-hour 40:8                        and/or 13:2
                                        4s 29:25 43:19 44:9,12              annual 22:24 23:2,5 27:25
 1 11:21,24 16:15 28:10,13 29:2 33:25
                                                                            annually 23:7
 10:05 11:15,17
                                                           5                anti-harassment 19:16,23 20:16,
 10:42 45:2,3
                                                                             20 22:14
 12 6:21 12:16 38:21 39:16              5 28:11,13,24 29:2 33:25
                                                                            anti-retaliation 20:3,5

                                                           8                anytime 14:19
                    2
                                                                            apply 31:4
 2 16:12,16 17:19                       8 6:21 12:10                        appraisal 28:7
 2016 39:1                              8th 39:1                            appraiser 39:2 43:14,18
 2017 16:22 17:1 22:1,3                                                     approximately 4:2
                                                           9
 2018 4:2                                                                   April 39:1
 24 26:21,22 27:16,18                   9:35 4:3                            aspects 6:13 7:13 8:14 9:11 11:7,8
 24- 40:8                               9:43 11:14,15                       assume 9:23 16:3 34:20
 28 4:2                                                                     assuming 25:7
                                                           A
                                                                            attend 6:7 7:9
                    3
                                        a.m. 4:3 11:15 45:3                 attendance 12:11 34:14 41:25
 3 6:21 12:5 28:19,22 29:2 32:16,17     absolutely 10:21 14:25 23:24 24:7   attorneys 4:8
  34:2                                   30:2
                                                                            availability 42:1
 30(e)(1) 45:4                          acknowledgment 21:19
                                                                            aware 20:6,7 21:5,8 22:6,7 23:14
 311 38:24                              acronym 33:9,18                      30:4 32:2 33:5,7 42:13
 313 38:24 43:7                         act 8:19
                                                                                                B
 38 6:21 12:25 13:2                     actions 33:15
 39 6:21 13:7                           actual 30:17 38:8,10                back 11:16 16:14 27:20 28:4 43:6
 396 33:23                              additional 8:14 22:19 23:11         bad 28:13



Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                       San Antonio, Texas 78232
210-697-3400                                                                                 210-697-3408
        Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 45 of 346
Tia Jackson                                                                              November 28, 2018
                                                                                ·Index: based..designation

 based 8:8 13:10,17,22 14:4 18:17,     clarifying 5:24                         4,5 21:4 24:2,3 26:10 28:8,15 29:12
  25 19:2,6,9 21:1 39:21 42:5                                                  30:19,20 31:18,19 33:3 34:23,24
                                       classroom 23:1
                                                                               37:5,6,9,10,14 38:1,2 39:25 40:1,4,
 basis 22:17 23:6
                                       clear 14:15,17                          5,25 44:13,14
 Bates 17:23
                                       click 23:8                             counsel 8:4
 behalf 4:13,15 5:6 7:17 41:6
                                       color 18:17                            couple 12:23 17:18 32:3
 believes 31:20
                                       combination 29:16                      court 4:9 8:1
 bit 14:11
                                       comfortable 24:13                      courtesy 14:24
 book 19:25
                                       commendable 34:4 39:24 43:25           covered 22:12
 bottom 18:4 32:4 33:23
                                       comment 28:16 29:13                    credentials 30:17
 box 28:16 30:4
                                       comments 29:17 30:4 43:9               creed 18:17
 branch 8:20 30:5 43:11,16,21
                                       common 43:13                           current 38:18
 Braunfels 43:11
                                       company 23:18 27:14 36:20 37:20
 break 44:25                                                                                     D
                                       complain 32:12
 briefly 5:9
                                       complainant 26:2 27:2                  d/b/a 4:6,21
 bring 8:18,20
                                       complaining 26:3 42:6                  daily 22:17
 bunch 42:6
                                       complaint 21:2 25:19,22,25 26:11,      dash 18:5
                                        19,20,23 27:5,8,13 41:18,19 43:4
                    C                                                         date 4:1
                                       complaints 24:9 25:10,14
                                                                              day 40:21 41:24
 call 11:10 26:13                      complete 34:3 42:10
                                                                              days 41:25
 called 19:23 32:23 33:4               completed 39:2,5,11 45:7
                                                                              decisions 18:21
 calling 8:1                           completion 34:5 39:25
                                                                              Defendant 13:3,8,14,20 14:1
 Cammack 4:10,11,17,24 5:8,24 6:9,     compliance 22:20 23:12
                                                                              Defendant's 12:16
  11,18,25 7:10,14,22 8:11,25 9:6,8,   concluded 45:3
  15,22,24 10:16,18 11:9,12,18,22                                             deficiencies 37:8
  16:13 17:23 18:1,3 22:9,11,12        conduct 13:4,10,16,22 14:3
                                                                              definition 33:16
  24:17,22,25 25:2,3,6,12,17,18        conference 15:14
  32:19,20 33:22 35:14,18,20,23,24                                            degree 15:19
  38:14 44:22                          considered 30:18
                                                                              department 31:8
 capacity 7:1                          content 35:13,17
                                                                              depending 27:10 30:8 41:15 42:1
 case 4:5 10:2 11:7,8 17:18            contention 8:23 11:3                    43:15
 categories 38:21 39:15,16             continue 14:16 23:7                    depends 31:6 41:23
 CFO 5:20 8:22                         control 10:12                          deponent 45:6
 change 16:9 42:7                      conversation 26:16                     deposition 4:3,11,12 6:2,6,8,14,16
                                       corp 8:3 38:7                           7:7,9,20,21 8:19,21,24 9:14 11:2,4,
 character 30:18
                                                                               25 14:6,10 45:3,7
 checklist 21:22                       corporate 4:3,20 5:5,10 6:7,13,22,
                                        23 7:1,8,10,14,19 8:5,8,17,20 11:2,   description 35:12
 claim 41:16                            3,25 35:9 41:11,19 42:11,18,25 43:3   designate 17:22
 claims 13:21 14:2 42:22               corporate's 42:14                      designated 5:5 6:20 9:10 11:6,23
 clarification 16:9 17:21              corporation 6:6 7:8,17,19 8:16 11:1     12:5 24:16,17 34:13
 clarify 15:25 16:3,7 44:20            correct 5:6,7 15:6 17:2 18:22 19:1,    designation 17:24 18:7



Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                         San Antonio, Texas 78232
210-697-3400                                                                                   210-697-3408
       Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 46 of 346
Tia Jackson                                                                             November 28, 2018
                                                                             ·Index: determination..Garza

 determination 41:2 42:21             easier 14:11 18:2
                                                                                               F
 determine 18:23                      either/or 31:6
 differences 10:11,13                 email 26:12,15                         fact 6:21 8:8 42:5
 diligence 24:12                      employee 5:22 6:1 12:5 16:19,21        factors 30:15,18,25
                                       18:16,24 19:2,6,9 20:25 21:11 23:7,
 disability 18:18                                                            facts 26:8
                                       17,19 24:4,13,15 25:18 27:24 28:2,
 disagree 7:22 9:1 10:21               14,17 29:4,17,20,24 30:1,6,19,21      familiar 16:16,20 32:20 34:9 35:3
                                       31:7,20 32:7,11,24 34:22 37:2,11       36:2,5,8 38:15
 disagreement 5:15,16                  38:3 39:22 40:3
 discipline 12:11,17,18 18:24 19:2                                           fast 22:9
                                      employee's 12:10 30:16 34:13 37:7
  34:14,21 36:21,24 37:5                                                     federal 4:7 23:20
                                      employees 6:3 13:5,9,21 14:2 20:9
 disciplined 36:12                                                           feel 16:7 31:9
                                       21:10,17 22:25 23:5,22 38:16 42:2
 discovery 18:7                       employees' 13:15                       feeling 32:7
 discretion 37:1                      employment 18:14 23:8,16               feels 24:13
 discretionary 43:2                   employment-related 18:20               felony 15:19
 discriminate 18:16,19                end 16:6                               female 13:4
 discriminated 24:1 25:20 42:4        ensure 34:5                            file 12:11 34:14,15,19 35:1,2,4,12,16
 discrimination 19:13 20:10 22:13,    environment 31:12,17                   final 41:1,2
  20 23:13,22 24:5,9 25:14,19 26:23
  31:18,21 32:1,13 40:3               Equal 18:14 23:16                      find 27:17 30:23 35:22

 discrimination/harassment/           escalating 26:19                       findings 41:15
 retaliation 10:2                     essential 5:13 8:1                     finish 14:23
 discuss 42:16,17,18 43:13            evaluate 28:17                         follow 27:1
 discussed 5:23 33:25 39:22           evaluated 30:24                        forgoing 4:7
 discussion 5:9 9:20                  evaluation 35:25 36:4 38:8 39:3,21     form 31:17 39:3
 disrespect 15:1                      evaluations 34:7,10,21,25 35:4,17      formal 4:7
 document 16:16,18 18:6,12 19:24       36:2 43:22                            format 38:16,18
  20:1 28:21 32:21                    event 10:24                            frame 18:11 42:7
 documentation 13:14,16 14:1          exact 10:9
  27:16 40:7,17,18                                                           FRCP 45:4
                                      EXAMINATION 4:23                       free 16:7 31:17
 documents 18:10 41:5
                                      examined 6:17                          fulfilled 38:4
 doubling 9:18
                                      Excuse 33:17                           fulfilling 6:25
 drink 15:4
                                      exhibit 11:21,24 16:12,14,15 17:19     full 5:2 11:19 15:11 25:25
 due 24:12                             32:16,17 38:13,14 43:6
 duly 4:22                            expectations 28:20,23 39:23                              G
 duties 29:11                         expected 13:4
                                                                             garnishing 5:11
                                      expensive 38:3
                     E                                                       Garza 4:14 5:16 6:4,10,12,24 7:6,12,
                                      experience 17:7,10
                                                                              16 8:10,12 9:5,7,9,17,23 10:6,17,25
 earlier 33:25                        extend 14:23                            11:11 17:21,24 18:2 24:20,23 25:1,
 early 7:25 15:3                                                              7,15 32:18 35:10,15,19,21 38:12
                                      extent 6:16                             39:5,11,14 44:25




Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                        San Antonio, Texas 78232
210-697-3400                                                                                  210-697-3408
        Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 47 of 346
Tia Jackson                                                                                 November 28, 2018
                                                                                        ·Index: gather..lower

 gather 26:8                           hired 16:22,23 17:4,5 21:14,15       investigations 10:4
                                        30:21 33:1
 gave 39:16                                                                 investigative 40:19 42:24,25
                                       hiring 21:21
 gender 18:18 25:21                                                         invoke 5:12
                                       hours 26:21,22,25 27:16,18 42:8,10
 general 25:14 26:9 43:12                                                   involved 41:23 42:9
                                       HR 17:8 26:12 31:22 40:3,12,17
 give 15:11 28:10 37:12,15                                                  issue 22:23
                                       HRIS 22:25
 giving 27:24 28:7                                                          issues 44:12
                                       huh-uhs 14:15
 goals 28:5 29:21 30:7 33:14,15 37:9                                        items 5:23
                                       Human 5:1 16:25
 good 14:13 28:4,14 31:10
                                       hundred 8:18                                           J
 grading 28:20
 grievance 32:5,12                                                          Jackson 4:4,14,19,24 5:3,4,19 6:16
                                                          I
 grievances 32:6                                                             8:15 9:11,20 10:9,13 11:6,20,22

 Grisard 5:19 6:15 8:22 9:12,21        idea 31:10                           Jackson's 6:11
  10:10,14 11:7 24:21,24 35:11         immediately 31:22                    job 4:25 14:10,13 16:24 17:11,12
 ground 14:9                                                                 28:4 29:8,10 42:14
                                       important 23:15,21 24:5,8
 grow 30:5                                                                  jobs 31:4
                                       improve 29:18 37:21
 guess 26:19                           improvement 29:7,25 34:22 37:17
                                                                                              K
 guidelines 12:6 13:3,7,13,19,25       in-service 23:2,6
                                       in-services 22:24                    kind 21:9 24:18 36:8 40:18 44:5
                   H                                                        knocked 25:6
                                       inappropriate 13:9,16,22 14:3
                                        27:18                               knowledge 34:16 35:13,17 38:6
 hair 33:21
                                       include 20:21 37:25
 hand 16:13,15 32:15 38:11
                                       including 12:17                                        L
 handbook 12:5 16:19,21 19:17,19
  21:11,18 22:18                       Incorporated 4:6                     lacking 37:11 43:14
 handed 21:17                          indicating 20:14                     Law 4:12
 handpicked 31:4                       individual 32:14 42:4,5,21 43:20     leave 5:14 12:11 34:15 36:17
 happen 24:11 26:9,17                  individuals 8:13 9:4                 left 43:9
 happened 25:23,24                     individuals' 6:19                    letter 26:12
 happening 27:9                        initial 21:21                        level 5:21 6:1
 harassed 21:1                         initiative 30:18                     levels 34:5
 harassment 13:9,10,15,17,21,22        instance 29:6                        listed 9:14 34:2 42:6
  14:3,4 19:14,22 20:22,23,24 21:2
                                       instructed 20:9,13                   location 19:18
  31:13,18,21 32:1,13
                                       intent 9:19 11:25                    long 17:15 27:1,4,7 41:22
 harmed 24:1
                                       introduce 4:8                        longer 27:18 33:2
 head 22:15 28:22 36:13,14
                                       investigate 24:5 26:6                lot 14:10 37:25
 heard 7:23 33:8
                                       investigated 40:4                    lower 5:21
 hey 10:5 30:5 42:3
                                       investigating 25:22
 high 28:25
                                       investigation 13:20 14:2 24:9,18
 higher 6:1
                                        25:9,10,13,25 26:14 40:9 41:20,22



Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                       San Antonio, Texas 78232
210-697-3400                                                                                 210-697-3408
          Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 48 of 346
Tia Jackson                                                                                  November 28, 2018
                                                                                          ·Index: made..policy

                                      morning 15:3                           pages 12:23 17:18 32:4
                  M
                                                                             paragraph 30:15
                                                        N
 made 13:21 14:2 43:4 45:5                                                   parameters 7:5
 make 11:10 14:10 15:25 16:8 18:2     national 13:11,17,23 14:4 18:17        parentheses 34:3
  24:12                                                                      parroting 9:3
                                      nature 34:23 40:11
 makes 25:18 26:11,13                                                        part 9:2 44:2,19
                                      necessarily 8:12 26:5 43:20
 making 18:20                                                                parties 42:17
                                      nonverbal 14:14
 male 13:4                                                                   party 45:6
                                      notice 9:14 11:25 37:13,15
 management 8:22 12:17 33:5                                                  pat 28:4
                                      notify 41:19
 management's 36:25                                                          pay 36:9
                                      November 4:2
 manager 5:1 8:21 16:25 17:8 28:8                                            people 8:5,18 31:3 35:16 41:23 42:9
                                      number 11:24 12:5,10,16,25 13:2,7,
  33:13 39:4,8 43:9,16
                                       13,19,25 16:14,16 17:19,24 32:16      perfect 18:1
 managers 33:13                        33:25 38:15 43:6
                                                                             performance 27:21,25 29:11 30:16
 manner 13:4                          numbers 18:6,9,12 29:11,16 43:24        33:5,24 34:4,7,22 35:25 36:2 37:12,
 manual 17:17                         numerical 28:10 29:6 39:21 43:21        17 38:8 39:24 43:20 44:12

 March 30:22                                                                 performing 28:2
                                                        O                    period 24:14 40:8
 marked 11:21 16:12 32:16,17 38:13,
  15                                                                         person 5:20 26:3
                                      objective 33:12
 meaning 34:4 35:5 36:4 37:2                                                 person's 43:15
                                      objectives 33:9
 means 18:6,8,9                                                              personal 44:11
                                      observed 31:25
 measurable 33:14                                                            personnel 12:10 34:14,15,19 35:1,
                                      office 18:8 22:23 41:12 42:18 43:11,
 Med 4:6,21,25 17:4,5 18:9,10 23:8     14 44:3                                2,4,12,15
  38:24 43:7                                                                 Pertaining 25:8
                                      Offices 4:12
 Medical 4:4,5,15,20 5:21 8:21                                               phone 11:10 26:13
                                      onboarded 21:12
 medication 15:8                                                             pictures 40:10
                                      online 23:3
 meet 30:6 34:4 37:8                                                         place 37:4
                                      opinion 26:24
 meet all 31:8                                                               Plaintiff 4:13
                                      opportunities 30:10
 meeting 29:10 30:24 39:23,24                                                Plaintiff's 16:15 32:16 38:14
                                      Opportunity 18:14 23:16
 meets 28:20,23                                                              plan 37:18
                                      opposed 10:14
 memory 15:9                                                                 plans 34:22
                                      oral 4:3
 mentioned 31:14 40:2                                                        point 10:24 11:1 17:14
                                      organization 24:12
 mentions 44:2                                                               pointed 18:12
                                      orientation 21:13,15,22 22:4,13,16,
 microphone 25:6                       19                                    policies 10:3,4 12:16,17 13:2,7,13,
 mid-point 29:2                       origin 13:11,17,23 14:4 18:17           19,25 21:12 22:21 23:5 24:18 25:13
                                                                              27:13 31:25
 mind 11:9                            overlap 10:1,5,8,11 11:5
                                                                             policy 18:15,24 19:3,7,10,12,14,16,
 misunderstood 40:15                                                          20,21,25 20:3,5,12,14,16,19,20
 Monday 42:3                                            P                     21:1,7,10 22:6,14 23:9,13,16 24:6
                                                                              25:22 27:21,22 29:5 30:11,12 31:12,
 months 30:22                         Padgett 17:13                           13,16 32:5,6,8 36:21,24 37:4,7



Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                        San Antonio, Texas 78232
210-697-3400                                                                                  210-697-3408
          Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 49 of 346
Tia Jackson                                                                               November 28, 2018
                                                                               ·Index: Poncio..Richardson's

 Poncio 4:11                            purger 15:19                           relates 22:13
 position 6:14 10:19 30:8 31:10 38:4    purpose 6:19 9:2 27:24                 relevant 17:18
  43:16
                                        pursuant 7:3 10:4 24:6 25:21 45:4      remaining 5:23
 preamble 4:8
                                        push 31:10 33:20                       remember 22:15 33:15
 predominantly 29:25 43:19 44:12
                                        put 7:23 37:17 40:12,18 41:2,5,8       Renee 4:5,13
 prefer 44:6                             42:25
                                                                               rep 6:7 7:11 8:3 38:7
 preferable 37:23                       puts 40:17
                                                                               report 20:10,15 31:22 32:9 40:12,
 prepared 12:8,14,20                                                            19,22 41:8,21 42:10,24,25
                                                           Q
 present 5:20 7:2,3,20,21 8:23 21:14                                           reported 40:3
  22:1,4 25:24
                                        question 7:18 14:21,23 15:2,22,24      reporter 4:9 22:10
 pretty 43:13                            16:4 25:9,16 40:16                    reporting 13:8 20:15
 prevent 23:25                          questioning 44:6                       reports 13:15,17 24:4
 prevents 18:24                         questions 7:4 9:13,18,21,25 10:9,      representative 4:4,20 5:5,10 6:7,
 previous 4:7 17:11,12                   12 44:4,7,16                           14,22,23 7:1,9,15,20 8:16,17,20
                                        quick 11:10                             10:20 11:2 12:1 35:9
 printed 17:17,18
                                                                               representative's 11:4
 prior 12:11 17:7,10 22:6,7 34:10,14,
  15 36:12                                                 R                   reps 8:5,8
 problem 15:23                          race 13:10,17,23 14:4 18:17,25 19:3,   request 36:18 45:4
 problems 43:19                          7,10 25:20                            requested 26:7 36:17
 procedures 13:8,14,20 14:1             ranking 34:6                           requests 12:12 34:15,20 36:18
 proceed 37:1                           rating 33:24                           required 23:4
 process 8:2 22:4 25:21 26:13 32:12     read 43:12 44:4                        requirements 31:9
  33:5                                  real 11:10                             resources 5:1 16:25
 processing 26:14                       reason 15:11 34:12                     respond 27:5,7,12
 produced 18:7,8,10 40:7                reasons 31:3 37:25                     responding 26:20,23
 proficient 34:2                        receipt 41:19                          responses 14:14
 program 32:23 33:4                     receive 41:18                          result 41:2
 progressive 12:18 36:21,23 37:5        received 34:21                         retaliation 19:15,22 20:3,9,20,21
 prohibited 21:3                        recess 11:15                            21:2,10 22:13,21 23:13
 prohibits 19:13,14,22                  record 4:2 11:10,13,17 14:14,15,17,    review 21:18 27:25 35:25 38:16
                                         19 45:1                                41:12 43:10 45:5
 promote 30:19
                                        references 18:11                       reviewed 21:6,20 23:9
 promoted 17:3 30:22
                                        reflected 29:11 43:21                  reviewing 39:12
 promotions 30:11 31:3
                                        reflection 29:6                        reviews 27:21
 protect 23:21
                                        regularly 34:4                         reword 41:6
 provide 14:16 16:2 29:5
                                        regulation 23:20                       Richardson 4:5,13 18:5 21:6,15
 provided 14:6 21:10,11 22:20,25
                                                                                25:4,10,11 27:20 30:10 31:11 32:4
  23:12 31:3                            related 5:15 12:16 21:10 24:9,18        33:23 38:25 39:10,12
 providing 8:9,13                        25:13 32:1 43:9
                                                                               Richardson's 34:9



Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                          San Antonio, Texas 78232
210-697-3400                                                                                    210-697-3408
        Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 50 of 346
Tia Jackson                                                                         November 28, 2018
                                                                               ·Index: Rick..treating

 Rick 4:14 5:9 18:11 24:19 38:11     speak 11:23 12:8,14,20 21:13,16
                                      22:2,5 42:2                                         T
 rights 23:17
                                     specific 6:20 7:4 20:19,22 29:5
 role 6:11,12,25 7:1                                                   taking 4:11,12 6:2 27:12 40:6
                                      30:11 33:14 36:6 37:2
 room 5:11,14 6:2 15:14 29:25 30:3                                     talk 10:3 22:14,15 24:17 25:9 26:6
                                     specifically 19:13 26:12
 RSM 17:14                                                              41:9 42:8
                                     specifics 36:10
 rule 5:12,25 6:5,19 9:2 24:11                                         talked 40:20,21,22
                                     specifies 31:16
 rules 7:3 14:10 23:19                                                 talking 14:20 22:9
                                     spoken 5:18
 ruling 7:25                                                           Team 4:4,5,6,15,20,21,25 5:21 8:21
                                     spot 16:8 38:1                     17:4,6 18:9,10 23:8 38:24 43:7
 rush 15:21
                                     stand 23:18                       terminate 19:9
                                     stands 33:18                      termination 36:12
                    S
                                     start 7:25                        test 10:15
 safe 27:10                          starts 30:15                      testified 4:22 6:23
 scale 28:25 33:24                   state 4:25 11:19 15:18 23:20      testify 5:5,19,22 6:12 7:17 8:6,15
 score 28:10,25 29:12                statement 25:23 26:2,7,16          9:11 10:17 11:6,8 34:13,17

 scored 28:14                        statements 26:4,5 40:6            testifying 7:6,12 9:4 10:14
 scores 29:6                         stay 6:2,15                       testimony 5:12 6:2,19 8:9,14 9:3
                                                                        10:23 15:12,15 16:7,9 44:19
 sends 26:12                         step 26:2 41:9,14 42:14
                                                                       Texas 15:18
 sense 15:25                         strange 15:23 40:17
                                                                       theory 34:20
 separate 7:18 19:14,24,25 20:1,2,   Stratemann 17:13
  11,16,18 22:22,23 31:13 34:25                                        thing 18:4 43:12
  40:12 42:25                        strict 24:10
                                                                       things 28:3 34:23
 September 16:22 17:1 22:1,3         structure 36:9
                                                                       Thomas 4:10 25:7
 Service 32:24                       struggles 43:10
                                                                       Tia 4:4,19 5:3 11:20
 set 28:4 33:8,12                    stubs 36:9
                                                                       time 17:4,5 21:14 34:20 36:18 40:8,
 sex 18:17                           styled 4:5                         21 42:7 44:4,23

 sexual 13:9,10,15,16,21,22 14:2,3   submit 41:11 43:3,5               timeline 26:18,22
  20:23 31:13,18,21                  submitted 41:10 42:11             title 4:25 16:24
 shown 44:8                          substantiate 42:22                today 8:6,9 12:8,14,20 14:11,13
 sign 21:19 23:5                     successful 34:5                    15:4,12 18:4 44:17

 signed 21:6                         supervisor 28:1,8,17              Today's 4:1
 sit 8:7,21 10:20,22                 supposed 8:4 21:18 31:17          top 22:15 28:22 36:13,14
 situation 25:24 27:10 31:7          suspend 19:6                      topic 12:24 35:8,10
 skills 30:17                        swear 4:9                         topics 5:18 6:20 7:7 9:10,12,13
                                                                        11:23 12:4
 skip 25:2                           sworn 4:22
                                                                       training 21:9 22:19,24 23:1,11
 skipping 16:14                      system 23:1 28:20 33:25 34:7
                                      38:20,21                         transcript 45:5
 small 11:5
                                                                       treated 32:8
 SMART 33:9,12
                                                                       treating 32:8



Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                  San Antonio, Texas 78232
210-697-3400                                                                            210-697-3408
          Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 51 of 346
Tia Jackson                                                                          November 28, 2018
                                                                            ·Index: treatment..you-all

 treatment 32:9                         weight 15:16
 trial 15:16                            whats 40:23
 truthful 15:12                         whens 40:24
 turn 12:1,23 17:19 25:3 30:9 31:11     wheres 40:24
  32:3 33:22
                                        whos 40:23
 type 23:22 33:4
                                        whys 40:24
                                        witnesses 5:13 8:19 25:24 26:6
                   U
                                         42:7

 Uh-huh 32:19 44:1,10                   word 15:22,24
 uh-huhs 14:14                          worded 40:16
 understand 9:9 10:7 15:18 20:17        work 28:3 31:5,12,16 34:3,5 36:18
  44:16                                  39:24

 understanding 5:14,25 6:5 7:23         worked 17:13
  8:7 12:4 15:15,23 18:15 20:8 25:13    Workforce 32:23
  26:1 27:21 28:6,19 30:12 31:2 32:6,
  11 33:12 34:6 36:23 39:17             working 24:13
 understood 9:5 16:3                    workplace 21:1 23:23
 unequal 32:9                           works 31:7
 unfairly 32:8                          write 40:19
 unsubstantiated 41:16                  written 20:14 26:6,15,16,21 37:15
                                         44:2
 upper 8:22

                                                         Y
                   V
                                        year 28:5
 vast 10:11,13
                                        years 17:16
 verbal 25:23 26:2 37:13
                                        you-all 5:25 32:23
 versus 4:5
 victim 31:21
 video 4:3
 violation 19:3,7,10 27:13,15

                   W

 wages 32:9
 wait 14:22
 Walker 4:15
 wanted 41:15
 watch 6:15 7:20
 week 27:4,12
 weekly 22:17



Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                   San Antonio, Texas 78232
210-697-3400                                                                             210-697-3408
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 52 of 346




                   Exhibit C
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 53 of 346




          Transcript of the Testimony of
                      Ryan Grisard


                            Date:
                   November 28, 2018



                            Case:
     RENEE RICHARDSON vs MEDICAL TEAM
      Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 54 of 346
Ryan Grisard                                                       November 28, 2018
                                                                                   ·


 · · · · · ·IN THE UNITED STATES DISTRICT COURT
 · · · · · · FOR THE WESTERN DISTRICT OF TEXAS
 · · · · · · · · · SAN ANTONIO DIVISION


 RENEE RICHARDSON,· · · · · ·)
 · · · · ·Plaintiff· · · · · )
 · · · · · · · · · · · · · · )
 VS.· · · · · · · · · · · · ·) NO. 5:18-CV-151-FB
 · · · · · · · · · · · · · · )
 THE MEDICAL TEAM, INC.· · · )
 d/b/a THE MED TEAM, INC.,· ·)
 · · · · ·Defendant· · · · · )


 ********************************************************

 · · · · · · · · VIDEOTAPED DEPOSITION OF

 · · · · · · · · · · · RYAN GRISARD

 · A CORPORATE REPRESENTATIVE OF THE MEDICAL TEAM, INC.

 · · · · · · · · d/b/a THE MED TEAM, INC.

 · · · · · · · · · · NOVEMBER 28, 2018

 ********************************************************
 · · · · ·VIDEOTAPED DEPOSITION of RYAN GRISARD, a

 CORPORATE REPRESENTATIVE OF THE MEDICAL TEAM, INC. d/b/a

 THE MED TEAM, INC., produced as a witness at the

 instance of the Plaintiff, and duly sworn, was taken in

 the above-styled and numbered cause on the 28th day of

 November, 2018, from 10:52 a.m. to 12:45 p.m., before

 Naomi R. Peltier, CSR in and for the State of Texas,

 reported by machine shorthand, at the offices of JACKSON

 WALKER, LLP, 112 East Pecan Street, Suite 2400, San

 Antonio, Texas, pursuant to the Federal Rules of Civil

 Procedure.


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900   San Antonio, Texas 78232
210-697-3400                                                             210-697-3408
            Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 55 of 346
Ryan Grisard                                                                                                      November 28, 2018
                                                                                                                       Pages 2 to 5
                                                       Page 2                                                                   Page 4
·1·   · · · · · · · · · A P P E A R A N C E S                    ·1·   · · · · · · · · · · · · I N D E X
·2                                                               · ·   · · · · · · · · · · · ·(continued)
· ·   FOR THE PLAINTIFF:· RENEE RICHARDSON                       ·2
·3·   · · THOMAS N. CAMMACK, III                                 ·3·   · · · · · · · · · · · · EXHIBITS
· ·   · · and LORNA GRIFFIN                                      · ·   · · · · · · · · · · · · · · · · · · · · · · · FIRST
·4·   · · PONCIO LAW OFFICES
                                                                 ·4·   NO.· · · · DESCRIPTION· · · · · · · · · · · REFERENCED
· ·   · · 5410 Fredericksburg Road, Suite 103
                                                                 ·5·   18· ·4/1/16 Email String Regarding New Braunfels
·5·   · · San Antonio, Texas· 78229
· ·   · · (210) 212-7979                                         · ·   · · · ·Client Count ................................59
·6·   · · tcammack@ponciolaw.com                                 ·6
·7·   FOR THE DEFENDANT:· THE MEDICAL TEAM, INC. D/B/A THE MED   · ·   19·   ·4/25/18 Email String Regarding New Braunfels
· ·   TEAM, INC.                                                 ·7·   · ·   · ·Referrals Report for April 2016 .............61
·8·   · · RICK GARZA                                             ·8·   20·   ·6/7/16 Email String Regarding Recruiting &
· ·   · · JACKSON WALKER, LLP                                    · ·   · ·   · ·Marketing Proposals .........................65
·9·   · · 112 E. Pecan Street, Suite 2400                        ·9
· ·   · · San Antonio, Texas· 78205                              · ·   21· ·6/14/16 Email String Regarding Recruiting &
10·   · · (210) 978-7700
                                                                 10·   · · · ·Marketing Proposals .........................65
· ·   · · rgarza@jw.com
                                                                 11
11
                                                                 · ·   · · · · · · · · · · · · ·-o-O-o-
· ·   THE VIDEOGRAPHER:
12·   · · NEAL CASTILE                                           12
13                                                               13
· ·   · · · · · · · · · · · ·* * * * * *                         14
14                                                               15
15                                                               16
16                                                               17
17                                                               18
18                                                               19
19
                                                                 20
20
                                                                 21
21
                                                                 22
22
23                                                               23
24                                                               24
25                                                               25

                                                       Page 3                                                                   Page 5
·1·   · · · · · · · · · · · · I N D E X                          ·1· · · · · · · · THE VIDEOGRAPHER:· Today's date is
·2
· ·   · · · · · · · · · · · · · · · · · · · · · · · · · PAGE     ·2· November 28, 2018.· We're on the record at approximately
·3·   Appearances .........................................2     ·3· 10:52 a.m. to take the oral video deposition of the
·4·   · · · · · · · · · · · ·EXAMINATION
· ·   · · · · · · · · · · · · · · · · · · · · · · · · · PAGE     ·4· corporate representative of The Medical Team, Ryan
·5·   RYAN GRISARD                                               ·5· Grisard.· By previous agreement, attorneys have agreed
· ·   · ·Examination By Mr. Cammack .......................5
·6                                                               ·6· that we will not be doing the formal federal preamble.
·7·   · · · · · · · · · · · · EXHIBITS                           ·7· · · · · · · · · · · · RYAN GRISARD,
· ·   · · · · · · · · · · · · · · · · · · · · · · · FIRST
·8·   NO.· · · · DESCRIPTION· · · · · · · · · · · REFERENCED     ·8· · A CORPORATE REPRESENTATIVE OF THE MEDICAL TEAM, INC.
·9·   ·1· ·(Previously marked) ............................7
                                                                 ·9· · · · · · · · · d/b/a THE MED TEAM, INC.,
10·   ·5· ·Defendant's Responses and/or Objections to
· ·   · · · ·Plaintiff's First Set of Interrogatories ....12     10· having been first duly sworn, testified as follows:
11
· ·   ·6·   ·1/20/17 Email from Renee Richardson to              11· · · · · · · · · · · · ·EXAMINATION
12·   · ·   · ·Sarah Gogo Regarding NB Situation ...........13   12· BY MR. CAMMACK
13·   ·7·   ·Job Description (Branch Manager) ..............19
14·   ·8·   ·Census ........................................21   13· · · Q.· ·Good morning, Mr. Grisard.
15·   ·9·   ·Med Team, Inc. Organizational Chart ...........23   14· · · A.· ·Good morning.
16·   10·   ·3/8/17 Email from R. Richardson to S. Gogo,
· ·   · ·   · ·Regarding Pay Stubs .........................29   15· · · Q.· ·Could you please state your full name for the
17                                                               16· record?
· ·   11· ·Pay Stubs .....................................29
18                                                               17· · · A.· ·Ryan Grisard.
· ·   12· ·Performance Improvement Plan ..................39
                                                                 18· · · Q.· ·And Mr. Grisard, have you ever been deposed
19
· ·   13·   ·9/25/15 Email String Regarding Employee             19· before?
20·   · ·   · ·Discharge Project ...........................45
21·   14·   ·10/8/15 Email String Regarding New Braunfels
                                                                 20· · · A.· ·I haven't.
· ·   · ·   · ·Visit on 10/5/15 ............................48   21· · · Q.· ·I know I went over the rules with Ms. Jackson,
22
· ·   15· ·3/16/16 Email String Regarding Rae Cazares ....50     22· but I feel comfortable just going through it again with
23                                                               23· each --
· ·   16· ·3/16/16 Email String Regarding Rae Cazares ....52
24                                                               24· · · A.· ·Sure.
· ·   17· ·3/16/16 Email String Regarding Rae Cazares ....54     25· · · Q.· ·-- deponent.· So, she's going to be writing
25


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                            San Antonio, Texas 78232
210-697-3400                                                                                                      210-697-3408           YVer1f
         Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 56 of 346
Ryan Grisard                                                                                                 November 28, 2018
                                                                                                                  Pages 6 to 9
                                                            Page 6                                                             Page 8
·1· down everything we're saying.· And if you could just             ·1· · · A.· ·Not to my knowledge.
·2· wait until I finish my question and I'll wait until you          ·2· · · Q.· ·And you're not a school?
·3· provide your answer, that way we're not talking over             ·3· · · A.· ·Correct.
·4· each other.                                                      ·4· · · Q.· ·Okay.· So, those are in error.· I would like
·5· · · A.· ·Okay.                                                   ·5· to, to the extent I can, still ask you questions about
·6· · · Q.· ·And then, you're also doing a good job, if you          ·6· the parameters of those topics, though.
·7· could please provide verbal responses and make sure to           ·7· · · A.· ·Okay.
·8· not do "uh-huhs" or "huh-uhs."                                   ·8· · · Q.· ·And, of course, you know, Rick and I may talk
·9· · · A.· ·Okay.                                                   ·9· about it when we get to those, whatever -- whatever we
10· · · Q.· ·Now, sometimes I phrase a question in a way             10· want to do on that.· But on the first topic on the
11· where the answer could be, "No, I didn't," or, "No, I            11· second page, it's listed any investigation and
12· didn't know," or you may give an "uh-huh" or "huh-uh."           12· determination related to the complaints of, termination
13· I might press you for a yes or a no.· I'm not doing it           13· and/or any prior discipline and/or evaluations of the
14· to mess with you, I'm just trying to get a clear record.         14· Plaintiff.· Are you able to testify about that today?
15· · · A.· ·Okay.                                                   15· · · A.· ·I am.
16· · · Q.· ·And again, I don't mean any disrespect.· I ask          16· · · Q.· ·Okay.· Number 2, any investigation and
17· this question of every deponent.· Have you had anything          17· determination related to any complaints of harassment,
18· the drink today?                                                 18· discrimination, termination, and/or retaliation by
19· · · A.· ·I have not.                                             19· Plaintiff.· Are you able to testify about that today?
20· · · Q.· ·Have you taken any medication that would affect         20· · · A.· ·Yes.
21· your memory?                                                     21· · · Q.· ·And then, we're skipping to number 4.· Any
22· · · A.· ·No.                                                     22· harassment, discrimination and retaliation policy
23· · · Q.· ·Do you have any reason you couldn't provide             23· related to Plaintiff's claims.· Are you able to testify
24· full and truthful testimony?                                     24· about that today?
25· · · A.· ·I don't.                                                25· · · A.· ·Yes.

                                                          Page 7                                                                Page 9
·1· · · Q.· ·And you understand that, even though we're in a         ·1· · · Q.· ·All right.· I wanted to go -- I've kind of
·2· conference room, your testimony has the same weight as           ·2· talked a little bit already with the other
·3· if you're talking to a judge or a jury?                          ·3· representative about the harassment, discrimination, and
·4· · · A.· ·I do.                                                   ·4· retaliation policy.· Is it your understanding that
·5· · · Q.· ·And do you also understand that, in Texas, it's         ·5· there's a separate retaliation policy that we have not
·6· a third degree felony to perjure yourself?                       ·6· already covered today?
·7· · · A.· ·Yes.                                                    ·7· · · A.· ·Not that I'm aware of.
·8· · · Q.· ·Okay.· And you are here today in your capacity          ·8· · · Q.· ·Okay.· And would there have been one in place
·9· as a corporate representative and -- Do you understand           ·9· at the time Ms. Richardson was an employee?
10· that?                                                            10· · · A.· ·I mean, part of the employee handbook.
11· · · A.· ·Yes.                                                    11· · · Q.· ·Sure.· So, the -- the Exhibit Number 2, then,
12· · · Q.· ·And that your testimony today binds The Med             12· the policies that are reflected in Exhibit Number 2
13· Team?                                                            13· would be the policies that would include anything
14· · · A.· ·Correct.                                                14· related to EEO compliance?
15· · · Q.· ·Okay.· You have before you Exhibit Number 1.            15· · · A.· ·To my knowledge.
16· And Exhibit Number 1 is that notice of intent to take            16· · · Q.· ·Okay.· Is it your -- Is it your understanding
17· the 30(b)(6) oral deposition of you as a corporate               17· that there's any other policies besides that related to
18· representative.                                                  18· EEO compliance?
19· · · A.· ·Okay.                                                   19· · · A.· ·I'm unsure.
20· · · Q.· ·And you've been designated on several topics in         20· · · Q.· ·Okay.· But as you sit here today, you can't
21· this list.· I note that there are a few references --            21· think of a separate policy?
22· and Rick and I have talked about it briefly in an email.         22· · · A.· ·Correct.
23· There are a few references to a gentleman named William          23· · · Q.· ·Okay.· And then, back to topic 1 and 2, do you
24· Wilkins, and there's also references to a school.· Med           24· recall any investigation taking place to any complaints
25· Team does not have a William Wilkins with you, correct?          25· made by Plaintiff about being discriminated against?


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                        San Antonio, Texas 78232
210-697-3400                                                                                                  210-697-3408               YVer1f
        Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 57 of 346
Ryan Grisard                                                                                              November 28, 2018
                                                                                                             Pages 10 to 13
                                                        Page 10                                                              Page 12
·1· · · A.· ·There were no investigations.                        ·1· not, with my highlights on it.
·2· · · Q.· ·And do you recall any prior discipline being         ·2· · · · · · · · MR. GARZA:· Well, just -- just -- We can
·3· given to her prior to her termination?                        ·3· enter it as an exhibit, as long as we state that the
·4· · · A.· ·I don't recall.                                      ·4· highlights are yours.
·5· · · Q.· ·Okay.· And as you sit here today, is there any       ·5· · · · · · · · MR. CAMMACK:· Okay.· So, what it looks
·6· -- besides discipline, is there any verbal warnings, or       ·6· like -- And what I'm marking is Plaintiff's Exhibit
·7· any performance improvement plans, or anything of that        ·7· Number 5.
·8· nature she would have been placed on during her               ·8· · · · · · · · (Exhibit No. 5 marked.)
·9· employment?                                                   ·9· · · Q.· ·(BY MR. CAMMACK) Are you familiar with this
10· · · A.· ·I do believe there were some verbal warnings.        10· document?
11· · · Q.· ·And who would have given her those verbal            11· · · A.· ·Yes.
12· warnings?                                                     12· · · Q.· ·And it looks like, in response to number 1,
13· · · A.· ·That would have been Alan Garza.                     13· that yourself, Ms. Jackson, and Alan Garza were
14· · · Q.· ·And Alan Garza would have given her these            14· responsible for providing information to answer those
15· verbal warnings -- are you aware what time frame they         15· questions, correct?
16· were given?                                                   16· · · A.· ·Uh-huh.
17· · · A.· ·They would have been during 2016.                    17· · · Q.· ·And then, if you turn a couple of pages, or it
18· · · Q.· ·Okay.· And before or after she received her          18· may be one page, to interrogatory number 6, it looks
19· performance evaluation that's been marked as Plaintiff's      19· like there's no documentation of any prior discipline.
20· Exhibit Number 4?                                             20· Is that your understanding of the answer to that
21· · · A.· ·After.                                               21· question?
22· · · Q.· ·Okay.· And is it your understanding, then, that      22· · · A.· ·Yes.
23· she was given them in a disciplinary capacity?                23· · · Q.· ·Now, when -- when The Med Team provides verbal
24· · · A.· ·Could you clarify?                                   24· warning, do they not also document that they've given
25· · · Q.· ·Sure.· So, Ms. Jackson's testimony, my               25· those verbal warnings, as well, as a part of their

                                                      Page 11                                                             Page 13
·1· understanding was, is that there is a progressive             ·1· progressive discipline policy?
·2· discipline policy that Med Team has.                          ·2· · · A.· ·I can't answer that.
·3· · · A.· ·Okay.                                                ·3· · · Q.· ·You're not aware of whether they do or not?
·4· · · Q.· ·Is that your understanding, as well?                 ·4· · · A.· ·No.
·5· · · A.· ·Yes.                                                 ·5· · · Q.· ·Okay.· And why was there not an investigation
·6· · · Q.· ·And then, the first step on most progressive         ·6· conducted into her complaints of discrimination?
·7· discipline policies is a verbal warning.                      ·7· · · A.· ·There was never a complaint of discrimination
·8· · · A.· ·Uh-huh.                                              ·8· received.
·9· · · Q.· ·Is that also Med Team's policy?                      ·9· · · Q.· ·Okay.· I'm going to hand you what's been marked
10· · · A.· ·I believe so.                                        10· as Plaintiff's Exhibit Number 6.
11· · · Q.· ·And then, so, in providing those verbal              11· · · · · · · · (Exhibit No. 6 marked.)
12· warnings, was he starting the first step of the               12· · · Q.· ·(BY MR. CAMMACK) And do you mind if I snatch
13· progressive discipline policy?                                13· back 5 --
14· · · A.· ·That would be my assumption.                         14· · · A.· ·Yes.
15· · · Q.· ·Okay.· Did he ever escalate that to a written?       15· · · Q.· ·-- from you?· Thanks.· All right.· Are you
16· · · A.· ·Not that I'm aware of.                               16· familiar with this email?
17· · · Q.· ·Okay.· And is it your understanding that, in         17· · · A.· ·I am.
18· providing answers to discovery, that the -- that the          18· · · Q.· ·Okay.· And how are you familiar with this
19· Defendant has, in fact, indicated she's never received        19· email?
20· any discipline prior to her determination?                    20· · · A.· ·After Renee was -- it was determined that Renee
21· · · A.· ·I can't say that.                                    21· was going to be terminated, this email came to light.
22· · · Q.· ·Okay.· Well, let me show you --                      22· And -- Yeah, I don't remember the exact specifics of --
23· · · · · · · · MR. CAMMACK:· And I only have one copy,         23· of how or when, but this email was -- came to light
24· and I've got it tagged up with my highlights, so I don't      24· after, you know, the determination was to terminate
25· know if it matters whether we enter it as an exhibit or       25· Ms. Richardson.


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                      San Antonio, Texas 78232
210-697-3400                                                                                                210-697-3408               YVer1f
        Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 58 of 346
Ryan Grisard                                                                                               November 28, 2018
                                                                                                              Pages 14 to 17
                                                         Page 14                                                             Page 16
·1· · · Q.· ·Okay.· So, this email was sent by Renee               ·1· manager's main job is to keep the census up or growing?
·2· Richardson January 20th, 2017, at 7:39 a.m. --                 ·2· · · A.· ·Correct.
·3· · · A.· ·Uh-huh.                                               ·3· · · Q.· ·And is that part of her job description?
·4· · · Q.· ·-- to Sarah Gogo, who my understanding is an HR       ·4· · · A.· ·I would think so.
·5· representative?                                                ·5· · · Q.· ·Okay.· So, that's specifically going to be
·6· · · A.· ·Correct.                                              ·6· detailed to her in her job description, that she's
·7· · · Q.· ·And it indicates, if you look at the second           ·7· supposed to keep the census up?
·8· paragraph, in the second sentence, that, "...given the         ·8· · · A.· ·Without seeing it, I can't be 100 percent sure,
·9· current situation and past instances, I have always felt       ·9· but I would certainly think so.
10· like Alan has never supported me or respected me in this       10· · · Q.· ·Okay.· I'm going to show it to you, but I'm
11· position because I am a black woman."· Did I read that         11· going to go ahead and tell you it's not in there.
12· correctly?                                                     12· But -- But I'll ask you about it in a minute.
13· · · A.· ·Yes.                                                  13· · · · · · · · The next question I have for you:· Were
14· · · Q.· ·And when was the decision to terminate her            14· there other branches that were having census problems?
15· made?                                                          15· · · A.· ·Yes.
16· · · A.· ·I do not remember the exact date, but I believe       16· · · Q.· ·And that includes the San Antonio office and
17· it was around this time period.                                17· the Mercedes branch, correct?
18· · · Q.· ·Around this time period, being the same day?          18· · · A.· ·Not that I'm aware of.
19· · · A.· ·It may have been the same day, it may have been       19· · · Q.· ·Okay.
20· a day before or a day after.                                   20· · · A.· ·It would have included the Austin office and
21· · · Q.· ·Okay.· And it was based on her performance,           21· the Brownsville office.
22· correct?                                                       22· · · Q.· ·Okay.· So, your understanding is, it's Austin
23· · · A.· ·That is correct.                                      23· and Brownsville?
24· · · Q.· ·And based on the testimony provided by                24· · · A.· ·That's correct.
25· Ms. Jackson, she -- in fact, the only evidence of her          25· · · Q.· ·Okay.· Well -- So, were those Austin and

                                                        Page 15                                                            Page 17
·1· performance, at least in her evaluations, is that she          ·1· Brownsville branch managers terminated for --
·2· was commendable as an employee, correct?                       ·2· · · A.· ·They were.
·3· · · A.· ·Sure.                                                 ·3· · · Q.· ·Okay.· And when were they terminated?
·4· · · Q.· ·Okay.· So, she's got commendable performance,         ·4· · · A.· ·The Austin administrator was terminated around
·5· she has no prior discipline, but around the same day she       ·5· the same time, so towards the end of January of 2017.
·6· complains about being treated differently for being a          ·6· · · Q.· ·Okay.· Because, again, your discovery responses
·7· black woman, the decision is made to terminate her,            ·7· indicated that no other branch managers were terminated
·8· correct?                                                       ·8· for issues with poor performance.
·9· · · A.· ·Correct.                                              ·9· · · A.· ·Well, that -- that would be a correct
10· · · Q.· ·Okay.· And then, your understanding is, that's        10· statement, because this -- these other two individuals
11· because she has -- How long has she had those                  11· had a job title of "administrator."· So, instead of
12· performance problems?                                          12· "branch manager," they had a separate title of
13· · · A.· ·So, as a branch manager, she was in charge --         13· "administrator."
14· one of her main objectives is to grow the census.              14· · · Q.· ·Okay.· But were there not branch managers in
15· · · Q.· ·Okay.                                                 15· those offices?
16· · · A.· ·And throughout 2016, the census continued to          16· · · A.· ·There were not branch managers in those
17· decline at a very rapid rate.                                  17· offices.
18· · · Q.· ·Okay.                                                 18· · · Q.· ·There was no branch managers in -- And which
19· · · A.· ·And on a monthly basis, as the CFO, I meet with       19· two offices are you saying there were terminations at?
20· the board of directors and we discuss financial results        20· · · A.· ·Austin and Brownsville.
21· of each operation.· And, you know, when we were                21· · · Q.· ·Austin and Brownsville.· And so, do you know
22· discussing the December results, it was determined that        22· which office Lacy Richard was in?
23· it was time to, you know, let Ms. Richardson go.               23· · · A.· ·Lacy Richard was in Austin.
24· · · Q.· ·Okay.· And was that branch the New Braunfels --       24· · · Q.· ·And how about Christina Luna?
25· So, first, my understanding is, is that part of a branch       25· · · A.· ·Christina Luna was in Mercedes, I believe.


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                      San Antonio, Texas 78232
210-697-3400                                                                                                210-697-3408               YVer1f
        Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 59 of 346
Ryan Grisard                                                                                                November 28, 2018
                                                                                                               Pages 18 to 21
                                                      Page 18                                                                  Page 20
·1· · · Q.· ·Okay.· And then, how about Eileen Gregory?           ·1· · · Q.· ·Okay.· You can -- You know, if you'd like, you
·2· · · A.· ·She was in Brownsville.                              ·2· can review the document, but if you could indicate to me
·3· · · Q.· ·And how about Christina Hernandez Ayala?             ·3· anywhere where there's any discussion of census, or
·4· · · A.· ·She would have been the administrator of             ·4· anything related to census, on this document.
·5· San Antonio.                                                  ·5· · · A.· ·(Reviews document).· Is this a duplicate page,
·6· · · Q.· ·And she is the administrator that was working        ·6· 4, 5, and 6?
·7· in conjunction with Ms. Richardson?                           ·7· · · Q.· ·It -- Let me -- Let double -- Did I hand you --
·8· · · A.· ·So, Ms. Richardson would have had, sort of, a        ·8· Oh, I'm sorry.· Yeah, 4, 5, and 6 looks like just a
·9· dual reporting role to Alan Garza and Ms. Christina           ·9· change has been made from salary to hourly, and that
10· Hernandez.                                                    10· there's a little initial next to it.· Besides that,
11· · · Q.· ·Okay.· And then, by process of elimination, it       11· everything else is the same, yes.· And -- And for
12· looks like our Dallas -- Well, is it Dallas or                12· reference where that change is made, that's Med Team 14,
13· Huntsville that you-all have another office in?               13· under employee [sic] class, "salaried" has been
14· · · A.· ·We have an office in Dallas.· We don't have          14· scratched out with initials I'm not quite familiar with,
15· anything in Huntsville.                                       15· and then "hourly" has been checked.
16· · · Q.· ·Okay.                                                16· · · A.· ·I don't see word -- mention of the specific
17· · · A.· ·We have an office in Hebbronville.                   17· word "census," but I would interpret (i) to basically
18· · · Q.· ·Hebbronville.· That's what that -- Okay.· Is         18· incorporate that.
19· K-A-M-L-A, Kamla, B-E-H-A-R-R-Y-L-A --                        19· · · Q.· ·(i).· So, "Manage operations of the branch in
20· · · A.· ·She's in our Dallas office.                          20· accordance with established fiscal parameters"?
21· · · Q.· ·Okay.· Dallas.· And then, who is in your             21· · · A.· ·Correct.
22· Hebbronville office?                                          22· · · Q.· ·Okay.· Now, beyond the census, what other
23· · · A.· ·Ademar Garza, A-D-E-M-A-R, Garza.                    23· problems was she having with her performance?
24· · · Q.· ·Okay.                                                24· · · A.· ·I'm not aware.
25· · · A.· ·But again, some of these people are                  25· · · Q.· ·So, you -- Nothing was brought to your

                                                        Page 19                                                            Page 21
·1· administrators, not branch managers.                          ·1· attention that would indicate she had any other issues
·2· · · Q.· ·What's the difference between the administrator      ·2· beyond census?
·3· and the branch manager?                                       ·3· · · A.· ·Not that I recall.
·4· · · A.· ·It -- It's more your provider.· So, for              ·4· · · Q.· ·Okay.· Would that be something that you would
·5· example, you have a parent provider number with DADS,         ·5· be made aware of in making the determination whether to
·6· and your parent provider number, you have an                  ·6· discipline or terminate a branch manager?
·7· administrator.· But then you can have branch offices          ·7· · · A.· ·Sure.
·8· that offset off of that parent provider number.               ·8· · · Q.· ·Okay.
·9· · · Q.· ·Okay.                                                ·9· · · · · · · · (Exhibit No. 8 marked.)
10· · · A.· ·So, you can't have an administrator in a             10· · · Q.· ·(BY MR. CAMMACK) I'm going to hand you what's
11· branch.· You can only have a branch manager.· Whereas,        11· been marked as Plaintiff's Exhibit Number 8.· Have you
12· in that parent, you would have an administrator.              12· ever seen this document before?
13· · · Q.· ·Okay.· But you would agree with me, no other         13· · · A.· ·I have seen something similar.
14· branch managers were terminated at the same time period       14· · · Q.· ·And what is this document or what would the
15· for low census or poor performance, correct?                  15· similar document indicate to you -- or what is it, I
16· · · A.· ·No other branch managers.                            16· should say?
17· · · Q.· ·Okay.· I'm going to hand you Plaintiff's             17· · · A.· ·The census of each branch.
18· Exhibit Number 7.                                             18· · · Q.· ·Okay.· And so, on the left, there's a column
19· · · · · · · · (Exhibit No. 7 marked.)                         19· called Month, and it starts with August 15, and it looks
20· · · Q.· ·(BY MR. CAMMACK) And this is a job description       20· like at the very bottom it ends November 2016.
21· for a branch manager in the New Braunfels office,             21· · · A.· ·Okay.
22· specifically.· Is it your understanding that                  22· · · Q.· ·At the top, I see SA, I assume is San Antonio,
23· Ms. Richardson was the branch manager in the New              23· NB for New Braunfels, the next column is Austin, or AUS,
24· Braunfels office?                                             24· B'ville for Brownsville, Merc for Mercedes, Dallas, and
25· · · A.· ·That's correct.                                      25· then H'ville for Hebbronville, correct?


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                      San Antonio, Texas 78232
210-697-3400                                                                                                210-697-3408                 YVer1f
         Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 60 of 346
Ryan Grisard                                                                                                  November 28, 2018
                                                                                                                 Pages 22 to 25
                                                         Page 22                                                                 Page 24
·1· · · A.· ·Correct.                                                ·1· organizational chart?
·2· · · Q.· ·And if you look at -- For instance, the                 ·2· · · A.· ·Yes.
·3· San Antonio office starts August 15th with 796.                  ·3· · · Q.· ·And then, where does -- Are you in the board of
·4· · · A.· ·Uh-huh.                                                 ·4· directors on this chart?
·5· · · Q.· ·But they end in November of 2016 with 740.              ·5· · · A.· ·I am not.
·6· · · A.· ·Uh-huh.                                                 ·6· · · Q.· ·Okay.· Where would you fall in this -- this
·7· · · Q.· ·A 56 percent -- or not percent, I'm sorry -- 56         ·7· chart then?· Right under Ms. Pembrook?
·8· numbers below the original census.                               ·8· · · A.· ·Yeah.
·9· · · A.· ·Uh-huh.                                                 ·9· · · Q.· ·Okay.· And then, where would a Nick
10· · · Q.· ·Does that concern you that there's a drop in            10· T-Z-I-R-I-M-I [sic] fall on this chart?
11· 56?                                                              11· · · A.· ·The board of directors.
12· · · A.· ·Sure.                                                   12· · · Q.· ·Okay.· What's his official title on the board?
13· · · Q.· ·And let's look at Mercedes.· It starts with 146         13· · · A.· ·Vice president.
14· and ends at 120.· It looks like there's a drop in 26.            14· · · Q.· ·And is it your understanding that he was
15· · · A.· ·Uh-huh.                                                 15· involved in the decision to terminate Ms. Richardson?
16· · · Q.· ·Does it concern you there was a drop in 26?             16· · · A.· ·Yes.
17· · · A.· ·Sure.                                                   17· · · Q.· ·What was his capacity --
18· · · Q.· ·And you said there's also issues with the               18· · · · · · · · MR. GARZA:· What was your response?
19· Austin and Brownsville offices, but I don't see it               19· · · · · · · · THE WITNESS:· "Yes."
20· reflected in this document.· Is that from the same time          20· · · Q.· ·(BY MR. CAMMACK) And what was his capacity in
21· period or a different time period, the drop?                     21· that decision to terminate?
22· · · A.· ·Same period.                                            22· · · A.· ·Well, like I said, we -- I -- I present to the
23· · · Q.· ·Okay.· Now, based on what you've indicated and          23· board on a monthly basis the financial results of each
24· based on what this document indicates, all but two of            24· branch, so that would be Leslie and Nick and myself.
25· the offices would not have had a drop in census; is that         25· · · Q.· ·Okay.

                                                           Page 23                                                             Page 25
·1· your understanding?                                              ·1· · · A.· ·And, you know, based on the results over the
·2· · · A.· ·For this line of business, yes.                         ·2· past several months, we decided collectively that it was
·3· · · Q.· ·And so, the only branch manager that's been             ·3· time to eliminate that position.
·4· terminated is terminated -- is Ms. Richardson, correct?          ·4· · · Q.· ·Okay.· Is that -- When you say "eliminate that
·5· · · A.· ·Correct.                                                ·5· position," is there no longer a branch manager position?
·6· · · Q.· ·And she's terminated approximately the same             ·6· · · A.· ·There was not a branch manager position for
·7· day -- or the decision to make -- to terminate her is            ·7· quite some time.· There is one today.
·8· made approximately the same day she complains about race         ·8· · · Q.· ·Okay.· And do you know when that position was
·9· discrimination, correct?                                         ·9· filled or reinstated?
10· · · A.· ·Correct.                                                10· · · A.· ·If I had to guess, I would say about --
11· · · Q.· ·And of all the time periods there was drops in          11· · · · · · · · MR. GARZA:· Don't guess.
12· census, no other decisions were made to terminate her on         12· · · Q.· ·(BY MR. CAMMACK) Was it this year, though?· Was
13· these other months, correct?                                     13· it 2018?
14· · · A.· ·Correct.                                                14· · · A.· ·Yes.
15· · · Q.· ·Okay.                                                   15· · · Q.· ·Do you know if it was early 2018?
16· · · · · · · · (Exhibit No. 9 marked.)                            16· · · A.· ·I don't -- I don't recall.
17· · · Q.· ·(BY MR. CAMMACK) I'm going to hand you what's           17· · · Q.· ·Okay.· And so, you make a report, "Hey, we need
18· been marked as Plaintiff's Exhibit Number 9.· And the            18· to terminate this position, branch manager"?
19· sticker kind of covers the number, but this is                   19· · · A.· ·Uh-huh.
20· Richardson 530.· Have you ever seen this document                20· · · Q.· ·Okay.
21· before?                                                          21· · · · · · · · MR. GARZA:· Is that a "yes"?
22· · · A.· ·It looks familiar.                                      22· · · · · · · · THE WITNESS:· Yes.
23· · · Q.· ·What's your understanding of this document?             23· · · Q.· ·(BY MR. CAMMACK) And -- And does -- Is there
24· · · A.· ·It's an org chart.                                      24· any other capacity that you're aware of that Nick served
25· · · Q.· ·Okay.· And by "org chart," you just mean                25· as VP on the board in -- in his decision-making?


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                         San Antonio, Texas 78232
210-697-3400                                                                                                   210-697-3408                YVer1f
        Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 61 of 346
Ryan Grisard                                                                                              November 28, 2018
                                                                                                             Pages 26 to 29
                                                         Page 26                                                          Page 28
·1· · · A.· ·No.                                                   ·1· that you would have said, "Hey, I'm meeting with Nick
·2· · · Q.· ·Okay.· Was there anything else that you               ·2· and Leslie today"?
·3· reviewed in making your decision to terminate?                 ·3· · · A.· ·Unlikely.
·4· · · A.· ·No.                                                   ·4· · · Q.· ·Okay.· It wouldn't have been in an Outlook
·5· · · Q.· ·Okay.· And it's also my understanding that            ·5· or --
·6· Linda Harvey was involved in the decision to terminate?        ·6· · · A.· ·(Shakes head from side to side).
·7· · · A.· ·Yes.                                                  ·7· · · Q.· ·Okay.· Was that Number 9 I gave you?
·8· · · Q.· ·If you look at the chart, I have her listed           ·8· · · A.· ·It is.
·9· twice, unless there's two Linda Harveys.· I have her           ·9· · · Q.· ·Okay.· If you could come back with me to
10· listed as director of program and policy development           10· Plaintiff's Exhibit Number 1, topic number 5 is benefits
11· above Alan Garza -- or, I'm sorry, above Angie Harris,         11· and pay the employee received or was entitled to.
12· but I also have her listed below Alan Garza, as BSN, RN.       12· · · A.· ·Uh-huh.
13· Is that the same Linda Harvey?                                 13· · · Q.· ·Are you able to testify about that today?
14· · · A.· ·It is.                                                14· · · A.· ·Yes, I am.
15· · · Q.· ·Okay.· What was her role in the decision to           15· · · Q.· ·Okay.· And then, number 6, any prior complaints
16· terminate?                                                     16· of discrimination, wrongful termination and/or
17· · · A.· ·She was just part of the discussion of whether        17· harassment, including those involving the employees
18· or not we could, you know, go without -- you know,             18· and/or supervisors involved in the present matter?
19· eliminate that position and sort of manage it from the         19· · · A.· ·Yes.
20· San Antonio operation.                                         20· · · Q.· ·Number 7, any investigation and/or background
21· · · Q.· ·Do you recall her saying anything else related        21· check conducted involving the employees and/or
22· to that termination decision?                                  22· supervisors involved in the present matter, including
23· · · A.· ·I don't.                                              23· investigations conducted regarding Plaintiff's
24· · · Q.· ·And then, Alan Garza, what was his role in the        24· complaints?
25· decision to terminate?                                         25· · · A.· ·Yes, I can speak to that.

                                                         Page 27                                                            Page 29
·1· · · A.· ·Similar to Linda's.                                   ·1· · · Q.· ·Okay.· I'm going to hand you Plaintiff's
·2· · · Q.· ·Okay.· And where was -- Was -- Where did these        ·2· Exhibit Number 10 and 11.
·3· discussions take place?· Were they in person, were they        ·3· · · · · · · · (Exhibit Nos. 10 and 11 marked.)
·4· on the phone?                                                  ·4· · · Q.· ·(BY MR. CAMMACK) It looks like Ms. Richardson
·5· · · A.· ·Nick, Leslie, and I would have been in person.        ·5· requested her pay stubs on 10, to Sarah Gogo, from
·6· · · Q.· ·Okay.                                                 ·6· December 2016 to February 2017.
·7· · · A.· ·Discussions with Linda and Alan would have been       ·7· · · A.· ·Okay.
·8· over the phone.                                                ·8· · · Q.· ·And it looks like this is after her
·9· · · Q.· ·Okay.· And do you recall what day these               ·9· termination.· It says March 8, 2017, correct?
10· discussions took place?                                        10· · · A.· ·Correct.
11· · · A.· ·I do not.                                             11· · · Q.· ·Okay.· And then, in Number 11, it looks like
12· · · Q.· ·Would there be phone logs related to the phone        12· some pay stubs.· Would you be aware if these were the
13· calls?                                                         13· ones produced to her, the pay stubs?
14· · · A.· ·I would certainly think so.                           14· · · A.· ·Yeah, they look -- they look familiar.
15· · · Q.· ·Okay.· And what -- what phone numbers would you       15· · · Q.· ·Okay.· And would this be an accurate reflection
16· have been calling from?                                        16· of the pay that Ms. Richardson would be receiving at
17· · · A.· ·The -- The main number is (703) 390-2300.             17· that time?
18· · · Q.· ·What were the last four numbers?                      18· · · A.· ·Yes.
19· · · A.· ·2300.                                                 19· · · Q.· ·And do you know if she was entitled to any
20· · · Q.· ·Okay.· And when you say there are call logs, is       20· additional benefits or retirement plans or anything
21· that -- is there actually a separate written log, or           21· that's not reflected on this document?
22· just a record that would have been on the phone?               22· · · A.· ·I see voluntary benefits, I see health
23· · · A.· ·Just a record that would have been on the             23· insurance.· She would have been entitled to contribute
24· phone.                                                         24· to the 401(k) plan.
25· · · Q.· ·Okay.· Would you have had a meeting calendar          25· · · Q.· ·Okay.· But if it's not reflected on here, would

Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                      San Antonio, Texas 78232
210-697-3400                                                                                                210-697-3408              YVer1f
         Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 62 of 346
Ryan Grisard                                                                                                November 28, 2018
                                                                                                               Pages 30 to 33
                                                          Page 30                                                              Page 32
·1· that mean that she's not getting it, or would that be a         ·1· · · Q.· ·Oh.· So, based on his representation, he never
·2· separate document?                                              ·2· said it?
·3· · · A.· ·That would mean she did not elect to have that         ·3· · · A.· ·Correct.
·4· payroll deduction.                                              ·4· · · Q.· ·Okay.· But that's the main reason, because he
·5· · · Q.· ·Okay.· Now, is it your understanding -- or let         ·5· said he didn't do it?
·6· me reword this.                                                 ·6· · · A.· ·Yeah.
·7· · · · · · · · Have there been any prior complaints of           ·7· · · Q.· ·Okay.· If you could look back to Exhibit Number
·8· discrimination made of the supervisors at the New               ·8· 1, topic number 9, any defenses asserted by Defendant,
·9· Braunfels branch?                                               ·9· and then there's 10, the claims made the basis of the
10· · · A.· ·No.                                                    10· present suit.
11· · · Q.· ·Have there been any prior complaints related to        11· · · · · · · · Is -- Is there anything besides -- And I
12· Alan Garza being discriminatory?                                12· think I've already asked this.· I don't mean to be
13· · · A.· ·No.                                                    13· repetitive, but besides the lowering in the census, is
14· · · Q.· ·Have there been any employees that have sent an        14· there any other reason that Ms. Richardson would have
15· email saying, "I feel I've been discriminated against,          15· been terminated?
16· I'm going to resign or quit"?                                   16· · · A.· ·That was the main -- That was the reason.
17· · · A.· ·No.                                                    17· · · Q.· ·Okay.· Now, is it your understanding that there
18· · · Q.· ·Okay.· Are you aware that there's allegations          18· was ever an investigation to her complaints of race
19· that Alan Garza made a comment about Ms. Richardson's           19· prior to her termination or after?
20· afro the same day she was terminated?                           20· · · A.· ·Never an investigation.
21· · · A.· ·I believe I saw that in one of the discovery           21· · · Q.· ·Was there ever -- Did you ever think it was
22· questions or somewhere.                                         22· prudent to make sure that there isn't any discriminatory
23· · · Q.· ·Okay.· Are you aware of any comments that were         23· behavior in the workplace, after she complained?
24· made by Alan that day?                                          24· · · A.· ·Complaint was never received.
25· · · A.· ·No.                                                    25· · · Q.· ·Okay.· And when you say it was never received,

                                                        Page 31                                                                Page 33
·1· · · Q.· ·Are you aware of any statements he made the day        ·1· what do you mean by that?· Do you mean, like, the email
·2· of the termination?                                             ·2· didn't go through?
·3· · · A.· ·No.                                                    ·3· · · A.· ·I can't answer that.· I just know that the --
·4· · · Q.· ·Okay.· So, you wouldn't be privy to any                ·4· that the complaint was never received.
·5· conversations he had that day?                                  ·5· · · Q.· ·So, Sarah Gogo never received that complaint?
·6· · · A.· ·No.                                                    ·6· · · A.· ·That is correct.
·7· · · Q.· ·Okay.· If a former employee -- I believe she           ·7· · · Q.· ·Okay.· And so, if I have dozens of emails
·8· was the -- Christina Hernandez -- had indicated that he         ·8· between Sarah Gogo, some prior to Plaintiff's January
·9· had made such comments, would you have reason to                ·9· 20th email and some post, why would it be that only one
10· disagree with her then?                                         10· email she doesn't receive?
11· · · A.· ·Yeah, I wouldn't believe it.                           11· · · A.· ·I cannot answer that.
12· · · Q.· ·You wouldn't believe that he made those                12· · · Q.· ·So, then, how did you say to me just a few
13· comments?                                                       13· minutes ago, "We had knowledge, prior to terminating
14· · · A.· ·Not at all.                                            14· her, of this email," if the email didn't go through?
15· · · Q.· ·Why not?                                               15· · · · · · · · MR. GARZA:· That's not what he said.
16· · · A.· ·Because I know Alan pretty well, and don't feel        16· · · Q.· ·(BY MR. CAMMACK) What was your testimony then?
17· that he would have made those comments.                         17· · · A.· ·That we had no knowledge of any emails prior to
18· · · Q.· ·Okay.· So, based on you knowing him pretty             18· the decision being made to terminate her.
19· well, you don't think he'd make a comment about                 19· · · Q.· ·Wait a minute.· Your testimony earlier was --
20· Ms. Richardson's hair?                                          20· My understanding of your testimony earlier was, is that
21· · · A.· ·Correct.                                               21· "We became aware of this complaint around the same time
22· · · Q.· ·What about you knowing him well makes you              22· we terminated her."
23· believe that?                                                   23· · · A.· ·After the decision to terminate her.
24· · · A.· ·And he's also told me he hasn't made those             24· · · Q.· ·And how did you become aware of it after the
25· comments.                                                       25· decision?


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                        San Antonio, Texas 78232
210-697-3400                                                                                                  210-697-3408               YVer1f
         Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 63 of 346
Ryan Grisard                                                                                                 November 28, 2018
                                                                                                                Pages 34 to 37
                                                      Page 34                                                                Page 36
·1· · · A.· ·I don't recall.                                        ·1· census issues, to try and help them with their
·2· · · Q.· ·Is it because there was an email that was sent?        ·2· performance prior to termination?
·3· · · A.· ·I don't recall how we were made aware, but Nick        ·3· · · A.· ·Yes.· And we did that.
·4· Tzirimis and I went and sat at Sarah's desk after the           ·4· · · Q.· ·Okay.· But there's just no evidence of that,
·5· decision had been made -- after the termination, and            ·5· correct?
·6· looked through her email.                                       ·6· · · A.· ·I can't believe that there's no evidence of
·7· · · Q.· ·Okay.                                                  ·7· that.
·8· · · A.· ·We looked through her in-box, her trash can,           ·8· · · Q.· ·Okay.· Well, I'll go through some of the emails
·9· you know, every -- every folder in her Outlook, and             ·9· with you related to that, but let's -- let's go through
10· could not find that email.· We asked Sarah about the            10· some more of the topics first.
11· email.· She said she never received it.                         11· · · A.· ·Sure.
12· · · Q.· ·Okay.· What was -- So, what -- what prompted           12· · · Q.· ·Number 11, damages sought by the Plaintiff,
13· you to look for the email, though, if you don't know it         13· including pay and benefits received by Plaintiff and/or
14· exists?                                                         14· to which he or she was entitled or would have been
15· · · A.· ·Again, I don't remember the specifics about it,        15· entitled.· We've already looked at a pay stub and we've
16· whether it was, you know -- I don't remember the                16· already talked about some of the benefits, correct?
17· specifics of what prompted that discussion and us               17· · · A.· ·Correct.
18· looking at the email -- at her Outlook account.                 18· · · Q.· ·Was there any other health benefits, whether it
19· · · Q.· ·Okay.· But the testimony today is -- Because           19· be dental or vision, that she would have had that would
20· you notice I handed you an email that indicates that she        20· not be listed on Exhibit Number 11?
21· received emails post her termination, correct?                  21· · · A.· ·By having the medical deduction, that
22· Including the one with the pay stub Sarah responds to,          22· incorporated vision and dental.
23· right?                                                          23· · · Q.· ·Okay.
24· · · A.· ·Correct.                                               24· · · A.· ·So, it was one bucket, so to speak.
25· · · Q.· ·And then -- I mean, I -- We can spend all day          25· · · Q.· ·When an employee is involuntarily separated

                                                          Page 35                                                               Page 37
·1· going through all the emails in January that were               ·1· from The Med Team --
·2· received by Sarah and responded to.                             ·2· · · A.· ·Uh-huh.
·3· · · A.· ·Sure.                                                  ·3· · · Q.· ·-- are they still entitled to payouts on their
·4· · · Q.· ·Your testimony is, is that that one email              ·4· vacation time?
·5· didn't go through, the one email that was sent about the        ·5· · · A.· ·Yes.
·6· same day the decision was made to terminate her, that           ·6· · · Q.· ·Are they still entitled to payouts on accrued
·7· she complained about race?                                      ·7· PTO?
·8· · · A.· ·My testimony is that we had no knowledge of            ·8· · · A.· ·It's the same thing.
·9· that email prior to making a decision to terminate              ·9· · · Q.· ·Okay.· They're listed as the same thing?
10· Renee.                                                          10· · · A.· ·Yeah.
11· · · Q.· ·Okay.· Now, did the New Braunfels office always        11· · · Q.· ·So, there's not separate holiday pay, vacation
12· have, kind of, some issues with the census?                     12· pay?
13· · · A.· ·Not that I recall.                                     13· · · A.· ·There's separate holiday pay, but PTO is the
14· · · Q.· ·Did they have issues with complying with some          14· only bucket that encompasses your sick and vacation, so
15· of the -- some of, I guess, the parameters needed to be         15· to speak.
16· a successful office?                                            16· · · Q.· ·Okay.· So, any sick leave or vacation pay, that
17· · · A.· ·Not that I recall.                                     17· would have been all encompassed in the PTO?
18· · · Q.· ·Do you recall them having any problems with            18· · · A.· ·Correct.
19· high turnover of employees or clients?                          19· · · Q.· ·Okay.· If you'll look at topic number 13 and
20· · · A.· ·I mean, in our industry, turnover is high in           20· number 14, the identity and facts regarding any and all
21· all locations.                                                  21· employees of Defendant who were demoted, disciplined,
22· · · Q.· ·Okay.                                                  22· suspended, counseled, reprimanded, placed on leave,
23· · · A.· ·It's the nature of the industry.                       23· terminated, discharged and/or laid off within the last
24· · · Q.· ·So, based on the nature of that industry, would        24· 10 years under and for the same policy, procedure, rule
25· it be prudent, then, when you have an employee who had          25· and/or regulation that was utilized and implemented by


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                        San Antonio, Texas 78232
210-697-3400                                                                                                  210-697-3408                YVer1f
         Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 64 of 346
Ryan Grisard                                                                                                  November 28, 2018
                                                                                                                 Pages 38 to 41
                                                          Page 38                                                               Page 40
·1· Defendant with regard to Plaintiff.                               ·1· unwillingness as a branch manager to prioritize and
·2· · · · · · · · The second section of that, or number 14,           ·2· receive specific agency training, and incomplete
·3· is to identify any and all of those employees that were           ·3· personnel records with regard to attendance references,
·4· not disciplined that way, but could have simply been              ·4· office staff references, job descriptions, annual
·5· given a warning, suspended, and/or given other                    ·5· evaluations, and corresponding with verification
·6· disciplinary measures other than termination.· Do you             ·6· documents as per South Texas operations manager's audit.
·7· have knowledge of that?                                           ·7· Is that your understanding of the reason she was placed
·8· · · A.· ·Sure.                                                    ·8· on this PIP?
·9· · · Q.· ·Okay.· Within the last 10 years, what other              ·9· · · A.· ·Yes.
10· branch managers have been terminated for low census?              10· · · Q.· ·Now, attendance references, would that have
11· · · A.· ·Branch managers, none.                                   11· anything to do with recording attendance -- of -- of --
12· · · Q.· ·None.· And have any other branch managers been           12· of what, specifically, if you're aware?
13· given warnings or performance improvement plans as                13· · · · · · · · MR. GARZA:· You said "attendance"?
14· opposed to termination?                                           14· · · · · · · · MR. CAMMACK:· I'm sorry.· "Attendant," I
15· · · A.· ·Not that I'm aware of.                                   15· should be saying.
16· · · Q.· ·Are you familiar with Christina Luna?                    16· · · Q.· ·(BY MR. CAMMACK) Attendant references.· What
17· · · A.· ·Yes.                                                     17· exactly is an attendant reference?
18· · · Q.· ·And is it your understanding that Christina              18· · · A.· ·So, attendants are the employees, the providers
19· Luna was placed on a performance improvement plan?                19· that are out seeing -- doing the hands-on care, seeing
20· · · A.· ·I don't -- I don't recall that.                          20· the patients.· So, to me, if it says attendant
21· · · Q.· ·Okay.· I'm going to hand you --                          21· references, I assume it's a reference check at hire.
22· · · · · · · · MR. CAMMACK:· Do we already have 12 out             22· · · Q.· ·And what does the census particularly gauge?
23· there?· Okay.                                                     23· What -- What is it a census of?
24· · · Q.· ·(BY MR. CAMMACK) I'm going to hand you what's            24· · · A.· ·Your number of billable patients.
25· been marked as Plaintiff's Exhibit Number 13.· You know           25· · · Q.· ·Your number of billable patients.· Okay.· And

                                                            Page 39                                                           Page 41
·1· what, I'm going to mark that one as 12.· I'm sorry.               ·1· then, would this attendant reference, then, have
·2· · · · · · · · (Exhibit No. 12 marked.)                            ·2· anything to do with the number of billable patients?
·3· · · Q.· ·(BY MR. CAMMACK) And this looks like it's the            ·3· · · A.· ·No.
·4· performance improvement plan of Christina Luna, a branch          ·4· · · Q.· ·Okay.· What about EVV in-service, what does
·5· manager, correct?                                                 ·5· that have to do with?· Is that a tracking system?
·6· · · A.· ·Yes.                                                     ·6· · · A.· ·EVV stands for Electronic Visit Verification.
·7· · · Q.· ·And this was given to her July 30th, 2017?               ·7· · · Q.· ·Okay.· And that's visit of the billable
·8· · · A.· ·Looks like it was June 1st of 2017.                      ·8· patients?
·9· · · Q.· ·Oh, I'm sorry.· In the PIP -- I guess I was              ·9· · · A.· ·Correct.
10· looking at the end date.· So, it was about a                      10· · · Q.· ·And it looks like there was a violation of the
11· two-month-long PIP, or 60 days?                                   11· policy related to the electronic visit verification
12· · · A.· ·Correct.                                                 12· in-service.· What -- What does the in-service mean, or
13· · · Q.· ·And Christina Luna was at the Mercedes office,           13· EVV in-service?
14· correct?                                                          14· · · A.· ·That would be when you're training those new
15· · · A.· ·Correct.                                                 15· attendants on using the -- the -- that electronic system
16· · · Q.· ·And that's an office we looked at that had low           16· to capture their time in and time out at the patient's
17· performance -- or low census, correct?                            17· home.
18· · · A.· ·Correct.                                                 18· · · Q.· ·Okay.· And so, their time in and time out is
19· · · Q.· ·It looks like, though, if you look at her PIP,           19· how you actually bill the billable patients?
20· they don't even talk about census in this document,               20· · · A.· ·That's how you pay the attendant and,
21· despite her low census at her office.· Regardless,                21· obviously, yes, how you would also bill the -- for that
22· though, she is being put on a PIP for her failure to              22· patient.
23· comply with Med Team policies and procedures, specific            23· · · Q.· ·Okay.
24· to, it looks like, EVV in-service, unwillingness to               24· · · · · · · · MR. GARZA:· Let's go off the record for a
25· accept her role in completing and maintaining records,            25· second.

Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                         San Antonio, Texas 78232
210-697-3400                                                                                                   210-697-3408               YVer1f
         Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 65 of 346
Ryan Grisard                                                                                                 November 28, 2018
                                                                                                                Pages 42 to 45
                                                         Page 42                                                                Page 44
·1· · · · · · · · MR. CAMMACK:· Okay.· Sure.                        ·1· description, correct?
·2· · · · · · · · THE VIDEOGRAPHER:· We're off the record at        ·2· · · A.· ·Like I said, I -- I -- I would interpret point
·3· 11:34.                                                          ·3· (i), I believe it was, to incorporate that.
·4· · · · · · · · (Recess 11:34 a.m. to 11:37 a.m.)                 ·4· · · Q.· ·Sure.· So, census is retention of billable
·5· · · · · · · · THE VIDEOGRAPHER:· We're back on the              ·5· patients, either the retention of or the growth in the
·6· record at 11:37.                                                ·6· number of billable patients?
·7· · · Q.· ·(BY MR. CAMMACK) All right.· We're back from a         ·7· · · A.· ·Correct.
·8· brief break.· Do you understand that your testimony is          ·8· · · Q.· ·And the census is the way you measure that,
·9· still under oath?                                               ·9· correct?
10· · · A.· ·Yes.                                                   10· · · A.· ·Correct.
11· · · Q.· ·Okay.· If you can look at topic number 15 on           11· · · Q.· ·So, that would be anything related to patient
12· Plaintiff's Exhibit Number 1.· And that's the persons           12· retention numbers or turnover rates, correct?
13· involved in the decision to terminate Plaintiff.· Have          13· · · A.· ·And the financial results of that branch,
14· we already discussed all the people involved?                   14· because a patient leads to sales.
15· · · A.· ·Yes.                                                   15· · · Q.· ·Okay.
16· · · Q.· ·I -- I think I skipped over Ms. Pembrook and           16· · · A.· ·So, as the sales decrease, obviously, they're a
17· her involvement.· Do you know what input she had related        17· correlation to the census decrease.
18· to the termination besides what we've already discussed?        18· · · Q.· ·Sure.· Now, are you aware of -- Now, you know,
19· · · A.· ·Again, she would have been in that meeting with        19· comparators is just a fancy word for -- that lawyers use
20· Nick and -- and myself --                                       20· to say employees that are in similar positions --
21· · · Q.· ·Okay.                                                  21· · · A.· ·Uh-huh.
22· · · A.· ·-- discussing financial performance for each           22· · · Q.· ·-- to, in this case, other branch managers.
23· location for the month.                                         23· Are you aware of the racial background of the other
24· · · Q.· ·Okay.                                                  24· branch managers?· And I can -- I can narrow that down,
25· · · A.· ·And would have been part of that conversation          25· instead of having you guess what race people are.

                                                          Page 43                                                            Page 45
·1· to terminate.                                                   ·1· · · · · · · · Do you know if any of the other branch
·2· · · Q.· ·And then, number 16, any and all discipline,           ·2· managers were black?
·3· performance evaluations, performance, terminations,             ·3· · · A.· ·I don't believe so.
·4· and/or the race of Plaintiff's comparators, to include          ·4· · · Q.· ·Okay.· And certainly, none of the other branch
·5· branch managers in Texas.                                       ·5· managers complained about race discrimination?
·6· · · · · · · · Number 17, any and all census numbers,            ·6· · · A.· ·Not to my knowledge.
·7· patient retention numbers, patient turnover rates,              ·7· · · Q.· ·Okay.· I'm going to hand you what's been marked
·8· compliance with State of Texas requirements, employee           ·8· as Plaintiff's Exhibit --
·9· retention, employee compliance with State requirements,         ·9· · · · · · · · MR. CAMMACK:· I don't even know where I am
10· Electronic Visit Verification implementation, referral          10· now -- 13.· We're finally to actual 13.
11· counts, client discharge numbers, and customer                  11· · · · · · · · (Exhibit No. 13 marked.)
12· complaints at all branches in Texas.                            12· · · Q.· ·(BY MR. CAMMACK) And this is Richardson 119.
13· · · · · · · · I know that's very broad, but do you have         13· Now, it looks like, at the bottom email, on September
14· general knowledge of those topics?                              14· 25th, 2015, Renee Richardson has indicated that there's
15· · · A.· ·I believe so.                                          15· a backlog of approximately 150 employee files that need
16· · · Q.· ·Okay.· And then, I believe number 18, we've            16· to be discharged properly, and that there was an October
17· already gone over the job descriptions and job duties           17· 19th deadline.
18· and job requirements of Plaintiff as a branch manager in        18· · · · · · · · And then, a Colleen Shelton indicated she
19· New Braunfels.                                                  19· can't help because she's got family plans.· Is that your
20· · · A.· ·Yes.                                                   20· understanding of this email chain?
21· · · Q.· ·Outside of that job description, was there any         21· · · A.· ·That's the way I read it.
22· other job duties or job descriptions she would have had?        22· · · Q.· ·Now, what would have caused 150 employee files
23· · · A.· ·Well, again, she would have been responsible           23· to not be properly discharged, and secondary to that,
24· for the census.                                                 24· what is the proper discharging method for an employee
25· · · Q.· ·Sure.· But it's not specified in her job               25· file?


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                        San Antonio, Texas 78232
210-697-3400                                                                                                  210-697-3408                YVer1f
         Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 66 of 346
Ryan Grisard                                                                                                November 28, 2018
                                                                                                               Pages 46 to 49
                                                          Page 46                                                             Page 48
·1· · · A.· ·Well, in our industry, you know, these are             ·1· · · Q.· ·Okay.
·2· hourly attendants, so they apply for a job and they're          ·2· · · · · · · · (Exhibit No. 14 marked.)
·3· available to work.                                              ·3· · · Q.· ·(BY MR. CAMMACK) I'm going to hand you what's
·4· · · Q.· ·Okay.                                                  ·4· been marked as Plaintiff's Exhibit Number 14.· And
·5· · · A.· ·But you may not use them for a period, they go         ·5· there's a sticker on it, but it's Richardson 495 to 496.
·6· out of the country, they go on vacation, but you don't          ·6· And it looks like, if you look at the secondary email,
·7· necessarily discharge them, because they haven't been           ·7· that a Frances Gonzalez sent an email to Alan Garza on
·8· terminated, they're still available to work.                    ·8· October 8th of 2015.· And she was discussing some of the
·9· · · Q.· ·I gotcha.                                              ·9· roles of both Renee Richardson as branch manager, and it
10· · · A.· ·So, at some point throughout the year, we'll go        10· looks like a Norma Leal, L-E-A-L, in her capacity in HR.
11· through, we'll run a query and say, "Okay, you've got           11· It also looks like that they found that the office had
12· these 150 people that haven't worked in a year" --              12· multiple areas where they were not compliant, including,
13· · · Q.· ·Sure.                                                  13· if you look at the first sentence on the -- the last
14· · · A.· ·-- "so shouldn't we go ahead and terminate them        14· paragraph, posters for labor boards in the kitchen/break
15· or discharge them from the system so that they're not on        15· room are not in the view where an applicant applies.
16· the active list to show as available, since, obviously,         16· Besides --
17· they haven't worked in quite some time?"                        17· · · · · · · · MR. GARZA:· It says "posture."
18· · · Q.· ·Okay.                                                  18· · · Q.· ·(BY MR. CAMMACK) I'm sorry.· Posture labor
19· · · A.· ·So, it's not uncommon in our branches to just          19· boards are in the kitchen/break room and not in viewing
20· have employees that are listed as active that really            20· of where the applicant applies.· Did I read that
21· just haven't seen a patient in a while.                         21· correctly?
22· · · Q.· ·And does that impact the overall flow of the           22· · · A.· ·Yes.
23· office when you have a bunch of backlogged employees?           23· · · Q.· ·And what -- what is your definition -- or what
24· · · A.· ·No.                                                    24· is your understanding of what these labor boards that
25· · · Q.· ·Well, let me -- I'm just trying to understand.         25· they're posting are -- or posture of the labor boards?

                                                          Page 47                                                             Page 49
·1· When you have a list of, let's say, 300 names --                ·1· · · A.· ·They would show them what the minimum wage is,
·2· · · A.· ·Uh-huh.                                                ·2· you know, different labor laws for state and federal
·3· · · Q.· ·-- or however many, and I've got 150 on there,         ·3· level that the employer has to comply with.
·4· are these ones that you're -- you're calling or                 ·4· · · Q.· ·So, the required posting for federal and state
·5· contacting to see if they can go see a patient?                 ·5· laws related to discrimination or retaliation haven't
·6· · · A.· ·Probably not.                                          ·6· been properly displayed is what this email indicates,
·7· · · Q.· ·Okay.· So, they're just listed, potentially            ·7· correct?
·8· some, because they were family members and that patient         ·8· · · A.· ·That's what it shows.
·9· has now passed, some because, like you said, they've            ·9· · · Q.· ·Okay.· Do you know if that office ever came
10· gone out of the country?                                        10· into compliance with that?
11· · · A.· ·Yeah.                                                  11· · · A.· ·I'm not sure.
12· · · Q.· ·So, that -- them being on that list and being          12· · · Q.· ·Okay.· But it certainly hasn't been on
13· backlogged, why would there be a stringent deadline to          13· anybody's priority list to make sure that that's been
14· get that cleared up?                                            14· posted, correct?
15· · · A.· ·I don't know why they would have put a                 15· · · A.· ·I can't -- I can't answer that.
16· stringent deadline on that.                                     16· · · Q.· ·Okay.· But it is your understanding that it is,
17· · · Q.· ·Okay.· But -- But to --                                17· in fact, a requirement to have those laws posted so that
18· · · A.· ·Maybe -- Maybe the -- You know, back then, we          18· employees have knowledge of discrimination retaliation?
19· were paper, so maybe the filing cabinets were getting           19· · · · · · · · MR. GARZA:· I'll object on the basis that
20· full and they wanted to clean up some filing cabinet            20· it asks him as a nonexpert to make a legal conclusion.
21· space.· I can't answer as to why.                               21· · · Q.· ·(BY MR. CAMMACK) Okay.· Is it your
22· · · Q.· ·Okay.· So, overall, though, in your opinion,           22· understanding, though, as VP, in your position, that you
23· that wouldn't be something related to issues with the           23· are required to post that for employees to have
24· census or performance of the office?                            24· knowledge of and view?
25· · · A.· ·Not at all.                                            25· · · A.· ·I believe so.


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                       San Antonio, Texas 78232
210-697-3400                                                                                                 210-697-3408               YVer1f
        Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 67 of 346
Ryan Grisard                                                                                                November 28, 2018
                                                                                                               Pages 50 to 53
                                                       Page 50                                                                 Page 52
·1· · · Q.· ·Okay.· Now, you said that the EVV system would        ·1· · · A.· ·Yeah.
·2· not have affected census if there were issues with it?         ·2· · · Q.· ·Do you know what steps were taken to add to the
·3· · · A.· ·No.                                                   ·3· referral count or to the marketing?
·4· · · Q.· ·Okay.· What about marketing, would marketing          ·4· · · A.· ·I don't recall.
·5· have a reflection on the census or the number of               ·5· · · Q.· ·Okay.
·6· patients you received?                                         ·6· · · · · · · · MR. GARZA:· And let me just ask, would you
·7· · · A.· ·Sure.                                                 ·7· speak up a little bit, because I -- I can't hear you.
·8· · · Q.· ·Okay.                                                 ·8· I'm a little bit old.
·9· · · · · · · · (Exhibit No. 15 marked.)                         ·9· · · · · · · · THE WITNESS:· Sure.
10· · · Q.· ·(BY MR. CAMMACK) I'm going to hand you what's         10· · · · · · · · MR. GARZA:· And -- And make sure that --
11· been marked Plaintiff's Exhibit Number 15.· This is an         11· that you don't say "uh-huh" or "huh-uh," because
12· email from Alan Garza to Renee Richardson, and this is         12· that's -- that's causing some difficulty.· It has to be
13· in reference to a Rae Cazares, C-A-Z-A-R-E-S.· Do you          13· a word response, please.· Thank you.
14· know who Rae Cazares is?                                       14· · · · · · · · THE WITNESS:· Got it.
15· · · A.· ·I do.                                                 15· · · Q.· ·(BY MR. CAMMACK) Do you know if they ever hired
16· · · Q.· ·And it looks like Rae had expressed an interest       16· an administrative coordinator before she was separated
17· in becoming an administrative coordinator, as well as          17· from the company?
18· her role as a marketing person -- position.                    18· · · A.· ·Before who was separated from the company?
19· · · A.· ·Okay.                                                 19· · · Q.· ·Rae Cazares.
20· · · Q.· ·Do you know if she currently is employed as an        20· · · A.· ·I don't recall.
21· administrative coordinator?                                    21· · · Q.· ·Okay.
22· · · A.· ·She's not currently employed with The Medical         22· · · · · · · · (Exhibit No. 16 marked.)
23· Team.                                                          23· · · Q.· ·(BY MR. CAMMACK) I'm going to hand you what's
24· · · Q.· ·Okay.· Did she ever leave her role in marketing       24· been marked as Plaintiff's Exhibit Number 16.· And this
25· with The Medical Team?                                         25· is an email from Alan Garza to Renee Richardson on

                                                         Page 51                                                            Page 53
·1· · · A.· ·She got dragged into the office quite often to        ·1· March 23rd, 2016.· Rae is responding to Renee's
·2· help in some administrative coordinator roles.                 ·2· inquiries related to moving Rae into the administrative
·3· · · Q.· ·Okay.· Was she, though, for the New Braunfels         ·3· coordinator position.· And he indicates that "Rae is a
·4· branch, was it her main role to -- to do marketing or --       ·4· valued employee at a high level of pay with the
·5· · · A.· ·That was supposed to be her main role, yes.           ·5· expectation of helping us to grow our business."· He
·6· · · Q.· ·Okay.· And when you say "supposed to be," it          ·6· also indicates that her reducing her marketing hours to
·7· ended up not being or...                                       ·7· move into this administrative role would not help the
·8· · · A.· ·Quite often, she ended up getting dragged into        ·8· census or revenue.· Is that your understanding of that
·9· the office to do an admin coordinator role.                    ·9· first paragraph?
10· · · Q.· ·Okay.· And what -- Why was she being dragged in       10· · · A.· ·Yes, it is.
11· that capacity?· Was there a specific reason or specific        11· · · Q.· ·Okay.· He indicates, in the -- the last
12· person requesting her to do so?                                12· highlighted section, that they should -- him and
13· · · A.· ·They didn't have that position filled.                13· Ms. Richardson should come up with a time to discuss
14· · · Q.· ·Okay.· So, it was a lack of actually having an        14· their marketing strategy so they could increase the
15· administrative coordinator there?                              15· client census as well as revenue.· Is that your
16· · · A.· ·Correct.                                              16· understanding of that paragraph?
17· · · Q.· ·Now, it -- it looks like Alan Garza is                17· · · A.· ·Yes.
18· acknowledging, on March 16th of 2016, that Rae is              18· · · Q.· ·Okay.· Do you know if they ever had that
19· contributing in her marketing role, but the referral           19· meeting to discuss their marketing strategy, or would
20· counts aren't as exciting as we would like.· Is the            20· you have been involved in that meeting?
21· referral count -- does that affect the census?                 21· · · A.· ·I wouldn't have been involved in that meeting.
22· · · A.· ·It does.                                              22· · · Q.· ·Okay.· Do you know, was Rae voluntarily
23· · · Q.· ·And so, as of March 16, 2016, they're --              23· separated or was she terminated?
24· they're not getting the referral count or the marketing        24· · · A.· ·I think she voluntarily resigned.
25· that they want, correct?                                       25· · · Q.· ·Okay.· Do you know if she was ever disciplined

Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                       San Antonio, Texas 78232
210-697-3400                                                                                                 210-697-3408                YVer1f
         Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 68 of 346
Ryan Grisard                                                                                              November 28, 2018
                                                                                                             Pages 54 to 57
                                                        Page 54                                                             Page 56
·1· for reasons related to census?                                  ·1· · · A.· ·That you're saying that's her response to --
·2· · · A.· ·I do not know.                                         ·2· · · Q.· ·Correct.
·3· · · Q.· ·Okay.· Do you know if she was ever told that,          ·3· · · A.· ·-- these -- Okay.
·4· "Hey, look, you've really got to pick up your marketing,        ·4· · · Q.· ·Okay.· She indicates that she has doubts of the
·5· our census and revenue's bad, or not where we want it to        ·5· business growing due to high turnover rate with PCAs.
·6· be"?                                                            ·6· What's a PCA?
·7· · · A.· ·Yeah, I'm pretty confident, based on these             ·7· · · A.· ·Personal care attendant.
·8· emails, she was told.                                           ·8· · · Q.· ·And are those the ones that are getting --
·9· · · Q.· ·Okay.· But you don't have specific knowledge           ·9· they're going out and visiting the billable patients --
10· outside of these emails between Renee and Alan that she         10· or the patients with billable hours?
11· was informed, correct?                                          11· · · A.· ·Yes.
12· · · A.· ·No.                                                    12· · · Q.· ·Okay.· So, she's indicating we have unstaffed
13· · · Q.· ·Okay.· I'm handing you what's been marked as           13· clients who are tired of waiting on the PCAs, so they
14· Plaintiff's Exhibit Number 17.                                  14· transfer.
15· · · · · · · · (Exhibit No. 17 marked.)                          15· · · A.· ·Okay.
16· · · Q.· ·(BY MR. CAMMACK) And my understanding of this          16· · · Q.· ·Is that pretty common in your industry?
17· email is that Ms. Richardson took the previous exhibit,         17· · · A.· ·High turnover is common in our industry.
18· or Number 16, and she wrote in her responses, indicating        18· · · Q.· ·Is that part of a concern about the rate of
19· on the left-hand side "Alan," what he said, and then            19· pay?
20· writing "Renee" for her response.· And this was sent            20· · · A.· ·It can be.
21· March 24th, 2016.· Is that your understanding of this           21· · · Q.· ·What are other reasons that you can have high
22· document?                                                       22· turnover?
23· · · · · · · · MR. GARZA:· Hold on.                              23· · · A.· ·Benefits, family members, not enough hours, you
24· · · · · · · · THE WITNESS:· I don't understand the              24· know.
25· question.                                                       25· · · Q.· ·Well, what she indicates here is -- part of it

                                                          Page 55                                                          Page 57
·1· · · Q.· ·(BY MR. CAMMACK) Sure.· Sure.· Have you ever           ·1· is also -- Did I cut you off?· I'm sorry.
·2· seen this email before?                                         ·2· · · A.· ·No, I think I was -- I was finished.
·3· · · A.· ·I have not.                                            ·3· · · Q.· ·Okay.· She also indicates some of the patients,
·4· · · Q.· ·Okay.· Renee is responding to Exhibit                  ·4· they're going to expire, they're -- they're providing
·5· Number 16.· What -- What she's done is, it looks like           ·5· care to them, correct, so there's going to be -- the
·6· she has taken specific paragraphs out of Exhibit 16.            ·6· census will change due to that, correct?
·7· For instance, you'll look, the first paragraph he starts        ·7· · · A.· ·When someone passes away?
·8· with, "I don't think this is the best move for MTI," and        ·8· · · Q.· ·Yes.
·9· then his next paragraph on Exhibit 16 starts with, "We          ·9· · · A.· ·Yeah.
10· should currently have an active ad out."· Is that what          10· · · Q.· ·And then, she also indicates some of these
11· it looks like on Exhibit 16?                                    11· patients are moved to long-term care facilities.· That
12· · · A.· ·Sure.                                                  12· can also affect the census?
13· · · Q.· ·Now, if you look over here, the first paragraph        13· · · A.· ·(Nods head up and down).
14· is the same, "I don't think this is the best move for           14· · · Q.· ·Okay.· You have problems that, unfortunately,
15· MTI," and it's kind of cut off, but it looks like LAN,          15· some of the PCAs are not reliable, she indicates that,
16· for Alan, is written right to the left of that paragraph        16· as well?
17· on 17.                                                          17· · · A.· ·Okay.
18· · · A.· ·Okay.                                                  18· · · Q.· ·And then, of course, we discussed the benefits
19· · · Q.· ·And then, underneath it is a different                 19· and pay also add to a turnover rate?
20· paragraph from the other exhibit.· "Renee" is written           20· · · A.· ·Okay.
21· next to that.· Do you see that on 17?                           21· · · Q.· ·Were any of these things discussed as potential
22· · · A.· ·I do.                                                  22· reasons that the census was low in the decision to
23· · · Q.· ·Okay.· So, that's her rebuttal or her response         23· terminate Ms. Richardson?
24· to his questions.· Is that -- Does that seem more               24· · · A.· ·They were not discussed at the corporate office
25· apparent, the way I've worded it now?                           25· level.

Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                      San Antonio, Texas 78232
210-697-3400                                                                                                210-697-3408              YVer1f
         Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 69 of 346
Ryan Grisard                                                                                                 November 28, 2018
                                                                                                                Pages 58 to 61
                                                          Page 58                                                               Page 60
·1· · · Q.· ·Okay.· But that would have been a daily                ·1· April 1st of 2016 to Alan some of the reasons that
·2· consideration by any branch manager, correct?                   ·2· they've had clients discharged.· And what she indicates,
·3· · · A.· ·Yes.· And I believe Alan and Renee would have          ·3· for instance, on the beginning of the second paragraph,
·4· had those conversations.                                        ·4· is that some of the discharges are due to death.· For
·5· · · Q.· ·Okay.· Now, it looks like she also recommends          ·5· instance, they had 17 clients pass away in December,
·6· an employee incentive or recognition plan beyond the one        ·6· some have transferred due to EVV-related issues because
·7· that was already in place.· Do you know if she ever             ·7· attendants are not getting paid, some are due to clients
·8· implemented an employee incentive program?                      ·8· being transferred due to relocation, some due to higher
·9· · · A.· ·I'm not sure.· I don't -- I don't -- I don't           ·9· pay, some due to constant changes because they are not
10· recall.                                                         10· being permanently staffed, what we've already discussed,
11· · · Q.· ·Okay.· So, if you go down to the paragraph that        11· long-term care facilities where some clients have been
12· starts with, "We should currently have an active ad             12· moved, and then at least two or three cases where
13· out," by Alan --                                                13· clients were abusive to the PCAs.
14· · · A.· ·Okay.                                                  14· · · · · · · · Do you know -- And if you notice, this is
15· · · Q.· ·-- her response is, "Yes, there is an ad out           15· in response to Alan's email that, hey, look, in December
16· and I've scheduled a couple of interviews."· So, he's           16· we had a huge drop in clients, so did we in January and
17· asking her, as part of her role to -- to respond to             17· February, in his first sentence to -- to Renee and Rae.
18· business growth is to get an ad out, and she's indicated        18· Do you know, at this time, if she was given any
19· she's already done that, correct?                               19· discipline for the drop in census?
20· · · A.· ·That's what she's indicating, yes.                     20· · · A.· ·I don't know.
21· · · Q.· ·Okay.· Now, if you turn to the next page, it           21· · · Q.· ·Okay.· But certainly, here, there's nothing to
22· looks like, again, it begins with Alan's comments from          22· indicate that she was disciplined for this almost
23· 16, "Let's come up with a few dates to meet and discuss         23· 10 percent drop in clients in a couple of months?
24· our marketing strategy."                                        24· · · A.· ·Correct.
25· · · · · · · · And it looks like her response is, "I             25· · · Q.· ·Okay.· What is MCOs?

                                                        Page 59                                                              Page 61
·1· believe it would be to our advantage to meet to discuss         ·1· · · A.· ·Managed care organization.
·2· the expected census, revenue, and objectives for this           ·2· · · Q.· ·Okay.· And what specifically is a managed care
·3· branch."· Is that your understanding of her response?           ·3· organization?
·4· · · A.· ·Uh-huh.                                                ·4· · · A.· ·Insurance company, like Superior, Amerigroup --
·5· · · Q.· ·And again, you would --                                ·5· · · Q.· ·Okay.
·6· · · A.· ·Yes.                                                   ·6· · · A.· ·-- United Healthcare.
·7· · · · · · · · MR. GARZA:· Yes?                                  ·7· · · Q.· ·How would The Med Team be able to enforce a
·8· · · · · · · · THE WITNESS:· Yes.                                ·8· managed care organization to move faster in getting
·9· · · Q.· ·(BY MR. CAMMACK) And I'm sorry, I should have          ·9· authorizations for rendering services?
10· asked you to clarify, as well.· But do you -- And you           10· · · A.· ·How would they be able to enforce it?
11· already testified you're not privy to those meetings,           11· · · Q.· ·Yeah.· I guess, how do they get, let's say,
12· though, right?                                                  12· TDADS or MCOs to move faster in authorizing services
13· · · A.· ·No.                                                    13· being rendered?
14· · · Q.· ·Okay.                                                  14· · · · · · · · MR. GARZA:· What's TDADS?· I'm sorry, I
15· · · · · · · · MR. GARZA:· What was your last response?          15· didn't understand.· You said TDADS?
16· · · · · · · · THE WITNESS:· Yes.· Oh.· Which question?          16· · · · · · · · MR. CAMMACK:· Yeah, T-D-A-D-S, Texas
17· · · · · · · · MR. CAMMACK:· I'm not sure.                       17· Department of Aging and Disability Services, I believe.
18· · · · · · · · (Requested portion was read.)                     18· · · · · · · · MR. GARZA:· Okay.· Thank you.
19· · · · · · · · MR. CAMMACK:· Okay.                               19· · · · · · · · THE WITNESS:· Well, how they get them to
20· · · · · · · · MR. GARZA:· Again, I can't hear.                  20· move any faster, I can't answer to that.· I mean -- But
21· · · · · · · · (Exhibit No. 18 marked.)                          21· there's a process in place to submit paperwork to get
22· · · Q.· ·(BY MR. CAMMACK) All right.· I'm going to hand         22· them to authorize the services.
23· you what's been marked as Plaintiff's Exhibit Number 18.        23· · · · · · · · (Exhibit No. 19 marked.)
24· Number 18 is an email chain between Renee Richardson and        24· · · Q.· ·(BY MR. CAMMACK) Okay.· I'm going to hand you
25· Alan Garza.· It looks like Renee is indicating on               25· what's been marked as Plaintiff's Exhibit Number 19.


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                        San Antonio, Texas 78232
210-697-3400                                                                                                  210-697-3408                YVer1f
         Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 70 of 346
Ryan Grisard                                                                                                  November 28, 2018
                                                                                                                 Pages 62 to 65
                                                            Page 62                                                           Page 64
·1· This is an email chain between Alan Garza and Renee               ·1· hourly or salary?
·2· Richardson on April 28, 2016.· And of the past few                ·2· · · A.· ·Salary.
·3· exhibits, this is the first email that's post her April           ·3· · · Q.· ·Did you say salary?
·4· 2016 performance evaluation.                                      ·4· · · A.· ·Salary.
·5· · · A.· ·Okay.                                                    ·5· · · Q.· ·Okay.· What's Workuments?
·6· · · Q.· ·So, Alan is indicating to Renee that, it looks           ·6· · · A.· ·It's an HRIS platform.
·7· like related to referrals, "Okay, great.· These numbers           ·7· · · Q.· ·What does that mean?
·8· are outstanding.· We need to have the MCOs or TDADS" --           ·8· · · A.· ·It's basically a human resource product that
·9· T-D-A-D-S -- "to move a little faster in getting the              ·9· will manage your demographic information if you were to
10· authorization out to us so that we can begin rendering            10· move, manage your onboarding, manage your, you know, tax
11· services."                                                        11· forms, you can look up your pay stubs in there.· So,
12· · · · · · · · Do you know what he's referring to then by          12· anything related to your employment changes is kind of
13· getting the authorization out to them faster?                     13· managed by an HRIS system.
14· · · A.· ·So, there's a process in place where we submit           14· · · Q.· ·Is that still what you-all have in place today?
15· paperwork to the MCO or TDADS, saying, "This patient has          15· · · A.· ·Workuments is what we have in place today.
16· elected Med Team, Inc.· Here is the" -- I don't know the          16· · · Q.· ·Okay.· But that has nothing -- That's -- That's
17· number of the form, but there's a form number you fill            17· on the HR side for track- -- I can log into it and say,
18· out, requesting services and a certain number of hours,           18· "Hey, look, I -- I took three days off," or "I should
19· so like a care plan.· And then the person at the MCO or           19· have an hour in overtime," or anything like that?
20· TDADS reviews that documentation and sends you back an            20· · · A.· ·Request PTO, yeah.
21· authorization -- paper authorization saying, "Med Team,           21· · · Q.· ·Okay.
22· Inc. is authorized, with MPI number 123, to see                   22· · · A.· ·It's...
23· Ms. Jones for 30 hours a week, and here are the services          23· · · Q.· ·But that doesn't track anything related to
24· that you need to render."                                         24· census or turnover or anything like that.· It's all
25· · · Q.· ·Okay.· So, this email is indicating, as far as           25· employee benefits or time off or stuff like that?

                                                         Page 63                                                                Page 65
·1· getting the paperwork together to them, you've just got           ·1· · · A.· ·Correct.
·2· to get them out to them quick, but it's not indicating,           ·2· · · Q.· ·Okay.
·3· "Hey, look, we can give TDADS a call and they'll move             ·3· · · · · · · · (Exhibit No. 20 marked.)
·4· faster."· That's just based on them once we get the               ·4· · · Q.· ·(BY MR. CAMMACK) I have what's been marked as
·5· paperwork to them, right?                                         ·5· Plaintiff's Exhibit Number 20.· Okay.· So, this is kind
·6· · · A.· ·Yeah.· I mean, I assume there's a -- there               ·6· of like that one where some were on 16 and some were on
·7· could be a follow-up step where you call the case                 ·7· 17.
·8· manager and follow up and say, "Did you get the                   ·8· · · A.· ·Okay.
·9· paperwork," you know, "What's the status of the                   ·9· · · Q.· ·So, I'm going to go ahead and mark 20 and hand
10· authorization?"                                                   10· it to you.
11· · · Q.· ·Okay.· What -- What is the SAM system, as well?          11· · · A.· ·It correlates to 19 or...
12· · · A.· ·That's a -- It's a niche product for home                12· · · Q.· ·Well, I'm about to give you 21, as well.
13· health agencies.· So, it's a scheduling/billing                   13· · · A.· ·Oh, I'm sorry.
14· platform, sort of like our operating system, to manage            14· · · · · · · · (Exhibit No. 21 marked.)
15· the day-to-day scheduling and billing activities.                 15· · · Q.· ·(BY MR. CAMMACK) And here is 21.· Now, on
16· · · Q.· ·Okay.· Now, if he's indicating to her that the           16· Number 20, this is an email from Leslie Pembrook on
17· referral numbers or the data tracking referrals is --             17· June 7, 2016 to Renee Richardson, to Kimberly Rhodes,
18· the numbers are outstanding, is it your impression that           18· and cc'ing Alan R. Garza.· The subject is "Recruiting &
19· he's -- he's impressed with what Renee Richardson is              19· Marketing Proposals."
20· getting accomplished or with the numbers?                         20· · · · · · · · MR. GARZA:· Is that Exhibit 20?
21· · · A.· ·Sure.                                                    21· · · · · · · · MR. CAMMACK:· Yes, Exhibit 20.
22· · · Q.· ·Okay.· Do you know if she was ever switched              22· · · · · · · · MR. GARZA:· Okay.
23· from salary to hourly?                                            23· · · · · · · · MR. CAMMACK:· Or did I --
24· · · A.· ·She was not.                                             24· · · · · · · · THE WITNESS:· Yeah.
25· · · Q.· ·Okay.· Is it your understanding that she was             25· · · Q.· ·(BY MR. CAMMACK) Yeah, okay.· And it looks like


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                         San Antonio, Texas 78232
210-697-3400                                                                                                   210-697-3408               YVer1f
         Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 71 of 346
Ryan Grisard                                                                                                 November 28, 2018
                                                                                                                Pages 66 to 69
                                                           Page 66                                                              Page 68
·1· Leslie is indicating a few things she'd like to have             ·1· · · A.· ·Okay.
·2· knowledge of and she's got a list of five things at the          ·2· · · Q.· ·What is a preferred employee?
·3· top.· One is how much does McDonald's offer, starting            ·3· · · A.· ·I would assume it was a family member.
·4· pay in New Braunfels; number 2 is what's the approximate         ·4· · · Q.· ·Okay.· So, it's the same thing?
·5· number of cases staffed by family members; 3 is who are          ·5· · · A.· ·Yeah.
·6· our top three competitors; 4 is are we actively                  ·6· · · Q.· ·And then, it looks like the comparable rates of
·7· recruiting, and how do we track how many applicants are          ·7· your comparators, Kindred at Home paid 9.15 at the time,
·8· coming in; and 5 is what are they doing to be in the             ·8· Girling Health, which is G-I-R-L-I-N-G, paid 8, and
·9· community or involved in the community, with regular             ·9· Right at Home paid 9.· Do you know if you ever lost --
10· events, including -- she's requesting Rae's input on --          10· or would you be privy to conversations about how many
11· on what they're doing and what they have planned.· Is            11· employees were lost to any of those comparators based on
12· that your understanding of these five areas?                     12· rate of pay?
13· · · A.· ·Yes.                                                    13· · · A.· ·I wouldn't.
14· · · Q.· ·Okay.                                                   14· · · Q.· ·Okay.· Now, did Rae Cazares, did she work
15· · · · · · · · MR. GARZA:· Just to clarify, in number 3,          15· directly under Ms. Richardson?
16· you say "who are our top three competitors," but that's          16· · · A.· ·Yes.
17· not exactly what that says.                                      17· · · Q.· ·And would it have been both her and
18· · · · · · · · MR. CAMMACK:· Oh, sure.· Sure.                     18· Ms. Richardson's job to recruit and to market?
19· · · · · · · · MR. GARZA:· What are they offering as              19· · · A.· ·Yes.
20· rates.                                                           20· · · Q.· ·Was it primarily Rae's goal, though -- or role?
21· · · · · · · · MR. CAMMACK:· That -- That's correct.              21· · · A.· ·The day-to-day function with the oversight
22· Yeah.· So, what are our top competitors offering to new          22· of -- and guidance of Renee.
23· hires, that's correct.· Thank you.                               23· · · Q.· ·Sure.· But I guess what I mean is, Rae has a
24· · · Q.· ·(BY MR. CAMMACK) Now, if you turn to the second         24· duty to recruit and to be the marketer, correct?
25· page of Exhibit Number 277 [sic], it looks like, on              25· · · A.· ·Uh-huh.

                                                        Page 67                                                                 Page 69
·1· June 7th -- Well, is that June -- I'm sorry -- on June           ·1· · · Q.· ·And then, if Rae is insufficient in those
·2· 14th, Alan Garza provided a response.                            ·2· duties, does that fall on Rae or does that fall on the
·3· · · · · · · · MR. GARZA:· Hold on a second.· You said            ·3· whole team?
·4· Exhibit 277.                                                     ·4· · · A.· ·The whole team.
·5· · · · · · · · MR. CAMMACK:· I'm sorry.· Let me -- Let me         ·5· · · Q.· ·Okay.· So, when Ms. Richardson's office is low
·6· start that whole thing over.                                     ·6· on census, does that also fall on Alan Garza, as well?
·7· · · Q.· ·(BY MR. CAMMACK) If you look at Exhibit 21,             ·7· · · A.· ·He would have some -- I mean, he would -- he --
·8· which is -- starts with Richardson 277 and goes to               ·8· he would be responsible for, yeah, helping -- give them
·9· Richardson 279, at the bottom of 277, it looks like the          ·9· some guidance to grow the census.
10· beginning of the same question number 1, "What is                10· · · Q.· ·Do you know if either Rae or Alan were
11· McDonald's offering?"                                            11· disciplined related to the census at the New Braunfels
12· · · A.· ·Uh-huh.                                                 12· office?
13· · · Q.· ·And the answer on the next page looks like              13· · · A.· ·I do not know.
14· McDonald's pays between 7.25 and $9 per hour.· Do you            14· · · Q.· ·But you would have knowledge if they had been
15· know how much PCAs are paid in the New Braunfels branch,         15· disciplined, correct?
16· on average?                                                      16· · · A.· ·Alan, yes, I would have knowledge of.· Renee,
17· · · A.· ·Back then?                                              17· not necessarily.
18· · · Q.· ·Uh-huh.                                                 18· · · Q.· ·Okay.· But to your memory, he was never
19· · · A.· ·Eight and a quarter an hour.                            19· disciplined related to anything related to census,
20· · · Q.· ·Eight and a quarter?· So, comparable to the --          20· correct?
21· the McDonald's rate?                                             21· · · A.· ·Not that I recall.
22· · · A.· ·Yeah.                                                   22· · · Q.· ·Okay.· We can go back to Exhibit 1.· Now,
23· · · Q.· ·Okay.· And number 2, it looks like there's an           23· Ms. -- Looking at Number 21, Ms. Richardson never signed
24· estimate of about 60 percent of the PCAs are family              24· any form of a release, did she, related to her
25· members or preferred employees?                                  25· termination?


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                         San Antonio, Texas 78232
210-697-3400                                                                                                   210-697-3408               YVer1f
         Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 72 of 346
Ryan Grisard                                                                                                 November 28, 2018
                                                                                                                Pages 70 to 73
                                                        Page 70                                                                 Page 72
·1· · · A.· ·No, she did not.                                        ·1· use if she woke up sick that morning?
·2· · · Q.· ·Okay.· And it looks like my 20, 21 again become         ·2· · · A.· ·Right.
·3· 20 and 21.· Let me ask you this, though, related to the          ·3· · · Q.· ·Okay.· If you'll look at topic number 22, the
·4· next two topics.· Have we already listed all of                  ·4· existence of any documents in Plaintiff's requests for
·5· Plaintiff's supervisors?                                         ·5· production sent to Defendant.· I'm also going to ask you
·6· · · A.· ·I believe so.                                           ·6· about this in conjunction with 25, on the next page,
·7· · · Q.· ·Okay.· Any of those other supervisors would             ·7· the -- the methods of search for documents requested,
·8· have been responded to in discovery, correct?                    ·8· and then 26, the identification of persons involved in
·9· · · A.· ·Yes.                                                    ·9· the search for documents requested in Plaintiff's
10· · · Q.· ·I have listed a Eileen McCleary as an                   10· requests for production.
11· administrator when Plaintiff was hired.· Was she one of          11· · · · · · · · MR. GARZA:· Before we get involved -- into
12· her supervisors?                                                 12· that, could we take about a five-minute break?
13· · · A.· ·She would have been at some point during her            13· · · · · · · · MR. CAMMACK:· Sure.
14· employment.                                                      14· · · · · · · · MR. GARZA:· Thanks.
15· · · Q.· ·Was she involved in any way with the decision           15· · · · · · · · THE VIDEOGRAPHER:· We're off the record at
16· to terminate?                                                    16· 12:15.
17· · · A.· ·No.                                                     17· · · · · · · · (Recess 12:15 p.m. to 12:22 p.m.)
18· · · Q.· ·Okay.· And how about Christina Hernandez?               18· · · · · · · · THE VIDEOGRAPHER:· We're back on the
19· · · A.· ·If I believe the chronological order, Christina         19· record at 12:22.
20· Hernandez replaced Eileen McCleary.                              20· · · Q.· ·(BY MR. CAMMACK) Now, as to 22, 25, and 26,
21· · · Q.· ·Okay.                                                   21· before I ask you questions about it, I don't want to
22· · · A.· ·So they both would have, at some point, been            22· know confidential communications with your attorney, I
23· involved in her employment.                                      23· don't want to know any information related to that in
24· · · Q.· ·Would she have been involved in the decision to         24· the search for documents.· I just want to know your
25· terminate?                                                       25· understanding of the process of what was done to respond

                                                           Page 71                                                           Page 73
·1· · · A.· ·No.                                                     ·1· to our requests for production, and who was involved
·2· · · Q.· ·I have listed a Freddy Waters.· Was he involved         ·2· that wasn't part of the legal team, and how you went to
·3· at all in the decision to terminate?                             ·3· identify those documents.
·4· · · A.· ·He wasn't employed at that time.                        ·4· · · A.· ·Okay.· So, when we got the request to keep all
·5· · · Q.· ·Okay.· How about Brian Deaver?                          ·5· documentation related to the case, Nhan Nguyen, who is
·6· · · A.· ·Also wasn't employed at that time.                      ·6· our director of IT --
·7· · · Q.· ·Okay.· Now, is it your understanding that               ·7· · · Q.· ·Okay.
·8· Ms. Richardson -- that some people came to talk to               ·8· · · A.· ·-- it's N-H-A-N, N-G-U-Y-E-N -- was notified
·9· Ms. Richardson about her termination, but she wasn't             ·9· to, you know, back up the server, back up the emails, to
10· present because she was out with a stomach bug?                  10· keep all documentation related to the lawsuit.
11· · · A.· ·That's correct.                                         11· · · Q.· ·Okay.· And then, was a search conducted by
12· · · Q.· ·Okay.· Do you know if that leave was approved           12· yourself, or do you know what individuals were involved
13· that she was out for?                                            13· in that search?
14· · · A.· ·I mean, I don't think it was preapproved.               14· · · A.· ·No.· Nhan would have done the search of
15· · · Q.· ·Okay.                                                   15· documentation.· Like I said earlier, Nick and I sat down
16· · · A.· ·But it's part of your PTO bucket, so, sort of,          16· at Sarah's computer and searched through her Outlook
17· by default, it's approved, it's just not -- it wasn't            17· email --
18· preapproved.· There was no knowledge that she wasn't             18· · · Q.· ·I got --
19· going to be there.                                               19· · · A.· ·-- Outlook to -- to look for that specific
20· · · Q.· ·Okay.· But certainly, it wasn't part of the             20· email, and it did not -- it wasn't present.
21· decision to terminate her that she wasn't there that             21· · · Q.· ·Okay.
22· morning?                                                         22· · · A.· ·I'm not sure what specific documents you're
23· · · A.· ·No.                                                     23· referring to in your question.
24· · · Q.· ·Okay.· And if she had accrued PTO, that would           24· · · Q.· ·Sure.· I meant in general.· When you get this
25· have been something that would have been acceptable to           25· requests for production, what, kind of, was the process


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                         San Antonio, Texas 78232
210-697-3400                                                                                                   210-697-3408               YVer1f
         Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 73 of 346
Ryan Grisard                                                                                              November 28, 2018
                                                                                                             Pages 74 to 77
                                                          Page 74                                                          Page 76
·1· on it?· I think I got an understanding.· You-all                ·1· · · A.· ·Correct.
·2· actually went through Sarah's emails, yourself and Nick,        ·2· · · Q.· ·Were you notified or do you know who was
·3· and then IT also put a hold on documents so you-all             ·3· specifically notified, "Hey, she's not here today"?
·4· could make that search.                                         ·4· · · A.· ·We were notified.· That would have been Alan
·5· · · A.· ·That's correct.                                        ·5· Garza and I believe her name was Heather Siegmund --
·6· · · Q.· ·Okay.· And other than that, let's say, for             ·6· · · Q.· ·Okay.
·7· instance, Ms. Richard's personnel file, is that -- is           ·7· · · A.· ·-- was the HR person in Texas at that time
·8· that digital, is that in a file cabinet?· How is that           ·8· prior to Tia, and they went on two occasions to do the
·9· stored?                                                         ·9· termination and she wasn't there on two consecutive
10· · · A.· ·It's in a file cabinet.                                10· days, so they went back a third time the following week
11· · · Q.· ·Okay.· Does she have one personnel file or a           11· to terminate Ms. Richardson.
12· second separate one for medical records?                        12· · · Q.· ·Okay.· So, they go back twice.· And you said
13· · · A.· ·She has one personnel file.                            13· Heather Siegmund?
14· · · Q.· ·Okay.· And -- And that document would have             14· · · A.· ·Heather Siegmund.
15· already been produced in the file itself?                       15· · · Q.· ·And how is her name spelled, if you know?
16· · · A.· ·That's correct.                                        16· · · A.· ·S-I-E-G-M-U-N-D.
17· · · Q.· ·Okay.· Now, I believe I have asked you                 17· · · Q.· ·Okay.· And Ms. Siegmund, was she from the
18· questions related to 27 and 28.· You've already                 18· corporate office?
19· discussed with me the communications between supervisors        19· · · A.· ·No, she was from the San Antonio, Texas office.
20· and management involved in the decision to terminate,           20· · · Q.· ·Okay.· Now, did the San Antonio, Texas office,
21· correct?                                                        21· does her HR role serve for all the other Texas offices?
22· · · A.· ·Correct.                                               22· · · A.· ·She would be the leader of the HR function
23· · · Q.· ·Are you aware of any other conversations that          23· throughout the state of Texas.
24· we haven't already discussed?                                   24· · · Q.· ·Okay.· So, she and Mr. Garza show up one day
25· · · A.· ·I'm not.                                               25· she's not there.· Do you first receive a communication

                                                        Page 75                                                             Page 77
·1· · · Q.· ·And are there any other communication that             ·1· that day that she's not there?
·2· you're aware of, whether they be a phone, email,                ·2· · · A.· ·I believe so.
·3· internal messaging?                                             ·3· · · Q.· ·Do you recall if it was a phone call or an
·4· · · A.· ·I'm not.                                               ·4· email?
·5· · · Q.· ·Would there be any text messages that were sent        ·5· · · A.· ·I believe it was a phone call.
·6· about the reason to terminate?                                  ·6· · · Q.· ·Okay.· And what is your response?
·7· · · A.· ·No.                                                    ·7· · · A.· ·Just accepting the information that she wasn't
·8· · · Q.· ·Would there be any text messages or other              ·8· there and that they would try to go back tomorrow and to
·9· communications about the time to meet related to that           ·9· make the termination.
10· meeting?                                                        10· · · Q.· ·And then, on the second day, did they call you
11· · · A.· ·I don't believe so.                                    11· again?
12· · · Q.· ·Okay.· And are there any other meetings besides        12· · · A.· ·I don't recall.
13· what we discussed today about her complaint of race and         13· · · Q.· ·Okay.
14· gender discrimination?                                          14· · · A.· ·But I would -- I would think so.
15· · · A.· ·No.                                                    15· · · Q.· ·Are you aware that they called anybody else
16· · · Q.· ·Okay.· Do you remember having any meetings             16· about their attempts to --
17· after the fact, or communications after the fact, that          17· · · A.· ·No.
18· the decision was made to terminate, related to her              18· · · Q.· ·And when they show up to the office, do you
19· termination?· And I can break that down, too.                   19· know if they -- did they kind of detail what they went
20· · · A.· ·If you could.                                          20· through to see if she was there or not, or did they just
21· · · Q.· ·Sure.· So, a decision is made to terminate             21· walk over to her office?
22· her --                                                          22· · · A.· ·I don't know what transpired.
23· · · A.· ·Uh-huh.                                                23· · · Q.· ·Okay.· So, you wouldn't be aware if they
24· · · Q.· ·-- but at some point people go up to her and           24· communicated to any of the employees that they were
25· inform her she's terminated, she's not even there.              25· there to terminate her?

Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                      San Antonio, Texas 78232
210-697-3400                                                                                                210-697-3408              YVer1f
         Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 74 of 346
Ryan Grisard                                                                                                    November 28, 2018
                                                                                                                   Pages 78 to 81
                                                            Page 78                                                           Page 80
·1· · · A.· ·I would think they didn't, but no, I -- I -- I           ·1· · · Q.· ·Sure.· From when you were hired forward, what
·2· wouldn't beware of that, if they did that or not.                 ·2· is your knowledge of the training he received on
·3· · · Q.· ·Okay.· And then, she's -- she's finally                  ·3· discrimination and harassment?
·4· terminated that next week, correct?                               ·4· · · A.· ·So, there's an employee handbook to discuss
·5· · · A.· ·I believe it was a Monday.                               ·5· that policy, there's -- that you acknowledge that you
·6· · · Q.· ·Okay.· And was it discussed with you, "Hey,              ·6· have read through and understand the policies and
·7· look, we're just going to follow up next week when we             ·7· procedures within the handbook.· There's an orientation
·8· think she'll be there"?                                           ·8· process where policies are pointed out and gone over.
·9· · · A.· ·Well, because she hadn't shown up the previous           ·9· But besides that, that's basically what happens for
10· two times, it was, you know, a foregone conclusion they           10· all -- all employees.
11· were going to go back the next business day to try to             11· · · Q.· ·So, if he had been hired 26 years ago, his --
12· make the termination.                                             12· his training would have been:· Provided a policy that he
13· · · Q.· ·And do you recall any -- any further                     13· acknowledges --
14· conversations that you had related to that?                       14· · · A.· ·Uh-huh.
15· · · A.· ·I do not.                                                15· · · Q.· ·-- and then an orientation about those
16· · · Q.· ·After she's given notice of her termination, do          16· policies?
17· you recall any other discussions of her -- her                    17· · · A.· ·Yeah.
18· termination or her separation of employment, besides              18· · · Q.· ·And then nothing else related to it?
19· what we've discussed today?                                       19· · · A.· ·Well, annual, we have in-services where, you
20· · · A.· ·I don't recall.                                          20· know, you acknowledge any change to policies, any new
21· · · Q.· ·Okay.· Is there any other discussions of her             21· policies.· There's specific topics that are discussed in
22· complaint of race, besides what we've discussed today?            22· the in-services.· You know, every year, the topics
23· · · A.· ·Not besides what we've discussed today.                  23· change, but he may have also had something annually at
24· · · Q.· ·Okay.· Okay.· So, number 30, the policies and            24· some point during one of those in-services.
25· procedures of Defendant regarding the hiring and firing           25· · · Q.· ·Do you know what the length of those

                                                        Page 79                                                                    Page 81
·1· of supervisory and managerial personnel; number 31, the           ·1· in-services are on an annual basis?
·2· policies and procedures used by Defendant to determine            ·2· · · A.· ·A couple of hours.
·3· the qualifications of that supervisory and managerial             ·3· · · Q.· ·Couple of hours?· Okay.· Is there a test at the
·4· personnel; and number 32, the policies and procedures of          ·4· end of them or how -- how are they graded or how are
·5· Defendant regarding the training, discipline, promotion,          ·5· they shown that they've learned the material?
·6· and performance evaluations of supervisory and                    ·6· · · A.· ·If there's a test -- If -- Yeah, there can be a
·7· managerial personnel.· Do you have knowledge of those             ·7· test.· If you're just acknowledging a change of a policy
·8· topics?                                                           ·8· or a new policy, then it's just a signature
·9· · · A.· ·I do.                                                    ·9· acknowledging that you've read and understand the change
10· · · Q.· ·Okay.· What was the -- Do you recall when Alan           10· of policy or the new policy.
11· Garza was hired?                                                  11· · · Q.· ·Okay.· And you said if there's a test.· Is
12· · · A.· ·I don't know the exact date, but I've been               12· there a test, that you know of, that they would be given
13· employed, for The Medical Team, for 21 years, and he had          13· related to discrimination and harassment?
14· been there for about five years when I started, so he             14· · · A.· ·Not that I'm aware of.
15· would have started sometime in the early '90s.                    15· · · Q.· ·Okay.· So, overall, there's -- there's a couple
16· · · Q.· ·Okay.· So, you wouldn't have been aware if               16· of hours given annually, and they sign off, "Hey, we --
17· there had been a background check or anything like that           17· we know this material now"?
18· conducted on him?                                                 18· · · A.· ·That's correct.
19· · · A.· ·That would have been the policy.                         19· · · Q.· ·And it's not two hours specifically going over
20· · · Q.· ·Okay.· And do you know what training he would            20· discrimination and harassment, but all the changes in
21· receive related to compliance with the discrimination             21· policy, correct?
22· and harassment policy?                                            22· · · A.· ·That would be correct.
23· · · A.· ·I don't have knowledge of what happened back in          23· · · Q.· ·Okay.· So, if there's multiple -- Well, let me
24· the early '90s, but I have knowledge of what happened             24· rephrase that.
25· when I was hired and what goes on today.                          25· · · · · · · · So, if you have a couple of hours each


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                          San Antonio, Texas 78232
210-697-3400                                                                                                    210-697-3408                 YVer1f
         Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 75 of 346
Ryan Grisard                                                                                                November 28, 2018
                                                                                                               Pages 82 to 85
                                                          Page 82                                                             Page 84
·1· year, that would include everything related to federal          ·1· · · A.· ·No.
·2· discrimination laws, correct?                                   ·2· · · Q.· ·Okay.· And we've already gone over all the
·3· · · A.· ·Uh-huh.· I'm sorry.· Yes.                              ·3· training that would have been received on compliance
·4· · · Q.· ·State discrimination laws, correct?                    ·4· with Title VII of the Civil Rights Act, or Chapter 21 of
·5· · · A.· ·Yes.                                                   ·5· the Texas Labor Code, by Alan Garza?
·6· · · Q.· ·Policies related to discrimination, correct?           ·6· · · A.· ·We've gone over that?
·7· · · A.· ·Yes.                                                   ·7· · · Q.· ·Have we already gone over all that training?
·8· · · Q.· ·Any changes in timekeeping?                            ·8· · · A.· ·Yeah.
·9· · · A.· ·Yes.                                                   ·9· · · Q.· ·Okay.
10· · · Q.· ·Any changes in how -- I guess, how the company         10· · · A.· ·I believe so.
11· remains profitable, correct -- or any updates on the            11· · · · · · · · MR. CAMMACK:· I'm going to review my
12· policies related to that?                                       12· notes, but I think I'm about done, so --
13· · · A.· ·Any updates on policies.                               13· · · · · · · · THE WITNESS:· Okay.
14· · · Q.· ·Sure.· So, any and all -- any and all policies         14· · · · · · · · MR. CAMMACK:· -- if we can take about five
15· in the handbook, whether it be PTO or timekeeping or            15· minutes?
16· dress code or smoking in the workplace, would have been         16· · · · · · · · THE VIDEOGRAPHER:· We're off the record at
17· covered in that two-hour policy time?                           17· 12:36.
18· · · A.· ·If there was a change in that policy.                  18· · · · · · · · (Recess 12:36 p.m. to 12:44 p.m.)
19· · · Q.· ·Gotcha.                                                19· · · · · · · · THE VIDEOGRAPHER:· We're back on the
20· · · A.· ·Yes.                                                   20· record at 12:44.
21· · · Q.· ·Okay.· So, if there are no changes in the              21· · · Q.· ·(BY MR. CAMMACK) All right.· Is it your
22· policy, then there's nothing covered in the in-service?         22· understanding that Ms. Richardson was provided notice of
23· · · A.· ·Correct.                                               23· her termination on January 27th, 2017?
24· · · Q.· ·Okay.· Since you've been there, do you recall          24· · · A.· ·That's my understanding.
25· Alan Garza, kind of, the promotions he's been through or        25· · · Q.· ·Okay.· Were there any phone call attempts made

                                                          Page 83                                                           Page 85
·1· how he's made his way through The Med Team?                     ·1· to notify her of her termination?
·2· · · A.· ·Yes, I know, for the most part, his promotions.        ·2· · · A.· ·Not that I'm aware of.
·3· · · Q.· ·Could you describe some of those or describe           ·3· · · Q.· ·Is it policy that they need to be told in
·4· them to me?                                                     ·4· person, or is that just kind of how it happened that
·5· · · A.· ·Sure.· So, Alan is an MBA, got a master's of           ·5· day?
·6· business somewhere in Texas, started off actually in our        ·6· · · A.· ·It's kind of how it happened that day.
·7· IT department, and then got promoted into the accounting        ·7· · · Q.· ·Okay.· Was anything memorialized about the
·8· department.· Was in our accounting department for               ·8· meeting to terminate, that you're aware of?
·9· several years, got promoted to be in charge of all of           ·9· · · A.· ·Not that I'm aware of.
10· the accounting for Texas, and then eventually got               10· · · Q.· ·Do you recall if she was provided any specific
11· promoted to regional manager, which I believe is where          11· termination paperwork?
12· he is today.                                                    12· · · A.· ·I don't recall.
13· · · Q.· ·Okay.· Now, on number 33, that regards policies        13· · · Q.· ·Okay.· Do you recall if she protested or filed
14· and procedures for documentation of an employee's report        14· any type of grievance as a result of her termination?
15· of discrimination, harassment, or retaliation.                  15· · · A.· ·Not that I'm aware of.
16· Ms. Jackson testified a little bit about that                   16· · · Q.· ·Are you aware of who a Z-I-N-I-N-A Harris --
17· documentation process.· Is there anything in addition to        17· Zinina Harris is?
18· her testimony that -- that you would add?                       18· · · A.· ·I am not.
19· · · A.· ·No.                                                    19· · · Q.· ·Do you know who Valerie Castellon is?
20· · · Q.· ·Okay.· And have you had any other employees in         20· · · A.· ·I do not.
21· the past 10 years complain of race discrimination?              21· · · Q.· ·Okay.· Have you understood all my questions
22· · · A.· ·No.                                                    22· today?
23· · · Q.· ·Of national origin discrimination?                     23· · · A.· ·I have.
24· · · A.· ·No.                                                    24· · · Q.· ·Is there any part of your testimony you'd like
25· · · Q.· ·Of gender discrimination?                              25· to clarify?

Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                       San Antonio, Texas 78232
210-697-3400                                                                                                 210-697-3408               YVer1f
          Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 76 of 346
Ryan Grisard                                                                                            November 28, 2018
                                                                                                           Pages 86 to 88
                                                         Page 86                                                        Page 88
·1· · · A.· ·There is not.                                         ·1· · · · · ·_____ was requested by the Deponent or a party
                                                                   ·2· before the completion of the deposition and is to be
·2· · · · · · · · MR. CAMMACK:· Okay.· I will pass the
                                                                   ·3· returned within 30 days from date of receipt of the
·3· witness.
                                                                   ·4· transcript.
·4· · · · · · · · MR. GARZA:· Reserve until the time of            ·5· · · · · ·If returned, the attached Changes and Signature
·5· trial.                                                         ·6· Page contains any changes and the reasons therefor;
·6· · · · · · · · MR. CAMMACK:· Okay.· Thank you for your          ·7· · · · · ·__X__ was not requested by the Deponent or a
·7· time.                                                          ·8· party before the completion of the deposition.

·8· · · · · · · · THE WITNESS:· Thank you.                         ·9· · · · · ·That the amount of time used by each party at
                                                                   10· the deposition is as follows:
·9· · · · · · · · THE VIDEOGRAPHER:· We're off the record at
                                                                   11· · · · · ·Thomas N. Cammack, III - 1 hour 55 minutes
10· 12:45.                                                         12· · · · · ·I further certify that I am neither attorney,
11· · · · · · · · (Deposition concluded 12:45 p.m.)                13· nor counsel for, related to, nor employed by any of the
12· · · · · · · · (Pursuant to FRCP 30(e)(1), request to           14· parties to the action in which this testimony is taken.
13· · · · · · · · ·review the transcript was not made by           15· Further, I am not a relative or employee of any attorney
14· · · · · · · · ·either deponent or party before the             16· of record in this cause, nor do I have a financial
                                                                   17· interest in the action.
15· · · · · · · · ·deposition was completed.)
                                                                   18· · · · · ·SUBSCRIBED AND SWORN TO on this ______ day of
16· · · · · · · · · · · ·* * * * *                                 19· _________________, 2018.
17                                                                 20
18                                                                 21· · · · · · · · · · · · · ___________________________
19                                                                 · · · · · · · · · · · · · · Naomi R. Peltier, CSR, RPR
20                                                                 22· · · · · · · · · · · · · Texas CSR 3672
                                                                   · · · · · · · · · · · · · · Expiration:· 10/31/21
21
                                                                   23· · · · · · · · · · · · · Kim Tindall & Associates, LLC
22
                                                                   · · · · · · · · · · · · · · Firm No. 631
23                                                                 24· · · · · · · · · · · · · 16414 San Pedro, Suite 900
24                                                                 · · · · · · · · · · · · · · San Antonio, Texas· 78232
25                                                                 25· · · · · · · · · · · · · (210) 697-3400


                                                       Page 87
·1·   · · · · · ·IN THE UNITED STATES DISTRICT COURT
· ·   · · · · · · FOR THE WESTERN DISTRICT OF TEXAS
·2·   · · · · · · · · · SAN ANTONIO DIVISION
·3
· ·   RENEE RICHARDSON,· · · · · ·)
·4·   · · · · · · · · · · · · · · )
· ·   · · · · ·Plaintiff· · · · · )
·5·   · · · · · · · · · · · · · · )
· ·   VS.· · · · · · · · · · · · ·) NO. 5:18-CV-151-FB
·6·   · · · · · · · · · · · · · · )
· ·   THE MEDICAL TEAM, INC.· · · )
·7·   d/b/a THE MED TEAM, INC.,· ·)
· ·   · · · · · · · · · · · · · · )
·8·   · · · · ·Defendant· · · · · )
·9·   ________________________________________________________
10·   · · · · · · · · ·REPORTER'S CERTIFICATE
11·   · · · · · VIDEOTAPED DEPOSITION OF RYAN GRISARD
12·   · A CORPORATE REPRESENTATIVE OF THE MEDICAL TEAM, INC.
13·   · · · · · · · · d/b/a THE MED TEAM, INC.
14·   · · · · · · · · · · NOVEMBER 28, 2018
· ·   ________________________________________________________
15
16·   · · · · ·I, NAOMI R. PELTIER, Certified Shorthand
17·   Reporter in and for the State of Texas, do hereby
18·   certify to the following:
19·   · · · · ·That the witness, RYAN GRISARD, A CORPORATE
20·   REPRESENTATIVE OF THE MEDICAL TEAM, INC. d/b/a THE MED
21·   TEAM, INC., was duly sworn by the officer and that the
22·   transcript of the oral deposition is a true record of
23·   the testimony given by the Witness.
24·   · · · · ·I further certify that pursuant to FRCP Rule
25·   30(e)(1) that the signature of the Deponent:


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                                       San Antonio, Texas 78232
210-697-3400                                                                                                 210-697-3408
          Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 77 of 346
Ryan Grisard                                                                                 November 28, 2018
                                                                                                ·Index: $9..56

                                     119 45:12                              21 65:12,14,15 67:7 69:23 70:2,3
              Exhibits                                                       79:13 84:4
                                     11:34 42:3,4
                                                                            22 72:3,20
 Grisard, Ryan Ex 01 7:15,16         11:37 42:4,6
  28:10 32:7,8 42:12 69:22                                                  2300 27:19
                                     12 38:22 39:1,2
 Grisard, Ryan Ex 05 12:6,7,8                                               23rd 53:1
                                     120 22:14
 Grisard, Ryan Ex 06 13:10,11                                               24th 54:21
                                     123 62:22
 Grisard, Ryan Ex 07 19:18,19                                               25 72:6,20
                                     12:15 72:16,17
 Grisard, Ryan Ex 08 21:9,11                                                25th 45:14
                                     12:22 72:17,19
 Grisard, Ryan Ex 09 23:16,18                                               26 22:14,16 72:8,20 80:11
                                     12:36 84:17,18
 Grisard, Ryan Ex 10 29:2                                                   27 74:18
                                     12:44 84:18,20
 Grisard, Ryan Ex 11 36:20                                                  277 66:25 67:4,8,9
                                     12:45 86:10,11
 Grisard, Ryan Ex 12 39:2                                                   279 67:9
                                     13 37:19 38:25 45:10,11
 Grisard, Ryan Ex 13 38:25 45:11                                            27th 84:23
                                     14 20:12 37:20 38:2 48:2,4
 Grisard, Ryan Ex 14 48:2,4                                                 28 5:2 62:2 74:18
                                     146 22:13
 Grisard, Ryan Ex 15 50:9,11         14th 67:2
                                                                                                3
 Grisard, Ryan Ex 16 52:22,24        15 21:19 42:11 50:9,11
  55:4,5,6,9,11
                                     150 45:15,22 46:12 47:3                3 66:5,15
 Grisard, Ryan Ex 17 54:14,15
                                     15th 22:3                              30 62:23 78:24
 Grisard, Ryan Ex 18 59:21,23
                                     16 43:2 51:23 52:22,24 54:18 55:5,6,   30(b)(6) 7:17
 Grisard, Ryan Ex 19 61:23,25         9,11 58:23 65:6                       30(e)(1) 86:12
 Grisard, Ryan Ex 20 65:3,5,20,21    16th 51:18                             300 47:1
 Grisard, Ryan Ex 21 65:14 67:7      17 43:6 54:14,15 55:17,21 60:5 65:7    30th 39:7
                                     18 43:16 59:21,23,24                   31 79:1
                     $
                                     19 61:23,25 65:11                      32 79:4
 $9 67:14                            19th 45:17                             33 83:13
                                     1st 39:8 60:1
                     (                                                                          4
                                                        2
 (i) 20:17,19 44:3                                                          4 8:21 10:20 20:6,8 66:6
                                     2 8:16 9:11,12,23 66:4 67:23           401(k) 29:24
                     1
                                     20 65:3,5,9,16,20,21 70:2,3            495 48:5
 1 7:15,16 9:23 12:12 28:10 32:8     2015 45:14 48:8                        496 48:5
  42:12 67:10 69:22
                                     2016 10:17 15:16 21:20 22:5 29:6
 10 29:2,3,5 32:9 37:24 38:9 60:23    51:18,23 53:1 54:21 60:1 62:2,4                           5
  83:21                               65:17
 100 16:8                            2017 14:2 17:5 29:6,9 39:7,8 84:23     5 12:7,8 13:13 20:6,8 28:10 66:8
 10:52 5:3                           2018 5:2 25:13,15                      530 23:20
 11 29:2,3,11 36:12,20               20th 14:2 33:9                         56 22:7,11




Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                       San Antonio, Texas 78232
210-697-3400                                                                                 210-697-3408
        Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 78 of 346
Ryan Grisard                                                                       November 28, 2018
                                                                           ·Index: 6..authorizations

                                 acknowledge 80:5,20                   and/or 8:13,18 28:16,18,20,21 36:13
                  6                                                     37:23,25 38:5 43:4
                                 acknowledges 80:13
                                                                       Angie 26:11
 6 12:18 13:10,11 20:6,8 28:15   acknowledging 51:18 81:7,9
                                                                       annual 40:4 80:19 81:1
 60 39:11 67:24                  Act 84:4
                                                                       annually 80:23 81:16
                                 active 46:16,20 55:10 58:12
                  7                                                    answers 11:18
                                 actively 66:6
                                                                       Antonio 16:16 18:5 21:22 22:3
 7 19:18,19 28:20 65:17          activities 63:15
                                                                        26:20 76:19,20
 7.25 67:14                      actual 45:10
                                                                       anybody's 49:13
 703 390-2300 27:17              ad 55:10 58:12,15,18
                                                                       apparent 55:25
 740 22:5                        add 52:2 57:19 83:18
                                                                       applicant 48:15,20
 796 22:3                        addition 83:17
                                                                       applicants 66:7
 7:39 14:2                       additional 29:20
                                                                       applies 48:15,20
 7th 67:1                        Ademar 18:23
                                                                       apply 46:2
                                 admin 51:9
                                                                       approved 71:12,17
                  8              administrative 50:17,21 51:2,15
                                                                       approximate 66:4
                                  52:16 53:2,7
 8 21:9,11 29:9 68:8                                                   approximately 5:2 23:6,8 45:15
                                 administrator 17:4,11,13 18:4,6
 8th 48:8                         19:2,7,10,12 70:11                   April 60:1 62:2,3
                                 administrators 19:1                   areas 48:12 66:12
                  9
                                 advantage 59:1                        asks 49:20

 9 23:16,18 28:7 32:8 68:9       affect 6:20 51:21 57:12               asserted 32:8

 9.15 68:7                       affected 50:2                         assume 21:22 40:21 63:6 68:3

 90s 79:15,24                    afro 30:20                            assumption 11:14
                                 agencies 63:13                        attempts 77:16 84:25
                  A              agency 40:2                           attendance 40:3,10,11,13
                                 Aging 61:17                           attendant 40:14,16,17,20 41:1,20
 A-D-E-M-A-R 18:23
                                                                        56:7
                                 agree 19:13
 a.m. 5:3 14:2 42:4
                                                                       attendants 40:18 41:15 46:2 60:7
                                 agreed 5:5
 abusive 60:13
                                                                       attention 21:1
                                 agreement 5:5
 accept 39:25
                                                                       attorney 72:22
                                 ahead 16:11 46:14 65:9
 acceptable 71:25
                                                                       attorneys 5:5
                                 Alan 10:13,14 12:13 14:10 18:9
 accepting 77:7
                                  26:11,12,24 27:7 30:12,19,24 31:16   audit 40:6
 accomplished 63:20               48:7 50:12 51:17 52:25 54:10,19
                                                                       August 21:19 22:3
                                  55:16 58:3,13 59:25 60:1 62:1,6
 accordance 20:20
                                  65:18 67:2 69:6,10,16 76:4 79:10     AUS 21:23
 account 34:18                    82:25 83:5 84:5
                                                                       Austin 16:20,22,25 17:4,20,21,23
 accounting 83:7,8,10            Alan's 58:22 60:15                     21:23 22:19
 accrued 37:6 71:24              allegations 30:18                     authorization 62:10,13,21 63:10
 accurate 29:15                  Amerigroup 61:4                       authorizations 61:9



Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                     San Antonio, Texas 78232
210-697-3400                                                                               210-697-3408
        Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 79 of 346
Ryan Grisard                                                                              November 28, 2018
                                                                                  ·Index: authorize..client

 authorize 61:22                       board 15:20 24:3,11,12,23 25:25         24 67:5,7 72:13,20 84:11,14,21
                                                                               86:2,6
 authorized 62:22                      boards 48:14,19,24,25
                                                                              capacity 7:8 10:23 24:17,20 25:24
 authorizing 61:12                     bottom 21:20 45:13 67:9
                                                                               48:10 51:11
 average 67:16                         branch 15:13,24,25 16:17 17:1,7,
                                                                              capture 41:16
                                        12,14,16,18 19:1,3,7,11,14,16,21,23
 aware 9:7 10:15 11:16 13:3 16:18
                                        20:19 21:6,17 23:3 24:24 25:5,6,18    care 40:19 56:7 57:5,11 60:11 61:1,
  20:24 21:5 25:24 29:12 30:18,23
                                        30:9 38:10,11,12 39:4 40:1 43:5,18     2,8 62:19
  31:1 33:21,24 34:3 38:15 40:12
                                        44:13,22,24 45:1,4 48:9 51:4 58:2
  44:18,23 74:23 75:2 77:15,23 79:16                                          case 44:22 63:7 73:5
                                        59:3 67:15
  81:14 85:2,8,9,15,16
                                                                              cases 60:12 66:5
                                       branches 16:14 43:12 46:19
 Ayala 18:3
                                                                              Castellon 85:19
                                       Braunfels 15:24 19:21,24 21:23
                                        30:9 35:11 43:19 51:3 66:4 67:15      caused 45:22
                   B
                                        69:11
                                                                              causing 52:12
 B'VILLE 21:24                         break 42:8 72:12 75:19
                                                                              Cazares 50:13,14 52:19 68:14
 B-E-H-A-R-R-Y-L-A 18:19               Brian 71:5
                                                                              cc'ing 65:18
 back 9:23 13:13 28:9 32:7 42:5,7      briefly 7:22
                                                                              census 15:14,16 16:1,7,14 19:15
  47:18 62:20 67:17 69:22 72:18 73:9   broad 43:13                             20:3,4,17,22 21:2,17 22:8,25 23:12
  76:10,12 77:8 78:11 79:23 84:19                                              32:13 35:12 36:1 38:10 39:17,20,21
                                       brought 20:25
 background 28:20 44:23 79:17                                                  40:22,23 43:6,24 44:4,8,17 47:24
                                       Brownsville 16:21,23 17:1,20,21         50:2,5 51:21 53:8,15 54:1,5 57:6,12,
 backlog 45:15                          18:2 21:24 22:19                       22 59:2 60:19 64:24 69:6,9,11,19
 backlogged 46:23 47:13                BSN 26:12                              CFO 15:19
 bad 54:5                              bucket 36:24 37:14 71:16               chain 45:20 59:24 62:1
 based 14:21,24 22:23,24 25:1 31:18    bug 71:10                              change 20:9,12 57:6 80:20,23 81:7,
  32:1 35:24 54:7 63:4 68:11                                                   9 82:18
                                       bunch 46:23
 basically 20:17 64:8 80:9                                                    Chapter 84:4
                                       business 23:2 53:5 56:5 58:18
 basis 15:19 24:23 32:9 49:19 81:1      78:11 83:6                            charge 15:13 83:9
 begin 62:10                                                                  chart 23:24,25 24:1,4,7,10 26:8
 beginning 60:3 67:10                                      C
                                                                              check 28:21 40:21 79:17
 begins 58:22                                                                 checked 20:15
                                       C-A-Z-A-R-E-S 50:13
 behavior 32:23                                                               Christina 17:24,25 18:3,9 31:8
                                       cabinet 47:20 74:8,10
 benefits 28:10 29:20,22 36:13,16,                                             38:16,18 39:4,13 70:18,19
                                       cabinets 47:19
  18 56:23 57:18 64:25                                                        chronological 70:19
                                       calendar 27:25
 beware 78:2                                                                  Civil 84:4
                                       call 27:20 63:3,7 77:3,5,10 84:25
 bill 41:19,21                                                                claims 8:23 32:9
                                       called 21:19 77:15
 billable 40:24,25 41:2,7,19 44:4,6                                           clarify 10:24 59:10 66:15 85:25
  56:9,10                              calling 27:16 47:4
                                                                              class 20:13
 billing 63:15                         calls 27:13
                                                                              clean 47:20
 binds 7:12                            CAMMACK 5:12 11:23 12:5,9 13:12
                                        19:20 21:10 23:17 24:20 25:12,23      clear 6:14
 bit 9:2 52:7,8 83:16
                                        29:4 33:16 38:22,24 39:3 40:14,16     cleared 47:14
 black 14:11 15:7 45:2                  42:1,7 45:9,12 48:3,18 49:21 50:10
                                        52:15,23 54:16 55:1 59:9,17,19,22     client 43:11 53:15
                                        61:16,24 65:4,15,21,23,25 66:18,21,


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                         San Antonio, Texas 78232
210-697-3400                                                                                   210-697-3408
          Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 80 of 346
Ryan Grisard                                                                             November 28, 2018
                                                                               ·Index: clients..definition

 clients 35:19 56:13 60:2,5,7,11,13,   conducted 13:6 28:21,23 73:11          covers 23:19
  16,23                                 79:18
                                                                              current 14:9
 code 82:16 84:5                       conference 7:2
                                                                              customer 43:11
 collectively 25:2                     confident 54:7
                                                                              cut 55:15 57:1
 Colleen 45:18                         confidential 72:22
 column 21:18,23                       conjunction 18:7 72:6                                     D
 comfortable 5:22                      consecutive 76:9
                                                                              d/b/a 5:9
 commendable 15:2,4                    consideration 58:2
                                                                              DADS 19:5
 comment 30:19 31:19                   constant 60:9
                                                                              daily 58:1
 comments 30:23 31:9,13,17,25          contacting 47:5
  58:22                                                                       Dallas 18:12,14,20,21 21:24
                                       continued 15:16
 common 56:16,17                                                              damages 36:12
                                       contribute 29:23
 communicated 77:24                                                           data 63:17
                                       contributing 51:19
 communication 75:1 76:25                                                     date 5:1 14:16 39:10 79:12
                                       conversation 42:25
 communications 72:22 74:19                                                   dates 58:23
                                       conversations 31:5 58:4 68:10
  75:9,17                                                                     day 14:18,19,20 15:5 23:7,8 27:9
                                        74:23 78:14
 community 66:9                                                                30:20,24 31:1,5 34:25 35:6 76:24
                                       coordinator 50:17,21 51:2,9,15          77:1,10 78:11 85:5,6
 company 52:17,18 61:4 82:10            52:16 53:3
                                                                              day-to-day 63:15 68:21
 comparable 67:20 68:6                 copy 11:23
                                                                              days 39:11 64:18 76:10
 comparators 43:4 44:19 68:7,11        corporate 5:4,8 7:9,17 57:24 76:18
                                                                              deadline 45:17 47:13,16
 competitors 66:6,16,22                correct 7:14,25 8:3 9:22 12:15 14:6,
                                        22,23 15:2,8,9 16:2,17,24 17:9        death 60:4
 complain 83:21
                                        19:15,25 20:21 21:25 22:1 23:4,5,9,   Deaver 71:5
 complained 32:23 35:7 45:5             10,13,14 29:9,10 31:21 32:3 33:6
                                        34:21,24 36:5,16,17 37:18 39:5,12,    December 15:22 29:6 60:5,15
 complains 15:6 23:8                    14,15,17,18 41:9 44:1,7,9,10,12       decided 25:2
 complaint 13:7 32:24 33:4,5,21         49:7,14 51:16,25 54:11 56:2 57:5,6
  75:13 78:22                           58:2,19 60:24 65:1 66:21,23 68:24     decision 14:14 15:7 23:7 24:15,21
                                        69:15,20 70:8 71:11 74:5,16,21,22      26:3,6,15,22,25 33:18,23,25 34:5
 complaints 8:12,17 9:24 13:6           76:1 78:4 81:18,21,22 82:2,4,6,11,     35:6,9 42:13 57:22 70:15,24 71:3,21
  28:15,24 30:7,11 32:18 43:12          23                                     74:20 75:18,21
 completed 86:15                       correctly 14:12 48:21                  decision-making 25:25
 completing 39:25                      correlates 65:11                       decisions 23:12
 compliance 9:14,18 43:8,9 49:10       correlation 44:17                      decline 15:17
  79:21 84:3
                                       counseled 37:22                        decrease 44:16,17
 compliant 48:12
                                       count 51:21,24 52:3                    deduction 30:4 36:21
 comply 39:23 49:3
                                       country 46:6 47:10                     default 71:17
 complying 35:14
                                       counts 43:11 51:20                     Defendant 11:19 32:8 37:21 38:1
 computer 73:16                                                                72:5 78:25 79:2,5
                                       couple 12:17 58:16 60:23 81:2,3,15,
 concern 22:10,16 56:18                 25                                    defenses 32:8
 concluded 86:11                       covered 9:6 82:17,22                   definition 48:23
 conclusion 49:20 78:10



Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                         San Antonio, Texas 78232
210-697-3400                                                                                   210-697-3408
         Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 81 of 346
Ryan Grisard                                                                              November 28, 2018
                                                                                   ·Index: degree..escalate

 degree 7:6                            disciplined 37:21 38:4 53:25 60:22
                                        69:11,15,19                                              E
 demographic 64:9
                                       discovery 11:18 17:6 30:21 70:8
 demoted 37:21                                                                earlier 33:19,20 73:15
                                       discriminated 9:25 30:15
 dental 36:19,22                                                              early 25:15 79:15,24
                                       discrimination 8:18,22 9:3 13:6,7
 department 61:17 83:7,8                                                      EEO 9:14,18
                                        23:9 28:16 30:8 45:5 49:5,18 75:14
 deponent 5:25 6:17 86:14               79:21 80:3 81:13,20 82:2,4,6 83:15,   Eileen 18:1 70:10,20
                                        21,23,25
 deposed 5:18                                                                 elect 30:3
                                       discriminatory 30:12 32:22
 deposition 5:3 7:17 86:11,15                                                 elected 62:16
                                       discuss 15:20 53:13,19 58:23 59:1
 describe 83:3                          80:4                                  electronic 41:6,11,15 43:10
 description 16:3,6 19:20 43:21                                               eliminate 25:3,4 26:19
                                       discussed 42:14,18 57:18,21,24
  44:1
                                        60:10 74:19,24 75:13 78:6,19,22,23    elimination 18:11
 descriptions 40:4 43:17,22             80:21
                                                                              email 7:22 13:16,19,21,23 14:1
 designated 7:20                       discussing 15:22 42:22 48:8             30:15 33:1,9,10,14 34:2,6,10,11,13,
 desk 34:4                             discussion 20:3 26:17 34:17             18,20 35:4,5,9 45:13,20 48:6,7 49:6
                                                                               50:12 52:25 54:17 55:2 59:24 60:15
 detail 77:19                          discussions 27:3,7,10 78:17,21          62:1,3,25 65:16 73:17,20 75:2 77:4
 detailed 16:6                         displayed 49:6                         emails 33:7,17 34:21 35:1 36:8
 determination 8:12,17 11:20 13:24     disrespect 6:16                         54:8,10 73:9 74:2
  21:5                                                                        employed 50:20,22 71:4,6 79:13
                                       document 12:10,24 20:2,4,5 21:12,
 determine 79:2                         14,15 22:20,24 23:20,23 29:21 30:2    employee 9:9,10 15:2 20:13 28:11
                                        39:20 54:22 74:14                      31:7 35:25 36:25 43:8,9 45:15,22,24
 determined 13:20 15:22
                                       documentation 12:19 62:20 73:5,         53:4 58:6,8 64:25 68:2 80:4
 development 26:10                      10,15 83:14,17                        employee's 83:14
 difference 19:2                       documents 40:6 72:4,7,9,24 73:3,       employees 28:17,21 30:14 35:19
 differently 15:6                       22 74:3                                37:21 38:3 40:18 44:20 46:20,23
                                       double 20:7                             49:18,23 67:25 68:11 77:24 80:10
 difficulty 52:12
                                                                               83:20
 digital 74:8                          doubts 56:4
                                                                              employer 49:3
 directly 68:15                        dozens 33:7
                                                                              employment 10:9 64:12 70:14,23
 director 26:10 73:6                   dragged 51:1,8,10                       78:18
 directors 15:20 24:4,11               dress 82:16                            encompassed 37:17
 Disability 61:17                      drink 6:18                             encompasses 37:14
 disagree 31:10                        drop 22:10,14,16,21,25 60:16,19,23     end 17:5 22:5 39:10 81:4
 discharge 43:11 46:7,15               drops 23:11                            ended 51:7,8
 discharged 37:23 45:16,23 60:2        dual 18:9                              ends 21:20 22:14
 discharges 60:4                       due 56:5 57:6 60:4,6,7,8,9             enforce 61:7,10
 discharging 45:24                     duly 5:10                              enter 11:25 12:3
 disciplinary 10:23 38:6               duplicate 20:5                         entitled 28:11 29:19,23 36:14,15
                                       duties 43:17,22 69:2                    37:3,6
 discipline 8:13 10:2,6 11:2,7,13,20
  12:19 13:1 15:5 21:6 43:2 60:19      duty 68:24                             error 8:4
  79:5
                                                                              escalate 11:15


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                         San Antonio, Texas 78232
210-697-3400                                                                                   210-697-3408
         Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 82 of 346
Ryan Grisard                                                                            November 28, 2018
                                                                                ·Index: established..hand

 established 20:20                      fancy 44:19
                                                                                             G
 estimate 67:24                         faster 61:8,12,20 62:9,13 63:4
 evaluation 10:19 62:4                  February 29:6 60:17                 G-I-R-L-I-N-G 68:8
 evaluations 8:13 15:1 40:5 43:3        federal 5:6 49:2,4 82:1             Garza 10:13,14 12:2,13 18:9,23
  79:6                                                                       24:18 25:11,21 26:11,12,24 30:12,
                                        feel 5:22 30:15 31:16
 events 66:10                                                                19 33:15 40:13 41:24 48:7,17 49:19
                                        felony 7:6                           50:12 51:17 52:6,10,25 54:23 59:7,
 eventually 83:10                                                            15,20,25 61:14,18 62:1 65:18,20,22
                                        felt 14:9
 evidence 14:25 36:4,6                                                       66:15,19 67:2,3 69:6 72:11,14 76:5,
                                        file 45:25 74:7,8,10,11,13,15        24 79:11 82:25 84:5 86:4
 EVV 39:24 41:4,6,13 50:1
                                        filed 85:13                         gauge 40:22
 EVV-RELATED 60:6
                                        files 45:15,22                      gave 28:7
 exact 13:22 14:16 79:12
                                        filing 47:19,20                     gender 75:14 83:25
 EXAMINATION 5:11
                                        fill 62:17                          general 43:14 73:24
 exciting 51:20
                                        filled 25:9 51:13                   gentleman 7:23
 exhibit 7:15,16 9:11,12 10:20 11:25
                                        finally 45:10 78:3                  Girling 68:8
  12:3,6,8 13:10,11 19:18,19 21:9,11
  23:16,18 28:10 29:2,3 32:7 36:20      financial 15:20 24:23 42:22 44:13   give 6:12 63:3 65:12 69:8
  38:25 39:2 42:12 45:8,11 48:2,4
  50:9,11 52:22,24 54:14,15,17 55:4,
                                        find 34:10                          goal 68:20
  6,9,11,20 59:21,23 61:23,25 65:3,5,   finish 6:2                          Gogo 14:4 29:5 33:5,8
  14,20,21 66:25 67:4,7 69:22
                                        finished 57:2                       Gonzalez 48:7
 exhibits 62:3
                                        firing 78:25                        good 5:13,14 6:6
 existence 72:4
                                        fiscal 20:20                        gotcha 46:9 82:19
 exists 34:14
                                        five-minute 72:12                   graded 81:4
 expectation 53:5
                                        flow 46:22                          great 62:7
 expected 59:2
                                        folder 34:9                         Gregory 18:1
 expire 57:4
                                        follow 63:8 78:7                    grievance 85:14
 expressed 50:16
                                        follow-up 63:7                      Grisard 5:5,7,13,17,18
 extent 8:5
                                        foregone 78:10                      grow 15:14 53:5 69:9

                   F                    form 62:17 69:24                    growing 16:1 56:5
                                        formal 5:6                          growth 44:5 58:18
 facilities 57:11 60:11                 forms 64:11                         guess 25:10,11 35:15 39:9 44:25
 fact 11:19 14:25 49:17 75:17           forward 80:1                         61:11 68:23 82:10
 facts 37:20                                                                guidance 68:22 69:9
                                        found 48:11
 failure 39:22                          frame 10:15
                                                                                             H
 fall 24:6,10 69:2,6                    Frances 48:7
 familiar 12:9 13:16,18 20:14 23:22     FRCP 86:12                          H'VILLE 21:25
  29:14 38:16
                                        Freddy 71:2                         hair 31:20
 family 45:19 47:8 56:23 66:5 67:24
  68:3                                  full 5:15 6:24 47:20                hand 13:9 19:17 20:7 21:10 23:17
                                                                             29:1 38:21,24 45:7 48:3 50:10 52:23
                                        function 68:21 76:22                 59:22 61:24 65:9



Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                       San Antonio, Texas 78232
210-697-3400                                                                                 210-697-3408
        Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 83 of 346
Ryan Grisard                                                                          November 28, 2018
                                                                            ·Index: handbook..K-A-M-L-A

 handbook 9:10 80:4,7 82:15           huh-uh 6:12 52:11                    input 42:17 66:10
 handed 34:20                         huh-uhs 6:8                          inquiries 53:2
 handing 54:13                        human 64:8                           instance 22:2 55:7 60:3,5 74:7
 hands-on 40:19                       Huntsville 18:13,15                  instances 14:9
 happened 79:23,24 85:4,6                                                  insufficient 69:1
                                                         I
 harassment 8:17,22 9:3 28:17                                              insurance 29:23 61:4
  79:22 80:3 81:13,20 83:15
                                      identification 72:8                  intent 7:16
 Harris 26:11 85:16,17
                                      identify 38:3 73:3                   interest 50:16
 Harvey 26:6,13
                                      identity 37:20                       internal 75:3
 Harveys 26:9
                                      impact 46:22                         interpret 20:17 44:2
 head 28:6 57:13
                                      implementation 43:10                 interrogatory 12:18
 health 29:22 36:18 63:13 68:8
                                      implemented 37:25 58:8               interviews 58:16
 Healthcare 61:6
                                      impressed 63:19                      investigation 8:11,16 9:24 13:5
 hear 52:7 59:20                                                            28:20 32:18,20
                                      impression 63:18
 Heather 76:5,13,14                                                        investigations 10:1 28:23
                                      improvement 10:7 38:13,19 39:4
 Hebbronville 18:17,18,22 21:25                                            involuntarily 36:25
                                      in-box 34:8
 helping 53:5 69:8                                                         involved 24:15 26:6 28:18,22 42:13,
                                      in-service 39:24 41:4,12,13 82:22     14 53:20,21 66:9 70:15,23,24 71:2
 Hernandez 18:3,10 31:8 70:18,20
                                      in-services 80:19,22,24 81:1          72:8,11 73:1,12 74:20
 hey 25:17 28:1 54:4 60:15 63:3
                                      incentive 58:6,8                     involvement 42:17
  64:18 76:3 78:6 81:16
                                      include 9:13 43:4 82:1               involving 28:17,21
 high 35:19,20 53:4 56:5,17,21
                                      included 16:20                       issues 17:8 21:1 22:18 35:12,14
 higher 60:8
                                                                            36:1 47:23 50:2 60:6
 highlighted 53:12                    includes 16:16

 highlights 11:24 12:1,4              including 28:17,22 34:22 36:13                         J
                                       48:12 66:10
 hire 40:21
                                      incomplete 40:2                      Jackson 5:21 12:13 14:25 83:16
 hired 52:15 70:11 79:11,25 80:1,11
                                      incorporate 20:18 44:3               Jackson's 10:25
 hires 66:23
                                      incorporated 36:22                   January 14:2 17:5 33:8 35:1 60:16
 hiring 78:25                                                               84:23
                                      increase 53:14
 hold 54:23 67:3 74:3                                                      job 6:6 16:1,3,6 17:11 19:20 40:4
                                      indicating 54:18 56:12 58:20 59:25    43:17,18,21,22,25 46:2 68:18
 holiday 37:11,13                      62:6,25 63:2,16 66:1
 home 41:17 63:12 68:7,9                                                   Jones 62:23
                                      individuals 17:10 73:12
 hour 64:19 67:14,19                                                       judge 7:3
                                      industry 35:20,23,24 46:1 56:16,17
 hourly 20:9,15 46:2 63:23 64:1                                            July 39:7
                                      inform 75:25
 hours 53:6 56:10,23 62:18,23 81:2,                                        June 39:8 65:17 67:1
                                      information 12:14 64:9 72:23 77:7
  3,16,19,25                                                               jury 7:3
                                      informed 54:11
 HR 14:4 48:10 64:17 76:7,21,22
                                      initial 20:10                                          K
 HRIS 64:6,13
                                      initials 20:14
 huge 60:16                                                                K-A-M-L-A 18:19


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                      San Antonio, Texas 78232
210-697-3400                                                                                210-697-3408
        Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 84 of 346
Ryan Grisard                                                                              November 28, 2018
                                                                                   ·Index: Kamla..messaging

 Kamla 18:19                           location 42:23                          54:13,15 59:21,23 61:23,25 65:3,4,
                                                                               14
 Kimberly 65:17                        locations 35:21
                                                                              market 68:18
 kind 9:1 23:19 35:12 55:15 64:12      log 27:21 64:17
  65:5 73:25 77:19 82:25 85:4,6                                               marketer 68:24
                                       logs 27:12,20
 Kindred 68:7                                                                 marketing 50:4,18,24 51:4,19,24
                                       long 12:3 15:11
                                                                               52:3 53:6,14,19 54:4 58:24 65:19
 kitchen/break 48:14,19
                                       long-term 57:11 60:11
                                                                              marking 12:6
 knowing 31:18,22
                                       longer 25:5
                                                                              master's 83:5
 knowledge 8:1 9:15 33:13,17 35:8
                                       looked 34:6,8 36:15 39:16
  38:7 43:14 45:6 49:18,24 54:9 66:2                                          material 81:5,17
  69:14,16 71:18 79:7,23,24 80:2       lost 68:9,11
                                                                              matter 28:18,22
                                       low 19:15 38:10 39:16,17,21 57:22
                                                                              matters 11:25
                    L                   69:5
                                                                              MBA 83:5
                                       lowering 32:13
 L-E-A-L 48:10                                                                Mccleary 70:10,20
                                       Luna 17:24,25 38:16,19 39:4,13
 labor 48:14,18,24,25 49:2 84:5                                               Mcdonald's 66:3 67:11,14,21
 lack 51:14                                              M                    MCO 62:15,19
 Lacy 17:22,23                                                                MCOS 60:25 61:12 62:8
                                       made 9:25 14:15 15:7 20:9,12 21:5
 laid 37:23                                                                   meant 73:24
                                        23:8,12 30:8,19,24 31:1,9,12,17,24
 LAN 55:15                              32:9 33:18 34:3,5 35:6 75:18,21       measure 44:8
                                        83:1 84:25 86:13
 laws 49:2,5,17 82:2,4                                                        measures 38:6
                                       main 15:14 16:1 27:17 32:4,16 51:4,
 lawsuit 73:10                                                                Med 5:9 7:12,24 11:2,9 12:23 20:12
                                        5
 lawyers 44:19                                                                 37:1 39:23 61:7 62:16,21 83:1
                                       maintaining 39:25
 leader 76:22                                                                 medical 5:4,8 36:21 50:22,25 74:12
                                       make 6:7 23:7 25:17 31:19 32:22         79:13
 leads 44:14                            49:13,20 52:10 74:4 77:9 78:12
                                                                              medication 6:20
 Leal 48:10                            makes 31:22
                                                                              meet 15:19 58:23 59:1 75:9
 learned 81:5                          making 21:5 26:3 35:9
                                                                              meeting 27:25 28:1 42:19 53:19,20,
 leave 37:16,22 50:24 71:12            manage 20:19 26:19 63:14 64:9,10        21 75:10 85:8
 left 21:18 55:16                      managed 61:1,2,8 64:13                 meetings 59:11 75:12,16
 left-hand 54:19                       management 74:20                       member 68:3
 legal 49:20 73:2                      manager 15:13 17:12 19:3,11,21,23      members 47:8 56:23 66:5 67:25
                                        21:6 23:3 25:5,6,18 39:5 40:1 43:18
 length 80:25                           48:9 58:2 63:8 83:11                  memorialized 85:7
 Leslie 24:24 27:5 28:2 65:16 66:1     manager's 16:1 40:6                    memory 6:21 69:18
 level 49:3 53:4 57:25                 managerial 79:1,3,7                    mention 20:16
 light 13:21,23                        managers 17:1,7,14,16,18 19:1,14,      Merc 21:24
 Linda 26:6,9,13 27:7                   16 38:10,11,12 43:5 44:22,24 45:2,5   Mercedes 16:17 17:25 21:24 22:13
 Linda's 27:1                          March 29:9 51:18,23 53:1 54:21          39:13

 list 7:21 46:16 47:1,12 49:13 66:2    mark 39:1 65:9                         mess 6:14

 listed 8:11 26:8,10,12 36:20 37:9     marked 10:19 12:8 13:9,11 19:19        messages 75:5,8
  46:20 47:7 70:4,10 71:2               21:9,11 23:16,18 29:3 38:25 39:2      messaging 75:3
                                        45:7,11 48:2,4 50:9,11 52:22,24


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                         San Antonio, Texas 78232
210-697-3400                                                                                   210-697-3408
        Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 85 of 346
Ryan Grisard                                                                            November 28, 2018
                                                                                ·Index: method..patient's

 method 45:24                        Norma 48:10                            opinion 47:22
 methods 72:7                        Nos 29:3                               opposed 38:14
 mind 13:12                          note 7:21                              oral 5:3 7:17
 minimum 49:1                        notes 84:12                            order 70:19
 minute 16:12 33:19                  notice 7:16 34:20 60:14 78:16 84:22    org 23:24,25
 minutes 33:13 84:15                 notified 73:8 76:2,3,4                 organization 61:1,3,8
 Monday 78:5                         notify 85:1                            organizational 24:1
 month 21:19 42:23                   November 5:2 21:20 22:5                orientation 80:7,15
 monthly 15:19 24:23                 number 7:15,16 8:16,21 9:11,12         origin 83:23
                                      10:20 12:7,12,18 13:10 19:5,6,8,18
 months 23:13 25:2 60:23                                                    original 22:8
                                      21:11 23:18,19 27:17 28:7,10,15,20
 morning 5:13,14 71:22 72:1           29:2,11 32:7,8 36:12,20 37:19,20      Outlook 28:4 34:9,18 73:16,19
                                      38:2,25 40:24,25 41:2 42:11,12
 move 53:7 55:8,14 61:8,12,20 62:9    43:2,6,16 44:6 48:4 50:5,11 52:24
                                                                            outstanding 62:8 63:18
  63:3 64:10
                                      54:14,18 55:5 59:23,24 61:25 62:17,   oversight 68:21
 moved 57:11 60:12                    18,22 65:5,16 66:4,5,15,25 67:10,23
                                      69:23 72:3 78:24 79:1,4 83:13         overtime 64:19
 moving 53:2
                                     numbers 22:8 27:15,18 43:6,7,11
 MPI 62:22                            44:12 62:7 63:17,18,20
                                                                                              P
 MTI 55:8,15
                                                                            p.m. 72:17 84:18 86:11
 multiple 48:12 81:23                                  O
                                                                            pages 12:17

                     N               oath 42:9                              paid 60:7 67:15 68:7,8,9
                                     object 49:19                           paper 47:19 62:21
 N-G-U-Y-E-N 73:8                    objectives 15:14 59:2                  paperwork 61:21 62:15 63:1,5,9
 N-H-A-N 73:8                        occasions 76:8                          85:11
 named 7:23                          October 45:16 48:8                     paragraph 14:8 48:14 53:9,16 55:7,
                                                                             9,13,16,20 58:11 60:3
 names 47:1                          offer 66:3
                                                                            paragraphs 55:6
 narrow 44:24                        offering 66:19,22 67:11
                                                                            parameters 8:6 20:20 35:15
 national 83:23                      office 16:16,20,21 17:22 18:13,14,
                                      17,20,22 19:21,24 22:3 35:11,16       parent 19:5,6,8,12
 nature 10:8 35:23,24
                                      39:13,16,21 40:4 46:23 47:24 48:11    part 9:10 12:25 15:25 16:3 26:17
 NB 21:23                             49:9 51:1,9 57:24 69:5,12 76:18,19,    42:25 56:18,25 58:17 71:16,20 73:2
 necessarily 46:7 69:17               20 77:18,21                            83:2 85:24

 needed 35:15                        offices 17:15,17,19 19:7 22:19,25      party 86:14
                                      76:21
 Nguyen 73:5                                                                pass 60:5 86:2
                                     official 24:12
 Nhan 73:5,14                                                               passed 47:9
                                     offset 19:8
 niche 63:12                                                                passes 57:7
                                     onboarding 64:10
 Nick 24:9,24 25:24 27:5 28:1 34:3                                          past 14:9 25:2 62:2 83:21
  42:20 73:15 74:2                   operating 63:14
                                                                            patient 41:22 43:7 44:11,14 46:21
 nods 57:13                          operation 15:21 26:20                   47:5,8 62:15

 nonexpert 49:20                     operations 20:19 40:6                  patient's 41:16



Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                       San Antonio, Texas 78232
210-697-3400                                                                                 210-697-3408
        Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 86 of 346
Ryan Grisard                                                                              November 28, 2018
                                                                                 ·Index: patients..question

 patients 40:20,24,25 41:2,8,19         planned 66:11                          problems 15:12 16:14 20:23 35:18
  44:5,6 50:6 56:9,10 57:3,11                                                   57:14
                                        plans 10:7 29:20 38:13 45:19
 pay 28:11 29:5,12,13,16 34:22                                                 procedure 37:24
                                        platform 63:14 64:6
  36:13,15 37:11,12,13,16 41:20 53:4
                                                                               procedures 39:23 78:25 79:2,4
  56:19 57:19 60:9 64:11 66:4 68:12     point 44:2 46:10 70:13,22 75:24
                                                                                80:7 83:14
                                         80:24
 payouts 37:3,6
                                                                               process 18:11 61:21 62:14 72:25
                                        pointed 80:8
 payroll 30:4                                                                   73:25 80:8 83:17
                                        policies 9:12,13,17 11:7 39:23
 pays 67:14                                                                    produced 29:13 74:15
                                         78:24 79:2,4 80:6,8,16,20,21 82:6,
 PCA 56:6                                12,13,14 83:13                        product 63:12 64:8
 PCAS 56:5,13 57:15 60:13 67:15,24      policy 8:22 9:4,5,21 11:2,9,13 13:1    production 72:5,10 73:1,25
                                         26:10 37:24 41:11 79:19,22 80:5,12
 Pembrook 24:7 42:16 65:16                                                     profitable 82:11
                                         81:7,8,10,21 82:17,18,22 85:3
 people 18:25 42:14 44:25 46:12                                                program 26:10 58:8
                                        poor 17:8 19:15
  71:8 75:24
                                                                               progressive 11:1,6,13 13:1
                                        portion 59:18
 percent 16:8 22:7 60:23 67:24
                                                                               promoted 83:7,9,11
                                        position 14:11 25:3,5,6,8,18 26:19
 performance 10:7,19 14:21 15:1,4,
                                         49:22 50:18 51:13 53:3                promotion 79:5
  12 17:8 19:15 20:23 36:2 38:13,19
  39:4,17 42:22 43:3 47:24 62:4 79:6    positions 44:20                        promotions 82:25 83:2
 period 14:17,18 19:14 22:21,22 46:5    post 33:9 34:21 49:23 62:3             prompted 34:12,17
 periods 23:11                          posted 49:14,17                        proper 45:24
 perjure 7:6                            posters 48:14                          properly 45:16,23 49:6
 permanently 60:10                      posting 48:25 49:4                     Proposals 65:19
 person 27:3,5 50:18 51:12 62:19        posture 48:17,18,25                    protested 85:13
  76:7 85:4
                                        potential 57:21                        provide 6:3,7,23
 Personal 56:7
                                        potentially 47:7                       provided 14:24 67:2 80:12 84:22
 personnel 40:3 74:7,11,13 79:1,4,7                                             85:10
                                        preamble 5:6
 persons 42:12 72:8                                                            provider 19:4,5,6,8
                                        preapproved 71:14,18
 phone 27:4,8,12,15,22,24 75:2 77:3,                                           providers 40:18
                                        preferred 67:25 68:2
  5 84:25
                                                                               providing 11:11,18 12:14 57:4
                                        present 24:22 28:18,22 32:10 71:10
 phrase 6:10
                                         73:20                                 prudent 32:22 35:25
 pick 54:4
                                        president 24:13                        PTO 37:7,13,17 64:20 71:16,24
 PIP 39:9,11,19,22 40:8                                                         82:15
                                        press 6:13
 place 9:8,24 27:3,10 58:7 61:21                                               pursuant 86:12
                                        pretty 31:16,18 54:7 56:16
  62:14 64:14,15
                                                                               put 39:22 47:15 74:3
                                        previous 5:5 54:17 78:9
 Plaintiff 8:14,19 9:25 36:12,13 38:1
  42:13 43:18 70:11                     primarily 68:20
                                                                                                   Q
 Plaintiff's 8:23 10:19 12:6 13:10      prior 8:13 10:2,3 11:20 12:19 15:5
  19:17 21:11 23:18 28:10,23 29:1        28:15 30:7,11 32:19 33:8,13,17 35:9   qualifications 79:3
  33:8 38:25 42:12 43:4 45:8 48:4        36:2 76:8
  50:11 52:24 54:14 59:23 61:25 65:5                                           quarter 67:19,20
  70:5 72:4,9
                                        prioritize 40:1
                                                                               query 46:11
 plan 29:24 38:19 39:4 58:6 62:19       priority 49:13
                                                                               question 6:2,10,17 12:21 16:13
                                        privy 31:4 59:11 68:10                  54:25 59:16 67:10 73:23



Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                          San Antonio, Texas 78232
210-697-3400                                                                                    210-697-3408
          Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 87 of 346
Ryan Grisard                                                                              November 28, 2018
                                                                                 ·Index: questions..Richard

 questions 8:5 12:15 30:22 55:24        reference 20:12 40:17,21 41:1         representative 5:4,8 7:9,18 9:3
  72:21 74:18 85:21                      50:13                                 14:5
 quick 63:2                             references 7:21,23,24 40:3,4,10,16,   reprimanded 37:22
                                         21
 quit 30:16                                                                   request 64:20 73:4 86:12
                                        referral 43:10 51:19,21,24 52:3
                                                                              requested 29:5 59:18 72:7,9
                                         63:17
                    R
                                                                              requesting 51:12 62:18 66:10
                                        referrals 62:7 63:17
 race 23:8 32:18 35:7 43:4 44:25 45:5                                         requests 72:4,10 73:1,25
                                        referring 62:12 73:23
  75:13 78:22 83:21                                                           required 49:4,23
                                        reflected 9:12 22:20 29:21,25
 racial 44:23                                                                 requirement 49:17
                                        reflection 29:15 50:5
 Rae 50:13,14,16 51:18 52:19 53:1,2,                                          requirements 43:8,9,18
  3,22 60:17 68:14,23 69:1,2,10         regard 38:1 40:3
                                                                              Reserve 86:4
 Rae's 66:10 68:20                      regional 83:11
                                                                              resign 30:16
 rapid 15:17                            regular 66:9
                                                                              resigned 53:24
 rate 15:17 56:5,18 57:19 67:21         regulation 37:25
  68:12                                                                       resource 64:8
                                        reinstated 25:9
 rates 43:7 44:12 66:20 68:6                                                  respected 14:10
                                        related 8:12,17,23 9:14,17 20:4
 read 14:11 45:21 48:20 59:18 80:6       26:21 27:12 30:11 36:9 41:11 42:17   respond 58:17 72:25
  81:9                                   44:11 47:23 49:5 53:2 54:1 62:7
                                         64:12,23 69:11,19,24 70:3 72:23
                                                                              responded 35:2 70:8
 reason 6:23 31:9 32:4,14,16 40:7        73:5,10 74:18 75:9,18 78:14 79:21    responding 53:1 55:4
  51:11 75:6                             80:18 81:13 82:1,6,12
                                                                              responds 34:22
 reasons 54:1 56:21 57:22 60:1          release 69:24
                                                                              response 12:12 24:18 52:13 54:20
 rebuttal 55:23                         reliable 57:15                         55:23 56:1 58:15,25 59:3,15 60:15
 recall 9:24 10:2,4 21:3 25:16 26:21                                           67:2 77:6
                                        relocation 60:8
  27:9 34:1,3 35:13,17,18 38:20 52:4,                                         responses 6:7 17:6 54:18
  20 58:10 69:21 77:3,12 78:13,17,20    remains 82:11
  79:10 82:24 85:10,12,13               remember 13:22 14:16 34:15,16         responsible 12:14 43:23 69:8
 receive 33:10 40:2 76:25 79:21          75:16                                result 85:14
 received 10:18 11:19 13:8 28:11        render 62:24                          results 15:20,22 24:23 25:1 44:13
  32:24,25 33:4,5 34:11,21 35:2 36:13   rendered 61:13                        retaliation 8:18,22 9:4,5 49:5,18
  50:6 80:2 84:3
                                                                               83:15
                                        rendering 61:9 62:10
 receiving 29:16
                                        Renee 13:20 14:1 35:10 45:14 48:9     retention 43:7,9 44:4,5,12
 recess 42:4 72:17 84:18                 50:12 52:25 54:10,20 55:4,20 58:3    retirement 29:20
 recognition 58:6                        59:24,25 60:17 62:1,6 63:19 65:17
                                         68:22 69:16                          revenue 53:8,15 59:2
 recommends 58:5                                                              revenue's 54:5
                                        Renee's 53:1
 record 5:2,16 6:14 27:22,23 41:24
                                        repetitive 32:13                      review 20:2 84:11 86:13
  42:2,6 72:15,19 84:16,20 86:9
                                        rephrase 81:24                        reviewed 26:3
 recording 40:11
                                        replaced 70:20                        reviews 20:5 62:20
 records 39:25 40:3 74:12
                                        report 25:17 83:14                    reword 30:6
 recruit 68:18,24
                                        reporting 18:9                        Rhodes 65:17
 recruiting 65:18 66:7
                                        representation 32:1                   Richard 17:22,23
 reducing 53:6


Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                            San Antonio, Texas 78232
210-697-3400                                                                                      210-697-3408
         Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 88 of 346
Ryan Grisard                                                                            November 28, 2018
                                                                                ·Index: Richard's..submit

 Richard's 74:7                        search 72:7,9,24 73:11,13,14 74:4    snatch 13:12
 Richardson 9:9 13:25 14:2 15:23       searched 73:16                       sort 18:8 26:19 63:14 71:16
  18:7,8 19:23 23:4,20 24:15 29:4,16
                                       secondary 45:23 48:6                 sought 36:12
  32:14 45:12,14 48:5,9 50:12 52:25
  53:13 54:17 57:23 59:24 62:2 63:19   section 38:2 53:12                   South 40:6
  65:17 67:8,9 68:15 69:23 71:8,9
  76:11 84:22
                                       sends 62:20                          space 47:21
                                       sentence 14:8 48:13 60:17            speak 28:25 36:24 37:15 52:7
 Richardson's 30:19 31:20 68:18
  69:5                                 separate 9:5,21 17:12 27:21 30:2     specific 20:16 39:23 40:2 51:11
                                        37:11,13 74:12                       54:9 55:6 73:19,22 80:21 85:10
 Rick 7:22 8:8
 Rights 84:4                           separated 36:25 52:16,18 53:23       specifically 16:5 19:22 40:12 61:2
                                                                             76:3 81:19
                                       separation 78:18
 RN 26:12
                                                                            specifics 13:22 34:15,17
 role 18:9 26:15,24 39:25 50:18,24     September 45:13
                                                                            spelled 76:15
  51:4,5,9,19 53:7 58:17 68:20 76:21   serve 76:21
 roles 48:9 51:2                                                            spend 34:25
                                       served 25:24
                                                                            staff 40:4
 room 7:2 48:15,19                     server 73:9
 rule 37:24                                                                 staffed 60:10 66:5
                                       services 61:9,12,17,22 62:11,18,23
                                                                            stands 41:6
 rules 5:21                            shakes 28:6
 run 46:11                                                                  start 67:6
                                       she'd 66:1
                                                                            started 79:14,15 83:6
 Ryan 5:4,7,17                         she'll 78:8
                                                                            starting 11:12 66:3
                                       Shelton 45:18
                   S                                                        starts 21:19 22:3,13 55:7,9 58:12
                                       show 11:22 16:10 46:16 49:1 76:24
                                                                             67:8
                                        77:18
 S-I-E-G-M-U-N-D 76:16                                                      state 5:15 12:3 43:8,9 49:2,4 76:23
                                       shown 78:9 81:5
 SA 21:22                                                                    82:4
                                       shows 49:8
 salaried 20:13                                                             statement 17:10
                                       sic 20:13 24:10 66:25
 salary 20:9 63:23 64:1,2,3,4                                               statements 31:1
                                       sick 37:14,16 72:1
 sales 44:14,16                                                             status 63:9
                                       side 28:6 54:19 64:17
 SAM 63:11                                                                  step 11:6,12 63:7
                                       Siegmund 76:5,13,14,17
 San 16:16 18:5 21:22 22:3 26:20                                            steps 52:2
  76:19,20                             sign 81:16
                                                                            sticker 23:19 48:5
 Sarah 14:4 29:5 33:5,8 34:10,22       signature 81:8
                                                                            stomach 71:10
  35:2
                                       signed 69:23
                                                                            stored 74:9
 Sarah's 34:4 73:16 74:2               similar 21:13,15 27:1 44:20
                                                                            strategy 53:14,19 58:24
 sat 34:4 73:15                        simply 38:4
                                                                            stringent 47:13,16
 scheduled 58:16                       sit 9:20 10:5
                                                                            stub 34:22 36:15
 scheduling 63:15                      situation 14:9
                                                                            stubs 29:5,12,13 64:11
 scheduling/billing 63:13              skipped 42:16
                                                                            stuff 64:25
 school 7:24 8:2                       skipping 8:21
                                                                            subject 65:18
 scratched 20:14                       smoking 82:16
                                                                            submit 61:21 62:14



Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                          San Antonio, Texas 78232
210-697-3400                                                                                    210-697-3408
          Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 89 of 346
Ryan Grisard                                                                              November 28, 2018
                                                                               ·Index: successful..vacation

 successful 35:16                       terminations 17:19 43:3                transferred 60:6,8
 suit 32:10                             test 81:3,6,7,11,12                    transpired 77:22
 Superior 61:4                          testified 5:10 59:11 83:16             trash 34:8
 supervisors 28:18,22 30:8 70:5,7,      testify 8:14,19,23 28:13               treated 15:6
  12 74:19
                                        testimony 6:24 7:2,12 10:25 14:24      trial 86:5
 supervisory 79:1,3,6                    33:16,19,20 34:19 35:4,8 42:8 83:18
                                                                               truthful 6:24
                                         85:24
 supported 14:10
                                                                               turn 12:17 58:21 66:24
                                        Texas 7:5 40:6 43:5,8,12 61:16
 supposed 16:7 51:5,6
                                         76:7,19,20,21,23 83:6,10 84:5         turnover 35:19,20 43:7 44:12 56:5,
 suspended 37:22 38:5                                                           17,22 57:19 64:24
                                        text 75:5,8
 switched 63:22                                                                two-hour 82:17
                                        thing 37:8,9 67:6 68:4
 sworn 5:10                                                                    two-month-long 39:11
                                        things 57:21 66:1,2
 system 41:5,15 46:15 50:1 63:11,14                                            type 85:14
                                        Tia 76:8
  64:13
                                                                               Tzirimis 34:4
                                        time 9:9 10:15 14:17,18 15:23 17:5
                                         19:14 22:20,21 23:11 25:3,7 29:17
                   T
                                         33:21 37:4 41:16,18 46:17 53:13                         U
                                         60:18 64:25 68:7 71:4,6 75:9 76:7,
 T-D-A-D-S 61:16 62:9                    10 82:17 86:4,7                       uh-huh 6:12 11:8 12:16 14:3 22:4,6,
 T-Z-I-R-I-M-I 24:10                    timekeeping 82:8,15                     9,15 25:19 28:12 37:2 44:21 47:2
                                                                                52:11 59:4 67:12,18 68:25 75:23
 tagged 11:24                           times 78:10                             80:14 82:3
 taking 9:24                            tired 56:13                            uh-huhs 6:8
 talk 8:8 39:20 71:8                    title 17:11,12 24:12 84:4              uncommon 46:19
 talked 7:22 9:2 36:16                  today 6:18 7:8,12 8:14,19,24 9:6,20    underneath 55:19
 talking 6:3 7:3                         10:5 25:7 28:2,13 34:19 64:14,15
                                         75:13 76:3 78:19,22,23 79:25 83:12    understand 7:1,5,9 42:8 46:25
 tax 64:10                               85:22                                  54:24 61:15 80:6 81:9

 TDADS 61:12,14,15 62:8,15,20 63:3      Today's 5:1                            understanding 9:4,16 10:22 11:1,
                                                                                4,17 12:20 14:4 15:10,25 16:22
 team 5:4,8,9 7:13,25 11:2 12:23        told 31:24 54:3,8 85:3                  19:22 23:1,23 24:14 26:5 30:5 32:17
  20:12 37:1 39:23 50:23,25 61:7
                                        tomorrow 77:8                           33:20 38:18 40:7 45:20 48:24 49:16,
  62:16,21 69:3,4 73:2 79:13 83:1
                                                                                22 53:8,16 54:16,21 59:3 63:25
 Team's 11:9                            top 21:22 66:3,6,16,22                  66:12 71:7 72:25 74:1 84:22,24

 terminate 13:24 14:14 15:7 21:6        topic 8:10 9:23 28:10 32:8 37:19       understood 85:21
  23:7,12 24:15,21 25:18 26:3,6,16,25    42:11 72:3
                                                                               United 61:6
  33:18,23 35:6,9 42:13 43:1 46:14      topics 7:20 8:6 36:10 43:14 70:4
  57:23 70:16,25 71:3,21 74:20 75:6,     79:8 80:21,22                         unstaffed 56:12
  18,21 76:11 77:25 85:8
                                        track 64:23 66:7                       unsure 9:19
 terminated 13:21 17:1,3,4,7 19:14
                                        track- 64:17                           unwillingness 39:24 40:1
  23:4,6 30:20 32:15 33:22 37:23
  38:10 46:8 53:23 75:25 78:4           tracking 41:5 63:17                    updates 82:11,13
 terminating 33:13                      training 40:2 41:14 79:5,20 80:2,12    utilized 37:25
 termination 8:12,18 10:3 26:22          84:3,7
  28:16 29:9 31:2 32:19 34:5,21 36:2    transcript 86:13                                         V
  38:6,14 42:18 69:25 71:9 75:19 76:9
  77:9 78:12,16,18 84:23 85:1,11,14     transfer 56:14                         vacation 37:4,11,14,16 46:6



Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900                          San Antonio, Texas 78232
210-697-3400                                                                                    210-697-3408
        Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 90 of 346
Ryan Grisard                                                                November 28, 2018
                                                                      ·Index: Valerie..Zinina

 Valerie 85:19                      worked 46:12,17
 valued 53:4                        working 18:6
 verbal 6:7 10:6,10,11,15 11:7,11   workplace 32:23 82:16
  12:23,25
                                    Workuments 64:5,15
 verification 40:5 41:6,11 43:10
                                    writing 5:25 54:20
 Vice 24:13
                                    written 11:15 27:21 55:16,20
 video 5:3
                                    wrongful 28:16
 view 48:15 49:24
                                    wrote 54:18
 viewing 48:19
 VII 84:4                                            Y
 violation 41:10
                                    year 25:12 46:10,12 80:22 82:1
 vision 36:19,22
                                    years 37:24 38:9 79:13,14 80:11
 visit 41:6,7,11 43:10               83:9,21
 visiting 56:9                      you-all 18:13 64:14 74:1,3
 voluntarily 53:22,24
 voluntary 29:22                                     Z

 VP 25:25 49:22                     Z-I-N-I-N-A 85:16
                                    Zinina 85:17
                   W

 wage 49:1
 wait 6:2 33:19
 waiting 56:13
 walk 77:21
 wanted 9:1 47:20
 warning 11:7 12:24 38:5
 warnings 10:6,10,12,15 11:12
  12:25 38:13
 Waters 71:2
 week 62:23 76:10 78:4,7
 weight 7:2
 Wilkins 7:24,25
 William 7:23,25
 woke 72:1
 woman 14:11 15:7
 word 20:16,17 44:19 52:13
 worded 55:25
 work 46:3,8 68:14



Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900            San Antonio, Texas 78232
210-697-3400                                                                      210-697-3408
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 91 of 346




                   Exhibit D
  Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 92 of 346




                        In the Matter Of:


                   RENEE RICHARDSON
                                   vs
        THE MEDICAL TEAM, INC., ET AL.


_____________________________________________



                         SARAH GOGO
                       February 06, 2019
      Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 93 of 346


                       SARAH GOGO - 02/06/2019                           ·

 ·1· · · · ·IN THE UNITED STATES DISTRICT COURT
 ·2· · · · · FOR THE WESTERN DISTRICT OF TEXAS
 ·3· · · · · · · ·San Antonio Division
 ·4
 ·5· ·- - - - - - - - - - - -           x
 ·6· ·RENEE RICHARDSON,· · · · :
 ·7· · · · · Plaintiff,· · · · :
 ·8· · · vs.· · · · · · · · · ·:· CA No.
 ·9· ·THE MEDICAL TEAM, INC.,· : 5:18-CV-151-FB
 10· ·d/b/a THE MED TEAM,· · · :
 11· ·INC.,· · · · · · · · · · :
 12· · · · · Defendant.· · · · :
 13· ·- - - - - - - - - - - -           x
 14· · · · · · ·VIDEOTAPED DEPOSITION OF SARAH GOGO
 15· · · · · · · · · · McLean, Virginia
 16· · · · · · · · · · February 6, 2019
 17· · · · · · · · · · · · 3:15 p.m.
 18
 19
 20
 21
 22
 23· ·Job No.:· NY-207193
 24· ·Pages: 1 - 21
 25· ·Reporter:· Sandria Cox


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
      Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 94 of 346


                       SARAH GOGO - 02/06/2019                     Page 2

 ·1· · · · · Videotaped Deposition of Sarah Gogo, a
 ·2· ·witness, held at the offices of:
 ·3· · · · · · ·REGUS
 ·4· · · · · · ·2010 Corporate Ridge
 ·5· · · · · · ·Suite 700
 ·6· · · · · · ·McLean, Virginia· 22102
 ·7
 ·8
 ·9
 10
 11· · · · · · ·Pursuant to notice and/or agreement,
 12· ·before Sandria L. Cox, Court Reporter and
 13· ·Notary Public in and for the Commonwealth of
 14· ·Virginia.
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
      Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 95 of 346


                       SARAH GOGO - 02/06/2019                     Page 3

 ·1· · · · · · ·A-P-P-E-A-R-A-N-C-E-S
 ·2
 ·3· · · · ON BEHALF OF THE PLAINTIFF:
 ·4· · · · · · ·(by video conference)
 ·5· · · · THOMAS N. CAMMACK, III, ESQUIRE
 ·6· · · · Poncio Law Offices, PC
 ·7· · · · 5410 Fredericksburg Road, Suite 109
 ·8· · · · San Antonio, Texas· 78229
 ·9· · · · 210-441-7058
 10
 11
 12
 13· · · · ON BEHALF OF THE DEFENDANT:
 14· · · · JUDY BENNETT GARNER, ESQUIRE
 15· · · · Jackson Walker, LLP
 16· · · · 2323 Ross Avenue, Suite 600
 17· · · · Dallas, Texas· 75201
 18· · · · 214-953-6167
 19· · · · jgarner@jw.com
 20
 21
 22· ·Also Present:
 23· ·Akim Graham, Video Technician
 24· ·Nick Tzirimis, Vice President, The Med Team
 25


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
      Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 96 of 346


                       SARAH GOGO - 02/06/2019                     Page 4

 ·1· · · · · · · · · C-O-N-T-E-N-T-S
 ·2
 ·3· ·EXAMINATION OF SARAH GOGO· · · · · · · · PAGE:
 ·4· · · · By Ms. Garner· · · · · · · · · · · · ·6
 ·5· · · · By Mr. Cammack· · · · · · · · · · · ·18
 ·6
 ·7
 ·8
 ·9
 10· · · · · · · · · E-X-H-I-B-I-T-S
 11· · · · · · · · · · (Attached)
 12
 13· ·GOGO DEPOSITION· · · · · · · · · · ·MARKED:
 14· ·Exhibit 1 (Richardson/Gogo Email)· · 15
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com        YVer1f
      Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 97 of 346


                       SARAH GOGO - 02/06/2019                     Page 5

 ·1· · · · · · ·P-R-O-C-E-E-D-I-N-G-S
 ·2· · · · · · ·VIDEO TECHNICIAN:· Here begins the
 ·3· ·deposition of Sarah Gogo in the matter of
 ·4· ·Renee Richardson versus The Medical Team,
 ·5· ·Incorporated, doing business as The Med Team,
 ·6· ·Incorporated, in the United States District
 ·7· ·Court for the Western· District of Texas, San
 ·8· ·Antonio Division, Civil Action No.
 ·9· ·5:18-CV-151-FB.
 10· · · · · · ·Today's date is February 6, 2019.
 11· ·The time on the video monitor is 3:21 p.m.
 12· · · · · · ·The video operator today is Akim
 13· ·Graham.
 14· · · · · · ·This video deposition is taking
 15· ·place at 2010 Corporate Ridge in McLean,
 16· ·Virginia.
 17· · · · · · ·Counsel, please voice-identify
 18· ·yourselves and state whom you represent.
 19· · · · · · ·MS. GARNER:· Judy Bennett Garner for
 20· ·The Med Team.
 21· · · · · · ·MR. CAMMACK:· Thomas Cammack for
 22· ·Renee Richardson.
 23· · · · · · ·VIDEO TECHNICIAN:· The court
 24· ·reporter today is Sandy Cox of Epiq.· Would
 25· ·the reporter please swear in the witness.


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com        YVer1f
      Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 98 of 346


                       SARAH GOGO - 02/06/2019                     Page 6

 ·1· · · · · · ·(Witness sworn.)
 ·2· · · · Whereupon,
 ·3· · · · · · · · SARAH GOGO,
 ·4· ·a witness, was called for examination by
 ·5· ·counsel for defendant, and, after having been
 ·6· ·first duly sworn, was examined and testified
 ·7· ·as follows:
 ·8· · · · · · ·EXAMINATION BY COUNSEL FOR DEFENDANT
 ·9· · · · · · ·BY MS. GARNER:
 10· · · · Q.· ·Ms. Gogo, thank you so much for
 11· ·being here today.· We hope not to keep you
 12· ·that long.
 13· · · · · · ·Renee Richardson has filed a lawsuit
 14· ·against The Med Team, Incorporated, and I
 15· ·represent The Med Team.
 16· · · · · · ·Have you ever been deposed before?
 17· · · · A.· ·Deposed?
 18· · · · Q.· ·Deposed.
 19· · · · A· · Oh.· No.
 20· · · · Q.· ·Okay.· So the court reporter just
 21· ·swore you in.· Do you understand that you're
 22· ·testimony here today is under oath under
 23· ·penalty of perjury?
 24· · · · A· · Yes.
 25· · · · Q.· ·Do you undersand that you are


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com        YVer1f
      Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 99 of 346


                       SARAH GOGO - 02/06/2019                     Page 7

 ·1· ·testifying today as if you were in a courtroom
 ·2· ·with a jury?
 ·3· · · · A· · Yes.
 ·4· · · · Q.· ·And just before we get started, I
 ·5· ·would just like to set a few groundrules that
 ·6· ·just makes the deposition proceed a little bit
 ·7· ·easier.
 ·8· · · · · · ·The first is I'm going to ask you a
 ·9· ·series of questions and hopefully you will
 10· ·provide answers to those questions.
 11· · · · · · ·I just ask that you allow me to
 12· ·finish my question before you answer.· Will
 13· ·you agree to do that?
 14· · · · A.· ·Yes.
 15· · · · Q.· ·Also, the court reporter is here,
 16· ·taking down everything that's said during the
 17· ·deposition.· So that we have a clean record, I
 18· ·just ask that you provide verbal responses for
 19· ·all of your answers.· Will you agree to do
 20· ·that?
 21· · · · A· · Yes.
 22· · · · Q.· ·If you don't understand a question,
 23· ·will you agree that you will let me know and
 24· ·ask me to ask the question again or provide
 25· ·clarity to the question?


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com        YVer1f
     Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 100 of 346


                      SARAH GOGO - 02/06/2019                      Page 8

 ·1· · · · A.· ·Yes.
 ·2· · · · Q.· ·Now, I don't expect that this
 ·3· ·deposition will take very long.· However, if
 ·4· ·at any time you need a break, that's fine.                  I
 ·5· ·just ask that if a question is on the floor,
 ·6· ·if I've asked a question, that you answer that
 ·7· ·question before we take a break.· Will you
 ·8· ·agree to do that?
 ·9· · · · A· · Yes.
 10· · · · Q.· ·Perfect.· Are you on any medications
 11· ·that would prohibit you from testifying
 12· ·truthfully and honestly today?
 13· · · · A· · No.
 14· · · · Q.· ·Is there any other reason that you
 15· ·would not be able to testify truthfully and
 16· ·honestly today?
 17· · · · A· · No.
 18· · · · Q.· ·Will you let me know anytime during
 19· ·this deposition if anything happens that would
 20· ·prohibit you from testifying truthfully and
 21· ·honestly today?
 22· · · · A· · Yes.
 23· · · · Q.· ·Just a couple background questions.
 24· ·What is your current address?
 25· · · · A.· ·12865 Kitchen House Way, Germantown,


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com        YVer1f
     Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 101 of 346


                      SARAH GOGO - 02/06/2019                      Page 9

 ·1· ·Maryland· 20874.
 ·2· · · · Q.· ·And how long have you lived there?
 ·3· · · · A.· ·A year.
 ·4· · · · Q.· ·When did you begin working for The
 ·5· ·Med Team?
 ·6· · · · A.· ·September 2016.
 ·7· · · · Q.· ·Okay.· And what was your job title
 ·8· ·at the time of hire?
 ·9· · · · A.· ·Director of HR.
 10· · · · Q.· ·And "HR" meaning Human Resources?
 11· · · · A· · Yes.
 12· · · · Q.· ·Did your job title change at all
 13· ·during your tenure with The Med Team?
 14· · · · A· · No.
 15· · · · Q.· ·And what were some of your
 16· ·responsibilities as the Director of Human
 17· ·Resources?
 18· · · · A.· ·Oversight of the HR function,
 19· ·training of HR staff, implementation of any
 20· ·executive policies, participating with
 21· ·leadership teams, some low-level employee
 22· ·relations, benefit administration.· All HR
 23· ·functions.
 24· · · · Q.· ·Did you ever receive any complaints
 25· ·from employees while you were the Director of


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com        YVer1f
     Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 102 of 346


                      SARAH GOGO - 02/06/2019                     Page 10

 ·1· ·Human Resources?
 ·2· · · · A.· ·No.
 ·3· · · · Q.· ·No?
 ·4· · · · A.· ·Unh-unh.
 ·5· · · · Q.· ·What was the process, I guess?· If
 ·6· ·you had received complaints from someone, an
 ·7· ·employee, what would have been your process to
 ·8· ·deal with that complaint?
 ·9· · · · A.· ·I would notify the leadership,
 10· ·executive leadership, Leslie and Ryan, and
 11· ·also copy Nick in, and then recommend sending
 12· ·it out to their attorney if it warranted it.
 13· · · · Q.· ·Do you currently work for The Med
 14· ·Team?
 15· · · · A.· ·I do not.
 16· · · · Q.· ·And when was your last day of
 17· ·employment with The Med Team?
 18· · · · A.· ·April 13, 2018.
 19· · · · Q.· ·Okay.· And are you currently
 20· ·employed?
 21· · · · A.· ·And who is your current employer?
 22· · · · A.· ·I'm self-employed.
 23· · · · Q.· ·Self-employed?
 24· · · · A.· ·Uh-huh.
 25· · · · Q.· ·When you worked for The Med Team,


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com        YVer1f
     Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 103 of 346


                      SARAH GOGO - 02/06/2019                     Page 11

 ·1· ·did you work out of the Reston, Virginia
 ·2· ·office?
 ·3· · · · A.· ·That was my home base.
 ·4· · · · Q.· ·That was your home base.· Okay.· But
 ·5· ·you traveled some in your role as the Director
 ·6· ·of Human Resources?
 ·7· · · · A· · Yes.
 ·8· · · · Q.· ·Did you know the plaintiff Renee
 ·9· ·Richardson before you began working for The
 10· ·Med Team?
 11· · · · A· · No.
 12· · · · Q.· ·Okay.· But you met her as a result
 13· ·of your working for The Med Team?
 14· · · · A· · Yes.
 15· · · · Q.· ·And do you recall when you met her?
 16· · · · A.· ·December.
 17· · · · Q.· ·December of 20 --
 18· · · · A.· ·-- 17.
 19· · · · Q.· ·So you met Renee in December of
 20· ·2017?
 21· · · · A.· ·Yes.
 22· · · · · · ·Oh, no.· I met her -- .· I started
 23· ·in 2016 with The Med Team, so I met her
 24· ·December 2016.
 25· · · · Q.· ·'16.· And did you interact with her


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com        YVer1f
     Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 104 of 346


                      SARAH GOGO - 02/06/2019                     Page 12

 ·1· ·frequently while you were employed by The Med
 ·2· ·Team?
 ·3· · · · A.· ·No.
 ·4· · · · Q.· ·And when you met her, did you first
 ·5· ·meet her face-to-face or was it over the
 ·6· ·e-mail or over the phone?
 ·7· · · · A.· ·It was face-to-face.
 ·8· · · · Q.· ·Okay.· Tell me about that
 ·9· ·face-to-face meeting.· Was it a meeting
 10· ·actually?
 11· · · · A.· ·It was on a trip to Texas.· It was
 12· ·my initial training.· I visited San Antonio,
 13· ·Austin, and then the office where Renee
 14· ·worked.· So it was just a general go and see
 15· ·the workings of Med Team and to meet some of
 16· ·the staff and have them get to know me as
 17· ·well.
 18· · · · Q.· ·Okay.· Did you meet with Ms.
 19· ·Richardson one-on-one during that time?
 20· · · · A.· ·I did.
 21· · · · Q.· ·And tell me about your conversation
 22· ·the one-on-one meeting with her.
 23· · · · A.· ·It was basic.· We talked about her
 24· ·background, what it was like for her to work
 25· ·in the office; any things that she thought HR


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com        YVer1f
     Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 105 of 346


                      SARAH GOGO - 02/06/2019                     Page 13

 ·1· ·could be doing better for her and her team,
 ·2· ·training needs.
 ·3· · · · Q.· ·During that one-on-one meeting that
 ·4· ·occurred I guess in December of 2016 -- is
 ·5· ·that right?
 ·6· · · · A.· ·Uh-huh.
 ·7· · · · Q.· ·-- during that meeting did Ms.
 ·8· ·Richardson make any complaints to you of race
 ·9· ·discrimination?
 10· · · · A.· ·No.
 11· · · · Q.· ·During that meeting did Ms.
 12· ·Richardson make any complaints to you of
 13· ·harassment or a hostile work environment?
 14· · · · A.· ·No.
 15· · · · Q.· ·During that meeting did Ms.
 16· ·Richardson ever tell you that she felt that
 17· ·she was being treated unfairly because of her
 18· ·race?
 19· · · · A.· ·No.
 20· · · · Q.· ·If Ms. Richardson had told you that
 21· ·she felt that she was being treated unfairly
 22· ·because of her race or would suffer from
 23· ·discrimination or harassment, would you have
 24· ·followed the complaint procedure we discussed
 25· ·earlier?


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com        YVer1f
     Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 106 of 346


                      SARAH GOGO - 02/06/2019                     Page 14

 ·1· · · · A· · Yes.
 ·2· · · · Q.· ·Outside of that meeting --.
 ·3· · · · · · ·Was that your only face-to-face
 ·4· ·meeting with Ms. Richardson?
 ·5· · · · A.· ·Yes.
 ·6· · · · Q.· ·So December 2016 was the only time
 ·7· ·you met with her face-to-face?
 ·8· · · · A.· ·Yes.
 ·9· · · · Q.· ·Did you have other communications
 10· ·with her via phone and e-mail after that
 11· ·meeting?
 12· · · · A.· ·No.
 13· · · · Q.· ·No.· Okay.· So did Ms. Richardson
 14· ·ever call you or e-mail you with questions
 15· ·about anything after that meeting?
 16· · · · A.· ·She claims to have e-mailed me but I
 17· ·didn't receive an e-mail.
 18· · · · Q.· ·We'll talk about that in one second.
 19· · · · · · ·Outside of the meeting that you had
 20· ·with her in December of 2016, during any other
 21· ·time that you were employed by The Med Team
 22· ·did Ms. Richardson make any complaints to you
 23· ·of race discrimination?
 24· · · · A· · No.
 25· · · · Q.· ·Outside of your one-on-one meeting


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com        YVer1f
     Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 107 of 346


                      SARAH GOGO - 02/06/2019                     Page 15

 ·1· ·with her in December 2016, did Ms. Richardson
 ·2· ·make any complaints to you of harassment or
 ·3· ·hostile work environment?
 ·4· · · · A.· ·No.
 ·5· · · · · · ·(The Richardson/Gogo e-mail
 ·6· · · · · · ·dated 1/20/17 was marked
 ·7· · · · · · ·Gogo Exhibit 1 for
 ·8· · · · · · ·identification.)
 ·9· · · · · · ·BY MS. GARNER:
 10· · · · Q.· ·I'm going to hand you what I have
 11· ·marked as Exhibit 1 there.· There you go.
 12· · · · · · ·MS. GARNER:· Thomas, I sent you the
 13· ·copy of the exhibit.· E-mailed it to you.
 14· · · · · · ·MR. CAMMACK:· I received it.
 15· · · · · · ·MS. GARNER:· Okay.· Perfect.
 16· · · · · · ·MR. CAMMACK:· I received it.
 17· · · · · · ·MS. GARNER:· Great.
 18· · · · · · ·BY MS. GARNER:
 19· · · · Q.· ·Ms. Gogo, do you recognize this
 20· ·document?· If you need time to read through
 21· ·it, you're more than welcome to take the time
 22· ·reading it.
 23· · · · A.· ·(Reading.)
 24· · · · · · ·I don't recognize it.
 25· · · · Q.· ·At the top it says from Renee


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com        YVer1f
     Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 108 of 346


                      SARAH GOGO - 02/06/2019                     Page 16

 ·1· ·Richardson, sent on Friday, January 20, 2017,
 ·2· ·at 7:39 a.m., to Sarah Gogo.· Subject: NB
 ·3· ·Situation.
 ·4· · · · · · ·Did I read that correctly?
 ·5· · · · A· · Yes.
 ·6· · · · Q.· ·Do you recall receiving a copy of
 ·7· ·this email in your Med Team e-mail in-box on
 ·8· ·January 20, 2017?
 ·9· · · · A.· ·No, I don't recall that.
 10· · · · Q.· ·While you were employed with The Med
 11· ·Team, did any other Med Team employee ever ask
 12· ·you if you received an e-mail from Ms.
 13· ·Richardson in which she alleged race
 14· ·discrimination or a hostile work environment?
 15· · · · A.· ·Yes.
 16· · · · Q.· ·And who asked you about that?
 17· · · · A.· ·Ryan, Chris, the CFO, and Nick.
 18· · · · Q.· ·Do you recall when they asked you?
 19· · · · A.· ·It had to be this week, that week of
 20· ·January 18th.
 21· · · · Q.· ·So sometime around January 20th or
 22· ·so is when they asked you about it?
 23· · · · A.· ·I think so.
 24· · · · Q.· ·Okay.· Do you recall if they asked
 25· ·you before Ms. Richardson was terminated?


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com        YVer1f
     Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 109 of 346


                      SARAH GOGO - 02/06/2019                     Page 17

 ·1· · · · A.· ·I don't recall that.
 ·2· · · · Q.· ·Okay.· And what did they ask you?
 ·3· · · · A.· ·They asked me if I had received an
 ·4· ·e-mail from her and I said no.· And they
 ·5· ·actually came in and looked at my e-mail
 ·6· ·account.· And I think maybe the IT director
 ·7· ·was there as well.· And they looked, searched,
 ·8· ·to see if I had actually received it.
 ·9· · · · Q.· ·So they took your computer and they
 10· ·looked through -- what you believe -- they
 11· ·looked through your files to see if you
 12· ·received an e-mail from Ms. Richardson?
 13· · · · A· · Yes.
 14· · · · Q.· ·Okay.· And do you know if they found
 15· ·an e-mail from Ms. Richardson in which she
 16· ·made a complaint of race discrimination or
 17· ·hostile work environment?
 18· · · · A.· ·I would say no, they didn't find it.
 19· · · · Q.· ·Okay.· If you had received this
 20· ·e-mail which is marked as Exhibit 1, would you
 21· ·have followed the complaint procedure that we
 22· ·discussed earlier?
 23· · · · A· · Yes.
 24· · · · Q.· ·Were you involved in the decision to
 25· ·terminate Ms. Richardson's employment with The


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com        YVer1f
     Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 110 of 346


                      SARAH GOGO - 02/06/2019                     Page 18

 ·1· ·Med Team?
 ·2· · · · A.· ·No.
 ·3· · · · Q.· ·Did you make the decision to
 ·4· ·terminate Ms. Richardson's employment with The
 ·5· ·Med Team?
 ·6· · · · A.· ·No.
 ·7· · · · Q.· ·All right.· I'll pass the witness.
 ·8· · · · · · ·EXAMINATION BY COUNSEL FOR THE
 ·9· · · · · · ·PLAINTIFF
 10· · · · · · ·BY MR. CAMMACK:
 11· · · · Q.· ·I'm sorry, Ms. Gogo.· I didn't hear
 12· ·what your response was when they asked if you
 13· ·had been questioned about the e-mail before or
 14· ·after termination.· You were questioned about
 15· ·the e-mail before or after termination?
 16· · · · A.· ·I think it was before.· I don't
 17· ·recall exactly.
 18· · · · Q.· ·So Ryan came to you and he was aware
 19· ·that she sent an e-mail claiming
 20· ·discrimination prior to her termination;
 21· ·correct?
 22· · · · A· · Yes.
 23· · · · · · ·MS. GARNER:· Objection.
 24· ·Mischaracterizes testimony.
 25· · · · · · ·BY MR. CAMMACK:


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com        YVer1f
      Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 111 of 346


                       SARAH GOGO - 02/06/2019                     Page 19

 ·1· · · · Q.· ·But that is your understanding, that
 ·2· ·they were looking for an e-mail claiming
 ·3· ·discrimination prior to her termination;
 ·4· ·correct?
 ·5· · · · A.· ·They were looking for an e-mail from
 ·6· ·her to me.
 ·7· · · · Q.· ·Okay.· I have no further questions.
 ·8· ·And as far as a copy of the video, I'll take
 ·9· ·one. Or if you e-mail me, I can sign whatever
 10· ·you all need.
 11· · · · · · ·MS. GARNER:· And we would like to
 12· ·review and sign.
 13· · · · · · ·VIDEO TECHNICIAN:· This concludes
 14· ·the deposition of Sarah Gogo.· Going off the
 15· ·record.· The time is 3:33 p.m.
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
      Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 112 of 346


                       SARAH GOGO - 02/06/2019                     Page 20

 ·1· ·I have examined and read the

 ·2· ·foregoing 19 pages and find the

 ·3· ·answers contained therein with

 ·4· ·changes made by me, if any, to

 ·5· ·be true and correct.

 ·6

 ·7
 · · · · · _________________________
 ·8· · · · · · · Sarah Gogo

 ·9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
      Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 113 of 346


                       SARAH GOGO - 02/06/2019                     Page 21

 ·1· · · · · · · ·CERTIFICATE OF REPORTER
 ·2· · · · I, Sandria L. Cox, do hereby certify that
 ·3· ·the foregoing proceedings were taken by me in
 ·4· ·stenotype and thereafter reduced to transcript
 ·5· ·under my supervision; that said proceedings
 ·6· ·are a true record of the testimony given by
 ·7· ·said witness; that I am neither counsel for,
 ·8· ·related to, nor employed by any of the parties
 ·9· ·to the action in which these proceedings were
 10· ·taken; and further, that I am not a relative
 11· ·or employee of any attorney or counsel
 12· ·employed by the parties hereto, nor
 13· ·financially or otherwise interested in the
 14· ·outcome of the action.
 15· · · · Given under my hand this 13th day of
 16· ·February, 2019.
 17
 18· · · · · · · · · · · · · ·___________________________
 19· · · · · · · · · · · · · ·Sandria L. Cox
 20· · · · · · · · · · · · · ·Court Reporter
 21
 22
 23
 24
 25


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
              Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 114 of 346


                                          SARAH GOGO - 02/06/2019                                       i1
                                   5:11               Antonio
             Exhibits                                  5:8 12:12                             C
                               3:33
                                   19:15              anytime
 Gogo 1                                                8:18                      call
     4:14 15:7,11 17:20                                                           14:14
                                              5       April
                                                       10:18                     called
                 1                                                                6:4
                               5:18-CV-151-FB         asked
                                   5:9                 8:6 16:16,18,22,24 17:3   Cammack
 1                                                                                5:21 15:14,16 18:10,25
                                                       18:12
     15:7,11 17:20
                                              6       attorney                   CFO
 1/20/17                                                                          16:17
                                                       10:12
     15:6
                               6                                                 change
 12865                             5:10
                                                      Austin
                                                       12:13                      9:12
     8:25
                                                      aware                      Chris
 13                                           7                                   16:17
                                                       18:18
     10:18
                               7:39                                              Civil
 16                                                                               5:8
                                   16:2                            B
     11:25
                                                                                 claiming
 17                                                   background                  18:19 19:2
     11:18                                    A
                                                       8:23 12:24
                                                                                 claims
 18th                          a.m.                   base                        14:16
     16:20                                             11:3,4
                                   16:2                                          clarity
                               able                   basic                       7:25
                 2                                     12:23
                                   8:15                                          clean
 20                            account                began                       7:17
                                   17:6                11:9
     11:17 16:1,8                                                                communications
 2010                          Action                 begins                      14:9
                                   5:8                 5:2
     5:15                                                                        complaint
 2016                          address                believe                     10:8 13:24 17:16,21
                                   8:24                17:10
     9:6 11:23,24 13:4 14:6,                                                     complaints
     20 15:1                   administration         benefit                     9:24 10:6 13:8,12 14:22
                                   9:22                9:22                       15:2
 2017
     11:20 16:1,8              agree                  Bennett                    computer
                                   7:13,19,23 8:8      5:19                       17:9
 2018
     10:18                     Akim                   better                     concludes
                                   5:12                13:1                       19:13
 2019
     5:10                      alleged                bit                        conversation
                                   16:13               7:6                        12:21
 20874
     9:1                       allow                  break                      copy
                                   7:11                8:4,7                      10:11 15:13 16:6 19:8
 20th
     16:21                     answer                 business                   Corporate
                                   7:12 8:6            5:5                        5:15
                 3             answers                                           correct
                                   7:10,19                                        18:21 19:4
 3:21



            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
          Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 115 of 346


                                  SARAH GOGO - 02/06/2019                                    i2
 correctly                17:16 18:20 19:3          exactly             Friday
  16:4                                               18:17               16:1
                         discussed
 counsel                  13:24 17:22               examination         function
  5:17 6:5,8 18:8                                    6:4,8 18:8          9:18
                         District
 couple                   5:6,7                     examined            functions
  8:23                                               6:6                 9:23
                         Division
 court                    5:8                       executive           further
  5:7,23 6:20 7:15                                   9:20 10:10          19:7
                         document
 courtroom                15:20                     exhibit
  7:1                                                15:7,11,13 17:20                G
                         doing
 Cox                      5:5 13:1                  expect
  5:24                                               8:2                Garner
                         don't                                           5:19 6:9 15:9,12,15,17,
 current                  7:22 8:2 15:24 16:9                            18 18:23 19:11
  8:24 10:21              17:1 18:16                              F
                                                                        general
 currently               duly                                            12:14
  10:13,19                6:6                       face-to-face
                                                     12:5,7,9 14:3,7    Germantown
                                                                         8:25
             D                       E              far
                                                     19:8               go
                                                                         12:14 15:11
 date                    e-mail                     February
  5:10                    12:6 14:10,14,17 15:5      5:10               Gogo
                          16:7,12 17:4,5,12,15,20                        5:3 6:3,10 15:7,19 16:2
 dated                                              felt
                          18:13,15,19 19:2,5,9                           18:11 19:14
  15:6                                               13:16,21
                         e-mailed                                       going
 day                                                filed
                          14:16 15:13                                    7:8 15:10 19:14
  10:16                                              6:13
                         earlier                                        Graham
 deal                                               files
                          13:25 17:22                                    5:13
  10:8                                               17:11
                         easier                                         Great
 December                                           find
                          7:7                                            15:17
  11:16,17,19,24 13:4                                17:18
  14:6,20 15:1           email                                          groundrules
                                                    fine
                          16:7                                           7:5
 decision                                            8:4
  17:24 18:3             employed                                       guess
                                                    finish
                          10:20 12:1 14:21 16:10                         10:5 13:4
 defendant                                           7:12
  6:5,8                  employee
                                                    first
                          9:21 10:7 16:11                                            H
 deposed                                             6:6 7:8 12:4
  6:16,17,18             employees
                                                    floor               hand
                          9:25
 deposition                                          8:5                 15:10
  5:3,14 7:6,17 8:3,19   employer
                                                    followed            happens
  19:14                   10:21
                                                     13:24 17:21         8:19
 didn't                  employment
                                                    follows             harassment
  14:17 17:18 18:11       10:17 17:25 18:4
                                                     6:7                 13:13,23 15:2
 director                environment
                                                    found               hear
  9:9,16,25 11:5 17:6     13:13 15:3 16:14 17:17
                                                     17:14               18:11
 discrimination          Epiq
                                                    frequently          hire
  13:9,23 14:23 16:14     5:24
                                                     12:1



            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
           Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 116 of 346


                                    SARAH GOGO - 02/06/2019                                         i3
  9:8                      job                     Mclean                    occurred
                            9:7,12                  5:15                      13:4
 home
  11:3,4                   Judy                    meaning                   office
                            5:19                    9:10                      11:2 12:13,25
 honestly
  8:12,16,21               jury                    Med                       Oh
                            7:2                     5:5,20 6:14,15 9:5,13     6:19 11:22
 hope
                                                    10:13,17,25 11:10,13,
  6:11                                                                       Okay
                                                    23 12:1,15 14:21 16:7,
                                       K                                      6:20 9:7 10:19 11:4,12
 hopefully                                          10,11 18:1,5
                                                                              12:8,18 14:13 15:15
  7:9
                           keep                    Medical                    16:24 17:2,14,19 19:7
 hostile                    6:11                    5:4
                                                                             one-on-one
  13:13 15:3 16:14 17:17
                           Kitchen                 medications                12:19,22 13:3 14:25
 House                      8:25                    8:10
                                                                             operator
  8:25
                           know                    meet                       5:12
 HR                         7:23 8:18 11:8 12:16    12:5,15,18
                                                                             Outside
  9:9,10,18,19,22 12:25     17:14                  meeting                    14:2,19,25
 Human                                              12:9,22 13:3,7,11,15
                                                                             Oversight
  9:10,16 10:1 11:6                    L            14:2,4,11,15,19,25
                                                                              9:18
                                                   met
               I           lawsuit                  11:12,15,19,22,23 12:4
                                                                                          P
                            6:13                    14:7
 I'LL                      leadership              Mischaracterizes          P-R-O-C-E-E-D-I-N-G-
  18:7 19:8                 9:21 10:9,10            18:24                    S
 I'M                       Leslie                  monitor                    5:1
  7:8 10:22 15:10 18:11     10:10                   5:11                     p.m.
 I'VE                      little                                             5:11 19:15
  8:6                       7:6                                N             participating
 identification            lived                                              9:20
  15:8                      9:2                    NB
                                                    16:2                     pass
 implementation            long                                               18:7
  9:19                      6:12 8:3 9:2           need
                                                    8:4 15:20 19:10          penalty
 in-box                    looked                                             6:23
  16:7                      17:5,7,10,11           needs
                                                    13:2                     Perfect
 Incorporated              looking                                            8:10 15:15
  5:5,6 6:14                19:2,5                 Nick
                                                    10:11 16:17              perjury
 initial                   low-level                                          6:23
  12:12                     9:21                   notify
                                                    10:9                     phone
 interact                                                                     12:6 14:10
  11:25                                M
                                                               O             place
 involved                                                                     5:15
  17:24                    marked
                            15:6,11 17:20          oath                      plaintiff
                                                    6:22                      11:8 18:9
               J           Maryland
                            9:1                    Objection                 please
                                                    18:23                     5:17,25
 January                   matter
  16:1,8,20,21              5:3                                              policies



            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
           Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 117 of 346


                                    SARAH GOGO - 02/06/2019                                      i4
  9:20                       15:19,24                                       suffer
                                                                   S         13:22
 prior                      recommend
  18:20 19:3                 10:11                                          swear
                                                      San                    5:25
 procedure                  record                     5:7 12:12
  13:24 17:21                7:17 19:15                                     swore
                                                      Sandy                  6:21
 proceed                    relations                  5:24
  7:6                        9:22                                           sworn
                                                      Sarah                  6:1,6
 process                    Renee                      5:3 6:3 16:2 19:14
  10:5,7                     5:4,22 6:13 11:8,19
                             12:13 15:25              says                               T
 prohibit                                              15:25
  8:11,20                   reporter
                             5:24,25 6:20 7:15        searched              take
 provide                                               17:7                  8:3,7 15:21 19:8
  7:10,18,24                represent
                             5:18 6:15                second                talk
                                                       14:18                 14:18
             Q              Resources
                             9:10,17 10:1 11:6        see                   talked
                                                       12:14 17:8,11         12:23
 question                   response
  7:12,22,24,25 8:5,6,7      18:12                    self-employed         team
                                                       10:22,23              5:4,5,20 6:14,15 9:5,13
 questioned                 responses                                        10:14,17,25 11:10,13,
  18:13,14                   7:18                     sending
                                                                             23 12:2,15 13:1 14:21
                                                       10:11
 questions                  responsibilities                                 16:7,11 18:1,5
  7:9,10 8:23 14:14 19:7     9:16                     sent
                                                                            teams
                                                       15:12 16:1 18:19
                            Reston                                           9:21
             R               11:1                     September
                                                                            TECHNICIAN
                                                       9:6
                            result                                           5:2,23 19:13
 race                                                 series
                             11:12                                          tell
  13:8,18,22 14:23 16:13                               7:9
  17:16                     review                                           12:8,21 13:16
                             19:12                    set
 read                                                                       tenure
                                                       7:5
  15:20 16:4                Richardson                                       9:13
                             5:4,22 6:13 11:9 12:19   sign
 reading                                                                    terminate
                             13:8,12,16,20 14:4,13,    19:9,12
  15:22,23                                                                   17:25 18:4
                             22 15:1 16:1,13,25       Situation
 reason                      17:12,15                                       terminated
                                                       16:3
  8:14                                                                       16:25
                            Richardson's              sorry
 recall                      17:25 18:4                                     termination
                                                       18:11
  11:15 16:6,9,18,24 17:1                                                    18:14,15,20 19:3
  18:17
                            Richardson/gogo           staff
                             15:5                                           testified
                                                       9:19 12:16
 receive                                                                     6:6
  9:24 14:17
                            Ridge                     started
                             5:15                                           testify
                                                       7:4 11:22
 received                                                                    8:15
  10:6 15:14,16 16:12
                            right                     state
                             13:5 18:7                                      testifying
  17:3,8,12,19                                         5:18
                                                                             7:1 8:11,20
 receiving                  role                      States
                             11:5                                           testimony
  16:6                                                 5:6
                                                                             6:22 18:24
 recognize                  Ryan                      Subject
                             10:10 16:17 18:18                              Texas
                                                       16:2



            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
           Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 118 of 346


                                     SARAH GOGO - 02/06/2019                   i5
  5:7 12:11                  understanding              working
                              19:1                       9:4 11:9,13
 thank
  6:10                       unfairly                   workings
                              13:17,21                   12:15
 things
  12:25                      Unh-unh
                              10:4                                 Y
 think
  16:23 17:6 18:16           United
                              5:6                       year
 Thomas                                                  9:3
  5:21 15:12
                                          V             you're
 thought                                                 6:21 15:21
  12:25
                             verbal
 time                         7:18
  5:11 8:4 9:8 12:19 14:6,
  21 15:20,21 19:15          versus
                              5:4
 title
  9:7,12                     video
                              5:2,11,12,14,23 19:8,13
 today
  5:12,24 6:11,22 7:1        Virginia
  8:12,16,21                  5:16 11:1

 Today's                     visited
  5:10                        12:12

 told                        voice-identify
  13:20                       5:17

 top
  15:25                                   W

 training                    warranted
  9:19 12:12 13:2
                              10:12
 traveled                    Way
  11:5
                              8:25
 treated                     We'll
  13:17,21
                              14:18
 trip                        week
  12:11
                              16:19
 truthfully                  welcome
  8:12,15,20
                              15:21
                             Western
              U
                              5:7

 Uh-huh                      witness
  10:24 13:6                  5:25 6:1,4 18:7

 undersand                   work
  6:25                        10:13 11:1 12:24 13:13
                              15:3 16:14 17:17
 understand
  6:21 7:22                  worked
                              10:25 12:14




            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
                    Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 119 of 346

             --::-- "
     Renee Richardson

~    From:                           Renee Richardson
     Sent:                           Friday, January 20, 2017 7:39 AM
     To:                             Sarah Gogo
     Subject:                        NB Situation

     Importance: .                   High   .


    Good Morning Sarah,

    I want to update you on the situation I emailed you about Wednesday, January 18, 2017. I met with Christina
    and Ms. Harvey in person; and Alan by speaker phone on Wednesday regarding the situation I emailed you
    about.

    The situation remains unresolved until Ms. Harvey meets with Elka. Sarah, given the current situation and past
    instances, I have always felt like Alan has never supported me or respected me in this position because I am a
    black woman. The reason I am expressing it now is because of the bias in this situation with Elka and another
    incident Christina informed me of recently, which I will discuss in the closing of my email.

  Although, I have not worked closely with Ms. Harvey, I have always respected her and held her in high regard.
  However, after meeting with Ms. Harvey on Wednesday, I am still troubled by the handling of the situation and
  the allegations Elka has made against the staff in the NB office. Ms. Harvey's questions to me, "Is it because
~ she's out of the office most of the time, the reason they don't want to work with her"? This type of questioning
  without proof, nor having witnessed her being treated inappropriately by others is something I cannot answer.
  This entire situation has defeated me and has created a hostile work environment, which has made me very
  uncomfortable. I am using the "open door communication policy'' to communicate with you, the HR Corporate
  Director, or someone who is willing to take an unbiased approach in resolving this matter.

    The last concern I have is regarding a written counseling against me regarding a self-reported incident that
    incurred a monetary fine against the company. I consulted with Christina regarding a case for guidance on how
    to handle what I considered to be Medicaid Fraud. After Christina reviewed the case, she instructed me to file
    an APS report which I did immediately. According to Christina, Alan infonned her that I will be written up,
    despite her telling him that she gave me directions on how to handle my findings. I did the responsible thing by
    obtaining guidance from my superior on an issue. I should not be punished for instructions given to me by my
    direct boss. I only want to be treated fairly. Based on Alan's insistence that I be written up despite being aware
    that my actions were based on instructions given to me, reinforces my belief regarding his treatment towards
    me.

    I am following company policy regarding the open door policy. Also, I am only asking that the employees,
    including myself, to be treated with fairness, dignity, and respect.

    Respectfully,

    Renee                                                                                         EXHIBIT
~
    Renee Richardson                                                                        II
    Branch Manager
    MED TEAM, INC.
    1423 N. Walnut Ave.# 102
                                                             1
                                                                          RICHARDSON, L. - 000484
                        Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 120 of 346

            --   - il
     New.. Braunfels, TX 78130
     Office: 830-626-3525
     Fax: 830-629-2465
     E-mail: RRichardson@medteam.com
~ Visit our new website: www.medicalteam.com

     THE
     MEDICAL
     TEAM· ~            Care that matters, where it counts.
         ~ ~            At home.

             J
    CONFIDENTIALITY NOTICE: This electronic message and all
                                                                     contents contain Information which may be privileged, confidential or
    from disclosure. The information Is intended to be for the addressee                                                                    otherwise protected
                                                                          only. If you are not the addressee, any disclosure, copying, distributio
    contents of this message is prohibited. If you have received this electronic                                                                  n or use of the
                                                                                 message in error, please notify us Immediately and destroy the
    message without retaining any copies. Any views or opinions presente                                                                           original
                                                                            d In this email are solely those of the author and do not necessarily represen
    those of THE MEDICAL TEAM, INC. - MED TEAM, INC. - THE MEDICA                                                                                           t
                                                                              L TEAM Personal Care Services - Catastrophic Care Solutions.




~




~




                                                                               2
                                                                                                   RICH ARDS ON , L. - 0004 85
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 121 of 346




                    Exhibit E
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 122 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 123 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 124 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 125 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 126 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 127 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 128 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 129 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 130 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 131 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 132 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 133 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 134 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 135 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 136 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 137 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 138 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 139 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 140 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 141 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 142 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 143 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 144 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 145 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 146 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 147 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 148 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 149 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 150 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 151 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 152 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 153 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 154 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 155 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 156 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 157 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 158 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 159 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 160 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 161 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 162 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 163 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 164 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 165 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 166 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 167 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 168 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 169 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 170 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 171 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 172 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 173 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 174 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 175 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 176 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 177 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 178 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 179 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 180 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 181 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 182 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 183 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 184 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 185 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 186 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 187 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 188 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 189 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 190 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 191 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 192 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 193 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 194 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 195 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 196 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 197 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 198 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 199 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 200 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 201 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 202 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 203 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 204 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 205 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 206 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 207 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 208 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 209 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 210 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 211 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 212 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 213 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 214 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 215 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 216 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 217 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 218 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 219 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 220 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 221 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 222 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 223 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 224 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 225 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 226 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 227 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 228 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 229 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 230 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 231 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 232 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 233 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 234 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 235 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 236 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 237 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 238 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 239 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 240 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 241 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 242 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 243 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 244 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 245 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 246 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 247 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 248 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 249 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 250 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 251 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 252 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 253 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 254 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 255 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 256 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 257 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 258 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 259 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 260 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 261 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 262 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 263 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 264 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 265 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 266 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 267 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 268 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 269 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 270 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 271 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 272 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 273 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 274 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 275 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 276 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 277 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 278 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 279 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 280 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 281 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 282 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 283 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 284 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 285 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 286 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 287 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 288 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 289 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 290 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 291 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 292 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 293 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 294 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 295 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 296 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 297 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 298 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 299 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 300 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 301 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 302 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 303 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 304 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 305 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 306 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 307 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 308 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 309 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 310 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 311 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 312 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 313 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 314 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 315 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 316 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 317 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 318 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 319 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 320 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 321 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 322 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 323 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 324 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 325 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 326 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 327 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 328 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 329 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 330 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 331 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 332 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 333 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 334 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 335 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 336 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 337 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 338 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 339 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 340 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 341 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 342 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 343 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 344 of 346
Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 345 of 346
       Case 5:18-cv-00151-JKP Document 29 Filed 04/03/19 Page 346 of 346




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

RENEE RICHARDSON                           §
Plaintiff                                  §
                                           §
VS.                                        §       CIVIL ACTION NO. 5:18-cv-00151-FB
                                           §
THE MEDICAL TEAM, INC., d/b/a              §
THE MED TEAM, INC.                         §


                                           ORDER

       Before the Court Is Defendant’s Motion for Summary Judgment (DKT No. 26). After due

consideration of this motion and Plaintiff’s Response, the Court orders that Defendant’s Motion

for Summary Judgment is DENIED. It is therefore ORDERED that Defendant’s Motion is

DENIED.




       Signed on _____________________ 2019


                                           ___________________________________
                                           FRED BIERY
                                           UNITED STATES DISTRICT JUDGE




PLAINTIFF’S RESPONSE TO D’S MSJ                                     PAGE 23
